Exhibit 10.13

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

GAS GATHERING AGREEMENT

THIS GAS GATHERING AGREEMENT (this “Agreement”), dated December 21, 2010 (the
“Execution Date”), but effective as of November 30, 2010 (the “Effective Date”),
is by and among (i) Magnolia Midstream Gas Services, L.L.C., an Oklahoma limited
liability company (“Gatherer”), (ii) Chesapeake Energy Marketing, Inc., an
Oklahoma corporation (“CEMI”), (iii) Chesapeake Operating, Inc., an Oklahoma
corporation (“COI”), (iv) Empress, L.L.C., an Oklahoma limited liability company
(“Empress”), and (v) Chesapeake Louisiana L.P., an Oklahoma limited partnership
(“CLLP”), and together with Empress, the “CHK Producers”). CEMI, COI, and the
CHK Producers are referred to herein collectively as the “Producers.” Gatherer
and Producers are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Recitals:

A. Gatherer owns and operates a natural gas gathering system and related
facilities in Louisiana and Texas.

B. Producers own or control, and have the right to deliver, natural gas for
gathering, compression, dehydration, treating, and processing, as applicable, on
such Gathering System, and Gatherer desires to provide gathering, compression,
dehydration, treating and processing services, as applicable, for such gas, on
the terms and subject to the conditions in the Agreement.

Agreements:

NOW, THEREFORE, for good and valuable consideration and in reliance upon the
representations and warranties set forth in this Agreement, Gatherer and
Producers agree as follows:

Article 1

Definitions

1.1 Defined Terms. The following capitalized terms used in this Agreement and
the attached exhibits and schedules shall have the meanings set forth below:

“Acceptable Letter of Credit” means one or more direct-pay, irrevocable, standby
letters of credit from a major U.S. commercial bank or a foreign bank with a
U.S. branch office in either case having a credit rating of at least “A-” (or
its equivalent successor rating) from Standard & Poor’s Corporation or “A3” (or
its equivalent successor rating) from Moody’s Investor Services, Inc.



--------------------------------------------------------------------------------

“Adequate Assurance of Performance” is defined in Section 7.7.

“Adjusted Springridge Annual Minimum Volume” is defined in Section 4(d) of
Exhibit A.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person, whether by contract, voting power, or
otherwise. For purposes of this definition, Gatherer shall not be considered an
Affiliate of any of Producers or any of their other Affiliates and Producers and
their Affiliates (other than Gatherer) shall not be considered an Affiliate of
Gatherer.

“Agreement” is defined in the preamble.

“Annual Springridge Excess Volumes” means, for each Year in the Minimum Volume
Period, the amount, if any, by which (i) the volume (in Mcf) of Producers’ Gas
delivered to the Springridge Gathering System in such Year exceeds (ii) the
Adjusted Springridge Annual Minimum Volume for such Year.

“Annual Springridge Gathered Volumes” means, for each Year in the Minimum Volume
Period, the sum of (i) the volume (in Mcf) of Producers’ Gas delivered to the
Springridge Gathering System in such Year, (ii) the volume (in Mcf) of MV
Mitigation Gas delivered to the Springridge Gathering System in such Year, and
(iii) the volume in (Mcf) of In-Kind Gas delivered to the Springridge Gathering
System in such Year.

“Applicable Formations” means the Haynesville Shale Formation and the Bossier
Shale Formation.

“Applicable Law” means any applicable law, statute, rule, regulation, ordinance,
order, or other pronouncement, action, or requirement of any Governmental
Authority.

“Applicable Rating” means a senior, unsecured rating of at least “BB” (or the
then equivalent) from Standards & Poor’s Rating Service and of “Ba3” (or the
then equivalent) by the rating service of Moody’s Investors Services, Inc., or
an equivalent rating from any other NRSRO.

“Assumed Obligations” is defined in Section 9.1(d).

“Attached Facilities” is defined in Section 2.3(b).

“Base Pressure” means a constant pressure (expressed in pounds per square inch
absolute) equal to 14.65 psia.

“Bossier Shale Formation” means that interval encompassing the formation
commonly known as the Bossier Shale formation or its stratigraphic equivalent
typically lying at a sub-surface depth between 12,000 feet and 15,000 feet, with
primary reference made to any particularized definition or description of the
Bossier zone or formation made by the State of Louisiana Office of Conservation
for the relevant well, lease, unit or

 

2



--------------------------------------------------------------------------------

field, as may be amended from time to time. The Bossier zone or formation
typically lies below the Cotton Valley zone or formation and above the
Haynesville zone or formation and, for purposes of this Agreement, is considered
separate from any similarly situated Haynesville zone or formation which may lie
below the Bossier zone or formation. This definition of Bossier Shale Formation
shall be limited to Bossier, Caddo, De Soto and Red River Parishes, Louisiana
and Harrison County, Texas for purposes of this Agreement. This definition of
Bossier Shale Formation shall specifically exclude any sub-surface interval
defined as the Cotton Valley zone or formation, with primary reference made to
any particularized definition or description of the Cotton Valley zone or
formation made by the State of Louisiana Office of Conservation for the relevant
well, lease, unit or field, as may be amended from time to time.

“Btu” means the amount of heat energy needed to raise the temperature of one
avoirdupois pound of water from 58.5 degrees Fahrenheit to 59.5 degrees
Fahrenheit at the applicable Base Pressure.

“Business Day” means any day except Saturday, Sunday, or Federal Reserve Bank
holidays.

“CEMI” is defined in the preamble.

“Change of Control” means as to any Producer an event that causes such Producer
to cease to be Controlled by CHK; provided that an event that causes CHK to be
Controlled by another Person shall not constitute a Change of Control.

“CHK Producers” is defined in the preamble.

“CHK” means Chesapeake Energy Corporation, an Oklahoma corporation.

“CHKM GP” is defined in Section 12.13.

“Claims” means all claims, losses, liabilities, damages, fines, penalties,
costs, or expenses, including reasonable attorneys’ fees and court costs.

“CLLP” is defined in the preamble.

“Control” (and its syntactical variants terms “controlling,” “controlled by,”
and “under common control with”) means as to any entity the possession, directly
or indirectly, through one or more intermediaries, by any Person or group
(within the meaning of Section 13(d)(3) under the Securities Exchange Act of
1934, as amended) of the power or authority, through ownership of voting
securities, by contract, or otherwise, to control or direct the management and
policies of the entity. Notwithstanding anything herein to the contrary, other
than with respect to the term “Affiliates” as used in the definition of
“Producers’ Gas”, the term “Control” and its syntactical variants terms shall
not apply to the definition of “Producers’ Gas” or “In-Kind Gas.”

“CPT” means the prevailing local time in the Central time zone.

 

3



--------------------------------------------------------------------------------

“Cubic Foot” means a volume of Gas occupying a space of one cubic foot at a
temperature of 60oF and at the applicable Base Pressure.

“Day” means the 24-hour period beginning at 9:00 a.m., CPT, on one calendar day
and ending at 9:00 a.m., CPT, on the following calendar day.

“Dedicated Properties Owner Acknowledgment Agreement” is defined in
Section 9.3(a).

“Dedicated Properties” means the Springridge Dedicated Properties.

“Dedication ROFO Notice” is defined in Section 1(f) of Exhibit A.

“Dedication ROFO Response” is defined in Section 1(f) of Exhibit A.

“Delivery Points” means the Springridge Delivery Points.

“Drip Liquids” means all distillates, condensate, and other hydrocarbon liquids
that are collected by Gatherer between the Receipt Points and the Delivery
Points on a Gathering System, including all distillates, condensate, and other
hydrocarbons allocated to Producers’ Gas under Third Party Gathering Agreements.

“Economic Value” means, as to any contract, the reasonably projected gross
revenue payable under such contract over the term of such contract (including
any part of such term that may have expired prior to the date of determination
of such projected gross revenue).

“Effective Date” is defined in the preamble.

“Electric Power Charge” means, on any Gathering System, the actual cost charged
to Gatherer, or incurred by Gatherer, for electric power consumed in the
operation of compression equipment used to provide services for Producers’ Gas
and MV Mitigation Gas hereunder.

“Empress” is defined in the preamble.

“Equivalent Quantity” means, on any Day on a Gathering System, a quantity of Gas
(in MMBtu) that is thermally equivalent to the quantity of Producers’ Gas and MV
Mitigation Gas received from Producers at the Receipt Points on that Gathering
System on that Day less Producers’ allocated share of System Fuel and Losses on
that Gathering System.

“Excess Suspension Days” is defined in Section 8.7.

“Execution Date” is defined in the preamble.

“Fees” means for the Springridge Gathering System, the Springridge Fees.

 

4



--------------------------------------------------------------------------------

“FERC” means the Federal Energy Regulatory Commission or any successor
Governmental Authority thereto under the Natural Gas Act.

“Field Telemetry” means the communication network, including radios, antennas,
towers, associated landlines, and networking equipment, used to transmit and
receive data between field sites and the SCADA software.

“Force Majeure Event” is defined in Section 8.2.

“Force Majeure Volumes” is defined in Section 8.6.

“Fuel Gas” means Gas (whether measured or estimated) used by Gatherer to operate
compressors, dehydrators, treaters, and related equipment and facilities on, or
to vent, relieve, or blowdown equipment and facilities of, the Gathering System,
including any Fuel Gas passed through to Gatherer under Third Party Gathering
Agreements.

“Gas” means any mixture of hydrocarbons and noncombustible gases in a gaseous
state consisting primarily of methane.

“Gatherer” is defined in the preamble.

“Gathering System Owner Acknowledgment Agreement” is defined in Section 9.2(a).

“Governmental Authority” means any court, government (federal, state, local, or
foreign), department, political subdivision, commission, board, bureau, agency,
official, or other regulatory, administrative, or governmental authority.

“Greenhouse Gas Credits” is defined in Section 10.2.

“Gross Heating Value” means the total calorific value (expressed in Btu)
obtained by the complete combustion, at constant pressure, of the amount of Gas
which would occupy a volume of one Cubic Foot at a temperature of 60°F, and at a
reference pressure equal to 14.73 psia and under standard gravitational force
(980.665 cm per second per second) with air of the same temperature and pressure
as the Gas, when the products of combustion are cooled to the initial
temperature of the Gas and air and when the water formed by combustion is
condensed to the liquid state. The Gross Heating Value so determined shall be
corrected assuming saturation with water vapor at flowing conditions, expressed
in Btu per Cubic Foot and reported at the applicable Base Pressure; provided,
however, that if the water vapor content of the Gas delivered is 7 pounds or
less per one million (1,000,000) Cubic Feet, the Gas shall be assumed to be dry.
The Btu contained in hydrogen sulfide or other non-hydrocarbon components will
be excluded in any calculation of the number of Btu contained in Gas under this
Agreement.

“Haynesville Shale Formation” means that interval encompassing the formation
commonly known as the Haynesville Shale formation or its stratigraphic
equivalent typically lying at a sub-surface depth between 10,000 feet and 14,000
feet, with primary reference made to any particularized definition or
description of the Haynesville zone or

 

5



--------------------------------------------------------------------------------

formation made by the State of Louisiana Office of Conservation for the relevant
well, lease, unit or field, as may be amended from time to time. The Haynesville
zone or formation typically lies below the Cotton Valley zone or formation and
above the Smackover zone or formation and, for purposes of this Agreement, is
considered separate from any similarly situated Bossier zone or formation which
may lie above the Haynesville zone or formation. This definition of Haynesville
Shale Formation shall be limited to Bossier, Caddo, De Soto and Red River
Parishes, Louisiana and Harrison County, Texas for purposes of this Agreement.
This definition of Haynesville Shale Formation shall specifically exclude any
sub-surface interval defined as the Cotton Valley zone or formation, with
primary reference made to any particularized definition or description of the
Cotton Valley zone or formation made by the State of Louisiana Office of
Conservation for the relevant well, lease, unit or field, as may be amended from
time to time.

“In-Kind Gas” means Gas (i) that is produced from the Applicable Formations
within the Springridge AMI from a Producer Well, (ii) that is owned by Persons
other than Producers or their Affiliates, (iii) that is gathered by Gatherer
pursuant to a gas gathering agreement with such Persons, and (iv) that is not
Producers’ Gas.

“Industry Expert” means a major, independent accounting firm or other qualified
expert, which firm or expert shall not be regularly engaged by or otherwise have
a material relationship with either Producers or CHK, on the one hand, or
Gatherer or its members, on the other hand, and shall not otherwise have a
conflict of interest in relation to Producers and CHK, on the one hand, and
Gatherer or its members, on the other hand.

“Lost and Unaccounted for Gas” means the losses in Gas quantities (expressed in
Btu) that occur on the Springridge Gathering System, other than Gas used for
Fuel Gas and shrinkage due to Drip Liquids, including any such losses (expressed
in Btu) passed through to Gatherer under any Third Party Gathering Agreement.

“Maintenance Suspension Volumes” is defined in Section 8.7.

“Mcf/d” means Mcf per Day.

“Mcf” means one thousand Cubic Feet of Gas.

“Minimum Volume Period” means with respect to the Springridge Annual Minimum
Volume, the period beginning on January 1, 2011 and ending on the earlier to
occur of (a) December 31, 2013 and (b) the last Day of the Month in which
Producers have delivered, or if not delivered, paid for under Section 4(b) of
Exhibit A, Annual Springridge Gathered Volumes equal to the Springridge Annual
Minimum Volumes.

“MMBtu” means one million (1,000,000) Btu.

“Month” means the period beginning on the first Day of the calendar month and
ending immediately prior to the commencement of the first Day of the next
calendar month.

 

6



--------------------------------------------------------------------------------

“MV Mitigation Gas” means, for any Year, the volume (expressed in Mcf) of Gas
delivered to the Springridge Gathering System by Producers that satisfies the
following: (i) such Gas is not Producers’ Gas; (ii) such Gas is produced from a
well in which none of the Producers or their Affiliates owns any interest and
where the connection of such well to the Springridge Gathering System was made
by Producers at no cost to Gatherer; and (iii) during the Minimum Volume Period,
such Gas is to be delivered to meet, but not exceed, the Adjusted Springridge
Annual Minimum Volume in any Year and, after the Minimum Volume Period, such Gas
is to be delivered to meet, but not exceed, the Original Springridge Revenue
Projection for the Annual Redetermination Period during which the MV Mitigation
Gas is delivered.

“Net Mineral Acre” means, as computed separately with respect to each lease in
so far as covering the Haynesville Shale Formation, (a) the number of gross
acres in the lands covered by such lease, multiplied by (b) the undivided
percentage interest in hydrocarbons covered by such lease in such lands,
multiplied by (c) the Producers or their Affiliates, as applicable, Working
Interest in such lease.

“Notice” is defined in Section 11.2.

“NRSRO” means any credit rating agency that has been approved as a Nationally
Recognized Statistical Rating Organization by the U.S. Securities and Exchange
Commission.

“Oil and Gas Lease Partial Assignment” is defined in Section 12.12(c).

“Oil and Gas Lease” is defined in Section 12.12(a).

“Parent” means, with respect to a particular Person, the person that Controls
such particular Person and is not itself Controlled by any other Person.

“Party” and “Parties” are defined in the preamble.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association (whether incorporated or unincorporated),
joint-stock company, trust, Governmental Authority, unincorporated organization,
or other entity.

“Primary Measurement Device” means the meter body (which may consist of an
orifice meter, positive meter, turbine meter, ultrasonic meter, v-cone, or
coriolis meter), tube, orifice plate, connected pipe and fittings used in the
measurement of Gas flow.

“Primary Term” is defined in Section 2.1.

“Prime Rate” is defined in Section 7.4.

“Priority 1 Service” is the highest level of service for each of gathering,
compression, dehydration and treating on the Gathering System.

 

7



--------------------------------------------------------------------------------

“Priority 2 Service” is the level of service for each of gathering, compression,
dehydration and treating on the Gathering System that is secondary only to
Priority 1 Service on the Gathering System.

“Priority 3 Service” is fully interruptible service for each of gathering,
compression, dehydration and treating on the Gathering System, and is
subordinate to both Priority 1 Service and Priority 2 Service.

“Producer Non-Operated Well” means any well or wells in which any of the
Producers or their Affiliates owns or holds a working interest that is not a
Producer Well.

“Producer Well” means any well for which any of the Producers or their
Affiliates (i) has been designated as the operator under the applicable
operating agreement or other similar contract for such well or (ii) has
submitted a filing or notice with the applicable Governmental Authority having
jurisdiction over such well designating any Producer or any of its Affiliates as
operator of such well.

“Producers’ Gas” means all Gas owned or controlled by Producers or their
Affiliates and produced from or otherwise attributable to the Springridge
Dedicated Properties. As used in this definition and except as otherwise
provided in the following sentence, the phrase “controlled by” refers to Gas
owned by Persons other than Producers or their Affiliates and produced from
Producer Wells in the Springridge AMI during the period that one or more of
Producers or their Affiliates has the contractual right (pursuant to a
marketing, agency, operating, unit or similar agreement) to market such Gas; and
if for any reason the contractual right of Producers or their Affiliates to
market any such Gas (the “subject Gas”) terminates or expires, then the subject
Gas shall cease to constitute Producers’ Gas upon such termination or
expiration. The phrase “controlled by” does not refer to, and Producers’ Gas
does not include, Gas owned by Persons other than Producers or their Affiliates
and produced from Producer Non-Operated Wells; except that if (i) such Gas
becomes controlled by Producers under a marketing, agency, operating, unit, or
similar arrangement, and (ii) such Gas is received by Gatherer at the
Springridge Receipt Points, then such Gas shall be deemed to be Producers’ Gas
under this Agreement.

“Producers” is defined in the preamble.

“Production Wellhead Meters” means the Primary and Secondary Measurement Devices
installed on the applicable wells.

“Receipt Points” means the Springridge Receipt Points.

“Secondary Measurement Device” means the pressure and temperature transducers,
the flow computer, power equipment (or solar panels and batteries), and
communication devices used to measure the temperature and pressure on the
Primary Measurement Device, calculate gas flow, and to communicate the results
to a Field Telemetry network.

“Separate GGA Gatherer Obligations” is defined in Section 9.5(a).

 

8



--------------------------------------------------------------------------------

“Separate GGA Producer Obligations” is defined in Section 9.5(c).

“Separate GGA” means a Gas Gathering Agreement substantially in the form of this
Agreement and (in connection with a transfer by Producers) approved by Gatherer,
acting reasonably, and (in connection with a transfer by Gatherer) approved by
Producers, acting reasonably.

“Springridge AMI” means the geographic area described in Schedule A4.

“Springridge Annual Minimum Volume” means, for each Year in the Minimum Volume
Period, the volume (expressed in Mcf) of Producers’ Gas and In-Kind Gas shown in
Schedule A5 for such Year.

“Springridge Dedicated Properties” means all interests of Producers and their
Affiliates (and their successors and assigns) in oil, gas, and/or mineral leases
in so far as covering or pertaining to the Applicable Formations within the
Springridge AMI, whether now owned or hereafter acquired, and all Gas produced
or delivered therefrom or attributable thereto, and all interests of Producers
or their Affiliates (and their successors and assigns) in all oil or gas wells,
whether now existing or drilled hereafter, on, or completed on, lands covered by
any such oil, gas, and/or mineral lease or on other lands within the Springridge
AMI, including the wells described in Part I of Schedule A3, but excluding
(i) any oil, gas, and/or mineral leases purchased by Producers or their
Affiliates after the Effective Date that are subject to a dedication to a gas
gathering system owned and operated by a Person not an Affiliate of Producers
(other than Gatherer) (other than the Springridge Gathering System) that was in
effect prior to (and was not entered into in connection with or as part of) such
acquisition (but only to the extent of such dedication), (ii) the properties
described in Part II of Schedule A3, and (iii) any other non-material properties
dedicated by Producers as of the Effective Date to a gathering system owned and
operated by a Person not an Affiliate of Producers (other than Gatherer), not to
exceed 3,200 Net Mineral Acres.

“Springridge Delayed Connections” is defined in Section 6(b)(1) of Exhibit A.

“Springridge Delivery Points” means (i) the points identified in Schedule A2 at
which Gas is delivered to a Springridge Receiving Transporter by Gatherer,
(ii) any additional delivery points that, from time to time, are added at the
request of Producers (at Producers’ expense without tax gross-up) to the
Springridge Gathering System after the Effective Date to permit delivery of Gas
to the same or other Springridge Receiving Transporters, as provided in
Section 6(e) of Exhibit A, and (iii) any additional delivery points added to the
Springridge Gathering System for gas lift operations at Producers’ request and
expense, as provided in Section 6(b)(2) or Section 10 of Exhibit A.

“Springridge Fees” means the gathering and other fees (in $/Mcf) shown for the
Springridge Gathering System in Schedule A3 and the other charges specified in
Exhibit A.

 

9



--------------------------------------------------------------------------------

“Springridge Gathering System” means the discrete gas gathering system described
in Schedule A1, together with any modifications, alterations, replacements,
extensions, or expansions made by Gatherer, from time to time.

“Springridge Receipt Points” means (i) the receipt points described in Schedule
A3 and (ii) any new receipt points that may, from time to time, be added by
Gatherer to the Springridge Gathering System after the Effective Date to permit
Producers to deliver Gas to the Springridge Gathering System.

“Springridge Receiving Transporters” means the intrastate or interstate pipeline
companies, gathering companies, local distribution companies, or end-users
taking delivery or custody of Producers’ Gas and MV Mitigation Gas at, or
immediately downstream of, a Springridge Delivery Point.

“Subject Well” is defined in Section 12.12(b).

“Surface Estate Owner” is defined in Section 12.12(a).

“Surface Estate” is defined in Section 12.12(a).

“System Fuel and Losses” means, with respect to a Gathering System, the sum of:
(i) all Fuel Gas used on the Gathering System; (ii) all Lost and Unaccounted for
Gas on the Gathering System; (iii) all shrinkage due to Drip Liquids on the
Gathering System; and (iv) all allocations under Third Party Gathering
Agreements for Fuel Gas, Lost and Unaccounted For Gas, and shrinkage due to Drip
Liquids, in each case, whether estimated or measured.

“Third Party Gathering Agreements” means agreements and contracts between third
parties and Gatherer under which Gatherer uses third party pipelines and other
facilities to provide gathering services hereunder.

“Working Interest” means the percentage interest in the full and entire fee and
leasehold estate in any property and all rights and obligations of every kind
and character pertinent thereto or arising therefrom, without regard to any
valid lessor royalties, overriding royalties and/or other burdens against
production insofar as said interest in said leasehold is burdened with the
obligation to bear and pay the cost of exploration, development and operation.

“Year” means, unless the context provides otherwise, the period of time from and
after January 1 of a calendar year through December 31 of the same calendar
year.

1.2 Other Defined Terms. In addition to the terms defined in Section 1.1, the
following terms are used in this Agreement and the attached exhibits and
schedules and are defined in the exhibits and schedules of this Agreement as
shown below.

 

10



--------------------------------------------------------------------------------

Defined Term

 

Section and Exhibits

Actual Springridge Cap Ex

  Section 3(b)(ii) of Exhibit A

Actual Springridge Compression Expense

  Section 3(b)(vi) of Exhibit A

Actual Springridge Revenues

  Section 3(b)(ix) of Exhibit A

Annual Net Cash Flow Difference

  Section 3(b) of Exhibit A

Annual Redetermination

  Section 3(a) of Exhibit A

Annual Redetermination Period

  Section 3(a) of Exhibit A

Applicable Springridge Revenue Difference

  Section 3(b)(x) of Exhibit A

Applicable Third Party Gas

  Section 5(i)(ii) of Exhibit A

Completion Date

  Section 6(b)(1) of Exhibit A

Ending Cash Flow Differential

  Section 3(b) of Exhibit A

Estimated Cap Ex Ad Valorem Tax Change

  Section 3(b)(iv) of Exhibit A

Gatherer’s Increased Deliverability

  Section 6(e) of Exhibit A

Gatherer’s Receipt Meters

  Section 8(a)(1) of Exhibit A

Limited Notice

  Section 6(a)(1) of Exhibit A

Notifying Party

  Section 3(c) of Exhibit A

Original Springridge Cap Ex Projections

  Section 3(b)(i) of Exhibit A

Original Springridge Compression Expense

  Section 3(b)(v) of Exhibit A

Original Springridge Revenue Projections

  Section 3(b)(viii) of Exhibit A

Pad Notice

  Section 6(b)(1) of Exhibit A

Producers’ Springridge Reservations

  Section 1(b) of Exhibit A

Receiving Party

  Section 3(c) of Exhibit A

Springridge Cap Ex

  Section 3(b) of Exhibit A

Springridge Compression Expense Difference

  Section 3(b)(vii) of Exhibit A

Springridge Compression Expense

  Section 3(b) of Exhibit A

Springridge Fee Adjustment

  Section 3(b) of Exhibit A

Springridge Redetermination Cap

  Section 3(b) of Exhibit A

Target IRR

  Section 3(b) of Exhibit A

Springridge Redetermination Period

  Section 3(a) of Exhibit A

Third Party Btu Content

  Section 5(i)(ii) of Exhibit A

Total Cap Ex Difference

  Section 3(b)(iii) of Exhibit A

True-Up Payment

  Section 3(b)(xi) of Exhibit A

1.3 Attachments. Each exhibit, schedule, or other attachment to this Agreement
is a part of this Agreement and incorporated herein for all purposes. When the
term “Agreement” is used herein, it means this Agreement and all of the
exhibits, schedules, and other attachments hereto. A list of the exhibits,
schedules, and other attachments to this Agreement is attached behind the
signature page.

Article 2

Term

2.1 Term. Unless terminated sooner as provided below, the term of this Agreement
shall commence on November 30, 2010 and continue in effect through December 31,
2020 (the “Primary Term”) and shall continue in effect from 12-month period to
12-month period thereafter, unless terminated by either Party upon Notice to the
other Party no less than 6 months prior to the end of the Primary Term or any
12-month period thereafter, as applicable.

 

11



--------------------------------------------------------------------------------

2.2 Termination. This Agreement may be terminated as follows:

(i) by Gatherer if (A) Producers fail to perform any of their material
obligations under this Agreement and (B) such failure is not (x) excused by a
Force Majeure Event under Article 8 or (y) cured by Producers within 60 Days
after Notice thereof by Gatherer to Producers, or if such failure can not be
cured within such 60-Day period, Producers have not commenced remedial action to
cure such failure (and continued to diligently and timely pursue the completion
of such remedial action); or

(ii) by Producers if (A) Gatherer fails to perform any of its material
obligations under this Agreement and (B) such failure is not (x) excused by a
Force Majeure Event under Article 8 or (y) cured by Gatherer within 60 Days
after Notice thereof by Producers to Gatherer, or if such failure can not be
cured within such 60-Day period, Gatherer has not commenced remedial action to
cure such failure (and continued to diligently and timely pursue the completion
of such remedial action); or

(iii) by Gatherer if Producers fail to pay any undisputed amount when due under
this Agreement if such failure is not remedied within 15 Business Days after
Notice of such failure is given by Gatherer to Producers; or

(iv) by Gatherer by Notice to Producers if CHK takes or suffers any of the
actions set forth in Section 2.2(v) below as applied to CHK; or

(v) by Gatherer by Notice to Producers if a Producer (1) makes an assignment or
any general arrangement for the benefit of creditors, (2) files a petition or
otherwise commences, authorizes, or acquiesces in the commencement of a
proceeding or cause under any bankruptcy or similar law for the protection of
creditors or have such petition filed or proceeding commenced against them, or
(3) otherwise becomes bankrupt or insolvent (however evidenced).

2.3 Remedies Following Termination. If a Party terminates this Agreement under
Section 2.2 above, then such Party may pursue any and all remedies at law or in
equity for its Claims resulting from such termination subject to Section 6.3.

(a) Notwithstanding anything to the contrary expressed or implied, the deemed
consent of Producers described in the following clause (b) shall be limited to
the ownership interests of Producers and their Affiliates in the Attached
Facilities and such consent shall not apply to or bind the ownership interest of
any other Person (or such other Person) in the Attached Facilities.

(b) If this Agreement is terminated by Gatherer under Section 2.2 or Gatherer
disconnects a Springridge Receipt Point from the Springridge Gathering System in
accordance with the terms of this Agreement, Producers’ execution of this
Agreement shall be deemed a consent by Producers to the disconnection by
Gatherer under Section 3.73 of the Texas Administration Code of the Springridge
Gathering System from any facilities in which one or more Producers or their
Affiliates holds an ownership interest therein (in the case of the termination
of this Agreement) or of any facilities at a Springridge Receipt Point in which
one or more Producers or their Affiliates holds an ownership interest therein
(in the case of the

 

12



--------------------------------------------------------------------------------

disconnection of a Springridge Receipt Point), as applicable (the “Attached
Facilities”), if and to the extent such rule is ever interpreted to govern
transactions of the type evidenced hereby, and to the disconnection of any other
Attached Facilities under any corresponding or similar Applicable Law of any
state in which the Springridge Gathering System is located.

Article 3

Services Provided by Gatherer

Producers agree to deliver, and Gatherer agrees to connect, receive, gather,
compress, dehydrate, treat, and process, as applicable, and redeliver,
Producers’ Gas and MV Mitigation Gas, on the Springridge Gathering System, for
the Springridge Fees and on and subject to the terms and conditions provided in
this Agreement.

Article 4

Springridge Fees

 

  4.1 Springridge Fees.

(a) As consideration for Gatherer providing the services contemplated in Article
3, Producers shall pay Gatherer the Springridge Fees each Month for the volumes
of Producers’ Gas and MV Mitigation Gas delivered to the Springridge Receipt
Points in each such Month (excluding volumes redelivered for use in gas lift
operations pursuant to Section 10 of Exhibit A).

(b) The Springridge Fee shall include an additional $** per Mcf per stage for
all volumes of Producers’ Gas and MV Mitigation Gas produced from wells
receiving compression service (excluding booster compression), as set forth on
Schedule A3; provided, however, that from the Effective Date through
December 31, 2012, such fee for the wells on the North system shall be
determined in accordance with Schedule A10.

4.2 Escalation of Springridge Fees. Each of the Fees shall be escalated
effective as of January 1 of each Year as stipulated in Schedule A3 with respect
to the Springridge Fees.

4.3 Payment. Payment of the Springridge Fees shall be made in accordance with
the procedures set forth in Article 7.

Article 5

Taxes and Warranties Regarding Title and Producers’ Gas

5.1 Taxes. Producers shall pay or cause to be paid, and agree to indemnify and
hold harmless Gatherer and its Affiliates from and against the payment of, all
excise, gross production, severance, sales, occupation, and all other taxes,
charges, or impositions of every kind and character required by statute or by
any Governmental Authority with respect to Producers’ Gas and MV Mitigation Gas
and the handling thereof prior to receipt thereof by Gatherer at the Springridge
Receipt Points. Subject to Section 10.2, Gatherer shall pay or cause to be paid
all taxes and assessments, if any, imposed upon Gatherer for the activity of
gathering of Producers’ Gas and MV Mitigation Gas after receipt at the
Springridge Receipt Points and prior to redelivery thereof by Gatherer at the
Springridge Delivery Points. The Parties agree to

 

13



--------------------------------------------------------------------------------

use commercially reasonable efforts to minimize the taxes and assessments
related to the performance of the Parties’ obligations under this Agreement.

 

  5.2 Warranties.

(a) Title. Producers warrant to Gatherer (i) with respect to Producers’ Gas and
MV Mitigation Gas owned by Producers, that Producers have good title to
Producers’ Gas and MV Mitigation Gas delivered to the Springridge Receipt Points
and the full right, power and authority to cause such Producers’ Gas and MV
Mitigation Gas to be delivered to the Springridge Receipt Points and gathered,
treated, dehydrated and otherwise handled by Gatherer as provided in this
Agreement, and to deliver such Producers’ Gas and MV Mitigation Gas to the
Springridge Delivery Points as provided in this Agreement, and (ii) with respect
to Producers’ Gas and MV Mitigation Gas controlled by Producers, that it has the
full right, power, and authority to cause such Producers’ Gas and MV Mitigation
Gas to be delivered to the Springridge Receipt Points and gathered, treated,
dehydrated, and otherwise handled by Gatherer as provided in this Agreement and
to direct Gatherer to deliver such Producers’ Gas and MV Mitigation Gas to the
Springridge Delivery Points as provided in this Agreement. Producers shall
indemnify, defend, and hold harmless Gatherer from and against all Claims
(i) asserted by owners of royalty, overriding royalty, or working interests or
any other purported owners of interests or rights in Producers’ Gas and MV
Mitigation Gas or (ii) asserted by Persons from whom Producers purchased or
otherwise acquired Producers’ Gas and MV Mitigation Gas prior to the Springridge
Receipt Points, including co-working interest owners and overriding royalty
owners whose Gas is delivered by Producers to Gatherer hereunder.

(b) Intrastate Gas Only. Producers warrant to Gatherer that (i) the delivery of
Producers’ Gas and MV Mitigation Gas at one or more Springridge Receipt Points
hereunder will not subject any of the Springridge Gathering System or any
portion thereof to regulation by FERC as (x) a natural gas company under the
Natural Gas Act or (y) a Section 311 transporter under the Natural Gas Policy
Act of 1978 and (ii) none of Producers’ Gas and MV Mitigation Gas delivered at
one or more Springridge Receipt Points is Gas that has been transported by a
natural gas company, as defined in the Natural Gas Act, or by a Section 311
transporter under the Natural Gas Policy Act of 1978, at any point prior to such
delivery.

(c) Indemnity. Producers agree to indemnify and hold harmless Gatherer and its
Affiliates from and against any breach of Producers’ warranties in this
Section 5.2.

5.3 Other Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 5 AND THE OTHER
PROVISIONS OF THIS AGREEMENT AND THE EXHIBITS, SCHEDULES, AND OTHER ATTACHMENTS,
NEITHER PARTY MAKES ANY OTHER WARRANTIES, EXPRESSED OR IMPLIED, AND SPECIFICALLY
DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE GAS DELIVERED AND REDELIVERED HEREUNDER.

 

14



--------------------------------------------------------------------------------

Article 6

Control, Possession, and Waiver

6.1 Control and Possession. As between the Parties, Producers shall be deemed to
be in exclusive control and possession of Producers’ Gas and MV Mitigation Gas
delivered hereunder and responsible for any damage or injury caused thereby
prior to the time Producers’ Gas and MV Mitigation Gas shall have been delivered
to Gatherer at the Springridge Receipt Points and after Producers’ Gas and MV
Mitigation Gas is redelivered to or on behalf of Producers at the Springridge
Delivery Points. At and after delivery of Producers’ Gas and MV Mitigation Gas
to Gatherer at the Springridge Receipt Points, Gatherer shall be deemed to be in
exclusive control and possession thereof and responsible for any injury or
damage caused thereby until redelivered to or on behalf of Producers at the
Springridge Delivery Points.

6.2 Indemnity. Producers agree to indemnify, defend, and hold harmless Gatherer
and its Affiliates from any and all Claims arising from or out of (i) bodily
injury or property damage attributable to Producers’ Gas or MV Mitigation Gas
when Producers shall be deemed to be in control and possession of Producers’ Gas
or MV Mitigation Gas as provided in Section 6.1 and (ii) the delivery by
Producers of Producers’ Gas or MV Mitigation Gas that does not meet the quality
specifications in this Agreement. Except to the extent a Claim (or Claims) is
covered by the indemnity in the preceding sentence, Gatherer agrees to
indemnify, defend, and hold harmless Producers and their Affiliates from all
Claims arising from or out of bodily injury or property damage attributable to
Producers’ Gas and MV Mitigation Gas when Gatherer shall be deemed to be in
control and possession of Producers’ Gas and MV Mitigation Gas as provided in
Section 6.1. In addition, Gatherer agrees to indemnify, defend, and hold
harmless Producers and their Affiliates from all Claims asserted by Surface
Estate Owners arising out of Gatherer’s use of the easements and rights of way
that are assigned to Gatherer from time to time pursuant to Section 12.12. THE
INDEMNITIES SET FORTH IN THIS SECTION 6.2 ARE TO BE CONSTRUED WITHOUT REGARD TO
THE CAUSES THEREOF, INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OF ANY
INDEMNIFIED PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR
ACTIVE OR PASSIVE, OR THE STRICT LIABILITY OF ANY INDEMNIFIED PARTY OR OTHER
PERSON.

6.3 Waiver of Damages. A PARTY’S LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED
TO DIRECT ACTUAL DAMAGES ONLY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
OR ITS AFFILIATES FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR
INDIRECT DAMAGES, LOST PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT, OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE, ALL
OF THE SAME BEING HEREBY EXPRESSLY WAIVED AND NEGATED. IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
STRICT LIABILITY OR NEGLIGENCE OF ANY PARTY, WHETHER SUCH STRICT LIABILITY OR
NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY
DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE
THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO

 

15



--------------------------------------------------------------------------------

DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT, AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS. The waiver in this Section 6.3 shall not limit or otherwise affect
Producers’ and Gatherer’s rights and obligations under Section 10.2.

Article 7

Billing and Payments

7.1 Billing. As soon as practicable each Month, Gatherer shall invoice Producers
in electronic format for services provided hereunder in the preceding Month and
provide a statement setting forth (i) the volumes and quantities (expressed in
Mcf and MMBtu) of Producers’ Gas and MV Mitigation Gas received at each
Springridge Receipt Point and redelivered to each Springridge Delivery Point and
the volumes and quantities of System Fuel and Losses, if measured or
ascertainable by Gatherer, (ii) the Springridge Fees for Producers’ Gas and MV
Mitigation Gas, (iii) any adjustments for prior periods, and (iv) all amounts
due by Producers hereunder. If actual measurements of volumes of Producers’ Gas
and MV Mitigation Gas are not available by the 15th Day of the Month following
the Month of receipt by Gatherer, then, on or after such 15th Day (or if such
Day is not a Business Day, on or after the next Business Day), Gatherer may
prepare and submit its invoice based on Gatherer’s good faith estimate of the
volumes of Producers’ Gas and MV Mitigation Gas received in such Month. If
Gatherer submits an invoice based on estimated volumes, Gatherer shall prepare
and submit to Producers an invoice based on actual measurements on or before the
close of business, CPT, of the 45th Day (or if such 45th Day is not a Business
Day, on the following Business Day) after the applicable Month of delivery of
Producers’ Gas and MV Mitigation Gas. Gatherer’s invoices shall include
information reasonably sufficient to explain and support any estimates and
charges reflected therein, the reconciliation of any estimates made in a prior
Month to any actual measurements, and any adjustments to prior period volumes
and quantities. Gatherer will use its commercially reasonable efforts to take
such actions as may be appropriate to permit Gatherer by June 30, 2011 to submit
invoices for actual volumes of Producers’ Gas and MV Mitigation Gas received,
gathered, and handled hereunder not later than the close of business, CPT, on
the 15th day of the Month following the Month of delivery of Producers’ Gas and
MV Mitigation Gas.

7.2 Payment. Producers shall remit to Gatherer the amount due under Section 7.1,
by wire transfer by the 25th Day of each Month or 10 Days from the date of
receipt of Gatherer’s electronic invoice, whichever is later. If such due date
is not a Business Day, payment is due on the next Business Day following such
date.

7.3 Dispute. If Producers, in good faith, dispute the amount of any invoice of
Gatherer that is based on actual measurements (not estimated volumes) or any
part thereof, Producers will pay Gatherer such amount, if any, that is not in
dispute and shall provide Gatherer Notice, no later than within 30 Days after
the date that payment of such invoice would be due under Section 7.2, of the
disputed amount accompanied by supporting documentation acceptable in industry
practice to support the disputed amount. If the Parties are unable to resolve
such dispute, either Party may pursue any remedy available at law or in equity
to enforce its rights under this Agreement. If Notice of a disputed invoice is
not furnished to Gatherer by the date

 

16



--------------------------------------------------------------------------------

above, Producers shall be deemed to have waived the right to dispute such
invoice, subject to Producers’ rights under Section 7.5 below.

7.4 Late Payments. If Producers fail to pay the amount of any invoice rendered
by Gatherer hereunder when such amount is due, interest thereon shall accrue
from, but excluding, the due date to and including the date payment thereof is
actually made at the lesser of the Prime Rate plus 2%, computed on an annualized
basis and compounded Monthly, or the maximum rate of interest permitted by
Applicable Law, not to exceed the maximum legal rate. “Prime Rate” means the
prime rate on corporate loans at large U.S. money center commercial banks as set
forth in The Wall Street Journal “Money Rates” table under the Heading “Prime
Rate,” or any successor thereto, on the first date of publication for the Month
in which payment is due. Gatherer shall render a late payment charge invoice and
Producers shall make payment upon receipt of such invoice.

7.5 Audit. Each Party or its designated representatives shall have the right, at
its own expense, upon reasonable Notice and at reasonable times, to examine and
audit and to obtain copies of the relevant portion of the books, records
(including electronic measurement data, meter charts or records and other
similar information supporting relevant calculations), and telephone recordings
of the other Party and its Affiliates to the extent reasonably necessary to
verify the accuracy of any statement, charge, payment, or computation made under
this Agreement. This right to examine, audit, and to obtain copies shall not be
available with respect to information not directly relevant to transactions
under this Agreement. All invoices and billings, adjusted as contemplated in
accordance with the second sentence of Section 7.1, shall be conclusively
presumed final and accurate and all associated claims for underpayments or
overpayments shall be deemed waived unless such invoices or billings are
objected to in writing, with adequate explanation and/or documentation, within
two Years after the Month of Gas delivery. Any retroactive adjustment made in
response to information furnished under an audit under this Section 7.5 shall be
paid in full by the Party owing payment within 30 Days of Notice and
substantiation of such inaccuracy.

7.6 Minor Adjustments. No adjustments, retroactive or prospective, shall be made
to volumes for prior periods, whether the result of volume allocation errors or
any other reason other than meter calibration error, that involve changes that
would be less than 100 Mcf per Month.

7.7 Financial Responsibility. If (i) Producers fail to pay according to the
provisions hereof and such failure continues for a period of 5 Business Days
after Notice of such failure is provided to Producers or (ii) Gatherer has
reasonable grounds for insecurity regarding the performance by Producers of any
obligation under this Agreement, then Gatherer, by Notice to Producers, may,
singularly or in combination with any other rights it may have, demand Adequate
Assurance of Performance by Producers. “Adequate Assurance of Performance”
means, at the option of Producers, (x) advance payment in cash by Producers to
Gatherer for services to be provided under this Agreement in the following Month
or (y) delivery to Gatherer by Producers of an Acceptable Letter of Credit in an
amount equal to not less than the aggregate proceeds due from Producers under
Section 7.2 for the prior 2 Month period. If Gatherer reasonably believes
Producers will not deliver the Springridge Annual Minimum Volume for the
Springridge Gathering System in such Year, Gatherer may require that any advance
payment in

 

17



--------------------------------------------------------------------------------

cash by Producers to Gatherer be in an amount up to the aggregate proceeds due
from Producers under Section 7.2 for the prior 2 Month period and that any
Acceptable Letter of Credit be in an amount up to the aggregate proceeds paid by
Producers under Section 7.2 for the prior 3 Month period. If Producers fail to
provide Adequate Assurance of Performance to Gatherer within 48 hours of
Gatherer’s Notice or if Producers or CHK suffer any of the actions set forth in
Section 2.2(v), then Gatherer shall have the right to suspend or reduce all
services under this Agreement without prior Notice and without limiting any
other rights or remedies available to it under this Agreement or otherwise. If
Gatherer exercises the right to suspend or reduce services under this
Section 7.7, then Producers shall not be entitled to take, or cause to be taken,
any action hereunder or otherwise against Gatherer for such suspension or
reduction. Failure of Gatherer to exercise its right to suspend or reduce
service as provided in this Section 7.7 shall not constitute a waiver by
Gatherer of any rights or remedies Gatherer may have under this Agreement,
Applicable Law, or otherwise.

Article 8

Force Majeure

8.1 Non-Performance. If a Party is rendered unable, wholly or in part, by reason
of a Force Majeure Event to perform its obligations under this Agreement, other
than Producers’ obligations to make payments when due hereunder, then such
Party’s obligations shall be suspended to the extent affected by the Force
Majeure Event.

8.2 Definition. “Force Majeure Event” means any cause or event not reasonably
within the control of the Party whose performance is sought to be excused
thereby including the following causes and events (to the extent such causes and
events are not reasonably within the control of the Party claiming suspension):
acts of God, strikes, lockouts, or other industrial disputes or disturbances,
acts of the public enemy, wars, blockades, insurrections, civil disturbances and
riots, epidemics, landslides, lightning, earthquakes, fires, tornadoes,
hurricanes, storms, floods, washouts and warnings for any of the foregoing which
may necessitate the precautionary shut-down of wells, plants, pipelines, any
portion of the Springridge Gathering System, or other related facilities;
arrests, orders, requests, directives, restraints and requirements of
governments and government agencies and people, either federal or state, civil
and military; any application of government conservation or curtailment rules
and regulations; explosions, sabotage, breakage or accidents to equipment,
machinery, any portion of the Springridge Gathering System, plants, facilities
or lines of pipe; outages (shutdown) for the making of repairs, alterations,
relocations or inspections to lines of pipe, any portion of the Springridge
Gathering System, plants or equipment; inability to secure labor or materials,
freezing of wells or lines of pipe, partial or entire failure of wells or lines
of pipe, partial or entire failure of gas supply, electric power shortages,
necessity for compliance with any court order, or any law, statute, ordinance,
regulation or order promulgated by a Governmental Authority having or asserting
jurisdiction, inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations, or any other causes,
whether of the kind enumerated herein or otherwise, not reasonably within the
control of the Party claiming suspension. Such term shall likewise include, in
those instances where either Party is required to obtain servitudes,
rights-of-way, grants, permits, or licenses to enable such Party to fulfill its
obligations hereunder, the inability of such Party to acquire, or delays on the
part of such Party in acquiring, at reasonable cost and after the exercise of
reasonable diligence, such servitudes, rights-of-way,

 

18



--------------------------------------------------------------------------------

grants, permits or licenses, and in those instances where either Party hereto is
required to furnish materials and supplies for the purpose of constructing or
maintaining facilities or is required to secure permits or permissions from any
Governmental Authority to enable such Party to fulfill its obligations
hereunder, the inability of such Party to acquire, or delays on the part of such
Party in acquiring, at reasonable cost and after the exercise of reasonable
diligence, such materials, supplies, permits, and permissions. “Force Majeure
Event” also includes any event of force majeure or other interruption occurring
with respect to the facilities or services of either Party’s Affiliates or third
party service providers providing a service or providing any equipment, goods,
supplies, or other services or items necessary to the performance of such
Party’s obligations hereunder, including the occurrence of an event of force
majeure event under a Third Party Gathering Agreement.

8.3 Excluded Events. “Force Majeure Event” specifically excludes the following
occurrences or events: the loss, interruption, or curtailment of interruptible
transportation on any Receiving Transporter necessary to take delivery of
Producers’ Gas, MV Mitigation Gas, and In-Kind Gas at any Delivery Point, unless
and only to the extent the same event also curtails firm transportation at the
same Delivery Point; increases or decreases in Gas supply, allocation or
reallocation of production by well operators; loss of markets; loss of supply;
and failure of specific, individual wells or appurtenant facilities in the
absence of a Force Majeure Event broadly affecting other wells in the same
geographic area. Price changes due to market conditions with respect to the
purchase or sale of Gas gathered hereunder or economics associated with the
delivery, connection, receipt, gathering, compression, dehydration, treatment,
processing or redelivery of Gas quantities hereunder shall not constitute Force
Majeure Events. In addition, the non-availability or lack of funds or failure to
pay money when due shall not constitute Force Majeure Events.

8.4 Strikes. The settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and any obligation hereunder to
remedy a Force Majeure Event shall not require the settlement of strikes or
lockouts by acceding to the demands of the opposing Party when such course is
inadvisable in the sole discretion of the Party having the difficulty.

8.5 Notice. The Party whose performance is affected by a Force Majeure Event
must provide Notice to the other Party. Initial Notice may be given orally, but
written Notice with reasonably full particulars of the Force Majeure Event is
required as soon as reasonably possible after the occurrence of the Force
Majeure Event. The Party affected by a Force Majeure Event shall use reasonable
commercial efforts to (i) remedy and (ii) mitigate the effects of the Force
Majeure Event.

8.6 Force Majeure Credit. If, during the Minimum Volume Period, Producers are
unable to deliver volumes of Producers’ Gas and MV Mitigation Gas, or volumes of
In-Kind Gas that are unable to be delivered by the owner of such In-Kind Gas, to
the Springridge Gathering System due to a Force Majeure Event affecting
Gatherer, then the volume (expressed in Mcf) of Producers’ Gas, MV Mitigation
Gas, and In-Kind Gas (the “Force Majeure Volumes”) that Producers and the owners
of the In-Kind Gas, as applicable, were prevented from delivering to the
Springridge Gathering System due to such Force Majeure Event affecting Gatherer
shall be included in the determination of the Adjusted Springridge Annual
Minimum Volume as provided

 

19



--------------------------------------------------------------------------------

in Section 4(d) of Exhibit A for the same Year in which such Force Majeure Event
occurs. The term “Force Majeure Volumes” does not, however, include any volumes
of Producers’ Gas and In-Kind Gas attributable to, or that could be delivered
from, Springridge Delayed Connections (including any connection with respect to
which Gatherer has furnished to Producers a Pad Notice in accordance with
Section 6(b)(1) of Exhibit A), which are addressed in Section 6 of Exhibit A.

8.7 Maintenance and Other Operations. Gatherer may suspend its performance
hereunder to the extent required to make necessary or reasonably desirable
inspections, alterations, or repairs (not required as the result of the
occurrence of a Force Majeure Event) to any part of the Springridge Gathering
System and to make any required relocations or modifications of pipelines and
other equipment and facilities comprising part of the Springridge Gathering
System. Gatherer shall give Producers reasonable Notice of its intention to
suspend its performance hereunder, except in cases of emergency where such
Notice is impracticable or in cases where the operations of Producers will not
be affected. If, during the Minimum Volume Period, Gatherer suspends such
performance with respect to any segment in excess of ** total Days in any Month
(such excess Days, the “Excess Suspension Days”), then the volume (expressed in
Mcf) of Producers’ Gas, MV Mitigation Gas, and In-Kind Gas (the “Maintenance
Suspension Volumes”) that corresponds to the product of (i) the Excess
Suspension Days multiplied by (ii) the average daily deliveries of Producers’
Gas, MV Mitigation Gas, and In-Kind Gas on the Springridge Gathering System for
the 30-Day period immediately prior to the first Day in the Month in which
suspension occurred (excluding any Day during such 30-Day period when no
Producers’ Gas, MV Mitigation Gas, and In-Kind Gas is delivered to the
Springridge Gathering System or the delivery of Producers’ Gas, MV Mitigation
Gas, or In-Kind Gas to the Springridge Gathering System is affected by any
maintenance downtime) but less the volumes of Producers’ Gas, MV Mitigation Gas,
and In-Kind Gas actually received on the Springridge Gathering System on the
Excess Suspension Day shall be included in the determination of the Adjusted
Springridge Annual Minimum Volume as provided in Section 4(d) of Exhibit A for
the same Year in which such suspension occurs.

Article 9

Assignment

 

  9.1 General.

(a) Restriction on Assignment. Except as provided in this Article 9, neither
Party shall assign any of its rights, or delegate any of its obligations, under
this Agreement (including by operation of law) without the prior written consent
of the other Party, such consent not to be unreasonably withheld or delayed. For
purposes of this Section 9.1, a Change of Control with respect to a Producer
shall be considered an assignment of this Agreement by such Producer.

(b) Permitted Assignments. No assignment of this Agreement shall be made by
Producers, except (i) to a Person that is acquiring an interest in or all or
part of the Springridge Dedicated Properties contemporaneous with such
assignment and (ii) with the prior written consent of Gatherer. No assignment of
this Agreement shall be made by Gatherer, except (A) to a Person that is
acquiring an interest in or all or a part of the Springridge Gathering

 

20



--------------------------------------------------------------------------------

System contemporaneous with such assignment and (B) with the prior written
consent of Producers. Notwithstanding the foregoing, each Party may assign its
rights under this Agreement to an Affiliate of such Party without the consent of
the other Party and each Party may pledge this Agreement (or pledge any of its
rights under this Agreement including the right to receive payments due
hereunder) to secure any credit facility or indebtedness of such Party or its
Affiliates without the consent of the other Party and may assign any of its
rights, or delegate any of its obligations, under this Agreement to one or more
of its Affiliates without the consent of the other Party; provided, no such
assignment or pledge shall relieve the assignor Party from any of its
obligations hereunder.

(c) Partial Assignments in Minimum Volume Period. If in connection with any
permitted assignment under Section 9.1(b) that would occur during the Minimum
Volume Period less than all of the Gatherer’s rights and obligations under this
Agreement are proposed to be assigned, or less than all of Producers’ rights and
obligations under this Agreement are proposed to be assigned, as applicable,
then the Party whose consent is required shall have the right to consider and
approve (in addition to other relevant matters) the manner in which
redetermination of Fees, well connect obligations, natural gas minimum volume
throughput commitment, maximum daily natural gas quantity limitations and
similar matters are proposed to be retained by the assignor Party, to be assumed
by the proposed assignee, or to be otherwise allocated among the assignor Party
and the assignee.

(d) Assumed Obligations. Any permitted assignee of either Party’s rights and
obligations under this Agreement shall assume and be responsible for the payment
and performance of the assignor Party’s rights and obligations under this
Agreement that are required to be paid or performed after the effective date of
such assignment (the “Assumed Obligations”), the assignor Party shall remain
liable for the obligations required to be paid and performed under this
Agreement prior to the effective date of such assignment, the assignor Party
shall be liable for the Assumed Obligations unless the assignor Party is
released from such Assumed Obligations under Section 9.5, and the assignor Party
and the permitted assignee shall be co-obligors as to the Assumed Obligations
unless the assignor Party is released from such Assumed Obligations under
Section 9.5.

 

  9.2 Sale of Gathering System.

(a) Transfer by Gatherer. If Gatherer sells, transfers, or otherwise disposes of
an interest in all or any part of the Springridge Gathering System and no
assignment of rights and obligations under this Agreement occurs under
Section 9.1, Gatherer shall cause the acquiring Person to either (i) enter into
an agreement with Producers, substantially in the form attached as Exhibit D (a
“Gathering System Owner Acknowledgement Agreement”) whereby such Person
acknowledges Producers’ rights to have MV Mitigation Gas, as applicable, and/or
Producers’ Gas connected to, received by, gathered, compressed, dehydrated,
treated and processed, as applicable, and redelivered to Producers on and over
the Springridge Gathering System in accordance with the terms of this Agreement
or (ii) enter into a Separate GGA with Producers with respect to the part of the
Springridge Gathering System acquired by such Person. Neither the entry into a
Gathering System Owner Acknowledgment Agreement or a Separate GGA shall
constitute an assignment for purposes of Section 9.1.

 

21



--------------------------------------------------------------------------------

(b) Continued Performance by Gatherer. With respect to the Gathering System
Owner Acknowledgement Agreement, Gatherer shall continue to be obligated to
perform its obligations under this Agreement as if the sale, transfer, or other
disposition of the interest in or part of the Springridge Gathering System
acquired by the Person who is a party to Gathering System Owner Acknowledgement
Agreement had not occurred.

(c) Separate GGA. With respect to each Separate GGA referenced in this
Section 9.2, unless released under Section 9.5(a), (i) Gatherer shall continue
to be obligated to perform and pay its obligations under this Agreement as if
the sale, transfer, or other disposition of the interest in or part of the
Springridge Gathering System acquired by the Person who is a party to such
Separate GGA had not occurred and (ii) the performance or payment of any such
obligations by the Person who is a party to such Separate GGA (or its permitted
successors and assigns under the terms of such Separate GGA) shall be accepted
by Producers and be considered as performed or paid by Gatherer.

 

  9.3 Sale of Dedicated Properties.

(a) Transfer by Producers. If Producers or their Affiliates sell, transfer, or
otherwise dispose of any of the Springridge Dedicated Properties (or any
interest therein), including the sale or transfer of a production payment,
overriding royalty interest, net profits interest, or other similar interest,
and no assignment of rights and obligations under this Agreement occurs under
Section 9.1, Producers shall cause, or shall cause their Affiliates to cause,
the acquiring Person to either (i) enter into an agreement with Gatherer,
substantially in the form attached as Exhibit E (a “Dedicated Properties Owner
Acknowledgement Agreement”) whereby such Person acknowledges the dedication to
the Springridge Gathering System of Producers’ Gas from the Springridge
Dedicated Properties (or interest therein) acquired by such Person or (ii) enter
into a Separate GGA with Gatherer with respect to the Springridge Dedicated
Properties (or interest therein) acquired by such Person. Neither the entry into
a Dedicated Properties Owner Acknowledgment Agreement or a Separate GGA shall
constitute an assignment for purposes of Section 9.1.

(b) Continued Performance by Producers. With respect to each Dedicated
Properties Owner Acknowledgement Agreement, Producers shall continue to be
obligated to perform and pay their obligations under this Agreement as if the
sale, transfer or other disposition of the Springridge Dedicated Properties (or
any interest therein) acquired by the Person who is a party to such Dedicated
Properties Owner Acknowledgement Agreement had not occurred.

(c) Separate GGA. With respect to each Separate GGA referenced in this
Section 9.3, unless released under Section 9.5(c) or (d), (i) Producers shall
continue to be obligated to perform and pay their obligations under this
Agreement as if the sale, transfer or other disposition of the Dedicated
Properties (or interest therein) acquired by the Person who is a party to such
Separate GGA had not occurred and (ii) the performance or payment of any such
obligations by the Person who is a party to such Separate GGA (or its permitted
successors and assigns under the terms of such Separate GGA) shall be accepted
by Gatherer and be considered as performed or paid by Producers.

 

22



--------------------------------------------------------------------------------

  9.4 Separate Gas Gathering Agreement.

(a) Completion. Volumes of Gas received in the Springridge Gathering System
under a Separate GGA shall be applied to the Adjusted Springridge Annual Minimum
Volume to the extent that (i) such volumes would have constituted Producers Gas
or MV Mitigation Gas if the Springridge Dedicated Properties covered by such
Separate GGA had continued to be owned by Producers or their Affiliates and
(ii) the Adjusted Springridge Annual Minimum Volume has not otherwise been
reduced to reflect volumes delivered under such Separate GGA.

(b) Producers Terms. If the Separate GGA is being entered into in connection
with a sale, transfer or other disposition by Gatherer of part of the
Springridge Gathering System, then Producers shall have the right to approve the
Separate GGA, such approval not to be unreasonably withheld or delayed.

(c) Gatherer Terms. If the Separate GGA is being entered into in connection with
a sale, transfer or other disposition by Producers of an interest in or part of
the Springridge Dedicated Properties, then Gatherer shall have the right to
approve the Separate GGA, such approval not to be unreasonably withheld or
delayed.

 

  9.5 Release.

(a) Release of Gatherer. If the assignee under an assignment consented to by
Producers under Section 9.1 or the acquiring Person under a Separate GGA entered
into under Section 9.2(a) has (or the guarantor of its obligations under a
guaranty provided pursuant to the following sentence has) a long term, senior
unsecured credit rating equal to or greater than the Applicable Rating, then
Gatherer shall be released from the Assumed Obligations applicable to such
assignment or the obligations of such acquiring Person under such Separate GGA,
as applicable (the “Separate GGA Gatherer Obligations”). If at the time of the
assignment or the entry into the Separate GGA, as applicable, such assignee or
acquiring Person does not have a long term, senior unsecured credit rating equal
to or greater than the Applicable Rating, then such assignee or acquiring
Person, as applicable, may provide to Producers a guaranty of such
assignee’s/acquiring Person’s Assumed Obligations or the Separate GGA Gatherer
Obligations, as applicable, from a Person with (at time of such assignment or
entry into such Separate GGA) a long term, senior unsecured credit rating equal
to or greater than the Applicable Rating, which guaranty shall be in a form
reasonably acceptable to Producers.

(b) Requested Gatherer Release. If in connection with any assignment or Separate
GGA under Section 9.5(a) the acquiring Person does not have (and is unable to
provide a guarantor with) a credit rating equal to or greater than the
Applicable Rating and thus is not entitled to a release under such
Section 9.5(a), Gatherer may nevertheless request that Gatherer be released from
the Assumed Obligations or Separate GGA Gatherer Obligations, as applicable, and
in connection with each such request the financial ability of the acquiring
Person (and any guarantor provided by such acquiring Person) and credit support
provided by such acquiring Person or any guarantor to satisfy the Assumed
Obligations or Separate GGA Gathering Obligations shall be taken into
consideration and Producers shall not unreasonably withhold or delay the
approval of such request.

 

23



--------------------------------------------------------------------------------

(c) Release of Producers. If the assignee under an assignment consented to by
Gatherer under Section 9.1 or the acquiring Person under a Separate GGA entered
into under Section 9.3(a) has (or the guarantor of its obligations under a
guaranty provided pursuant to the following sentence has) a long term, senior
unsecured credit rating equal to or greater than the Applicable Rating, then
Producers shall be released from the Assumed Obligations applicable to such
assignment or the obligations of such acquiring Person under such Separate GGA,
as applicable (the “Separate GGA Producer Obligations”). If at the time of the
assignment or the entry into the Separate GGA, as applicable, such assignee or
acquiring Person does not have a long term, senior unsecured credit rating equal
to or greater than the Applicable Rating, then such assignee or acquiring
Person, as applicable, may provide to Gatherer a guaranty of such
assignee’s/acquiring Person’s Assumed Obligations or Separate GGA Producer
Obligations under such Separate GGA, as applicable, from a Person with (at the
time of such assignment or entry into such Separate GGA) a long term, senior
unsecured credit rating equal to or greater than the Applicable Rating, which
guaranty shall be in a form reasonably acceptable to Gatherer.

(d) Requested Producers Release. If in connection with any assignment or
Separate GGA referenced in Section 9.5(c) the acquiring Person does not have
(and is unable to provide a guarantor with) a credit rating equal to or greater
than the Applicable Rating and thus is not entitled to a release under such
Section 9.5(c), Producers may nevertheless request that Producers be released
from the Assumed Obligations or Separate GGA Producer Obligations, as
applicable, and in connection with each such request the financial ability of
the acquiring Person (and any guarantor provided by such acquiring Person) and
credit support provided by such acquiring Person or any guarantor to satisfy the
Assumed Obligations or Separate GGA Producer Obligations shall be taken into
consideration and Gatherer shall not unreasonably withhold or delay the approval
of such request.

9.6 Inurement. Subject to this Article 9, this Agreement binds and inures to the
benefit of the Parties and their respective successors and assigns.

Article 10

Jurisdiction and Additional Charges

10.1 Regulatory Bodies. This Agreement is subject to, and each Party will comply
with, all Applicable Laws of any Governmental Authority now or hereafter having
jurisdiction over either or both Parties or their facilities.

10.2 Additional Fees and Changes in Laws. Producers shall reimburse Gatherer for
Producers’ allocable share of (a) any additional, increased, or subsequently
applicable taxes (other than income taxes and any real or personal property or
other ad valorem tax imposed on the Springridge Gathering System) implemented or
imposed after the Effective Date that are lawfully levied on or paid by Gatherer
with respect to its performance under this Agreement or on any part of the
Springridge Gathering System and (b) any new or subsequently applicable
assessments, fees or other charges implemented or imposed on Gatherer with
respect to the services provided hereunder, including any such assessments, fees
or other charges arising from any carbon tax or cap and trade law, rule or
regulation adopted after Effective Date. Producers’ allocable share of any such
amounts shall be based on the ratio that Producers’ Gas and MV Mitigation Gas
(each expressed in Mcf) received at the Springridge Receipt Points in the State
or

 

24



--------------------------------------------------------------------------------

States in which such amounts are imposed bears to the total volume of Gas
(expressed in Mcf) received at such Receipt Points, in each case during the
applicable period for which such taxes, assessments, fees or other charges are
incurred or imposed, as the case, may be. To the extent that any of Gatherer’s
activities pursuant to this Agreement produce or result in the generation of or
otherwise qualify for any emission reduction credits or emission offset credits
or bonus emission allowances (collectively, “Greenhouse Gas Credits”) and
Producers have paid for an allocable share of the costs of such activities
pursuant to this Section 10.2, then Producers shall be entitled to receive, and
Gatherers shall obtain and convey to Producers, their allocable share of any
such Greenhouse Gas Credits. If any Governmental Authority takes any action
(including issuance of any “policy statement,” rule, or regulation) whereby the
receipt, gathering, treating, or delivery of Producers’ Gas and MV Mitigation
Gas as contemplated under this Agreement shall be prohibited or subject to
terms, conditions or regulations, including rate or price controls or ceilings
or open access requirements not in effect on the Effective Date and which, in
the reasonable judgment of Gatherer, materially adversely affect the economics
of the services provided, and Springridge Fees received, under this Agreement,
then, upon Notice by Gatherer to Producers, the Parties shall as promptly as
practicable meet to negotiate in good faith such changes to the terms of this
Agreement as may be necessary or appropriate to preserve and continue for the
Parties the rights and benefits originally contemplated for the Parties by this
Agreement, including the returns expected by Gatherer, with such amendment to
this Agreement to be effective no later than the effective date of such new or
amended Applicable Law.

Article 11

Notices

11.1 Agency. For all purposes of this Agreement, Producers individually and
collectively irrevocably appoint CEMI as their agent to receive and make all
notices, invoices, payments and other communications under this Agreement from
or applicable to Producers and to make, withhold, grant and take all approvals,
consents, decisions, and actions required or permitted of Producers under or in
connection with this Agreement.

11.2 Notice. All notices, invoices, payments, and other communications made
under this Agreement (“Notice”) shall be in writing and sent to the addresses
shown in Exhibit C.

11.3 Method. All Notices may be sent by facsimile or mutually acceptable
electronic means, a nationally recognized overnight courier service, first class
mail, or hand delivered.

11.4 Delivery. Notice shall be given when received on a Business Day by the
addressee. In the absence of proof of the actual receipt date, the following
presumptions will apply. Notices sent by facsimile shall be deemed to have been
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission. If the Day on which such facsimile is
received is not a Business Day or is after five p.m., CPT, on a Business Day,
then such facsimile shall be deemed to have been received on the next following
Business Day. Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving Party. Notice by first class mail shall be considered
delivered five Business Days after mailing.

 

25



--------------------------------------------------------------------------------

Article 12

Other Provisions

12.1 Governing Law. This Agreement shall be construed, enforced, and interpreted
according to the laws of the State of Texas, without regard to the conflicts of
law rules thereof. Each Party hereby irrevocably submits to the jurisdiction of
the courts of the State of Texas and the federal courts of the United States of
America located in Harris County, Texas over any dispute or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each Party hereby irrevocably agrees that all claims in respect of
such dispute or proceeding shall be heard and determined in such courts. Each
Party hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute or action. A judgment in any dispute heard
in the venue specified by this section may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.

12.2 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

12.3 Specific Performance. The Parties acknowledge and agree (i) that each Party
would be irreparably harmed by a breach by the other Party of any of their
obligations under this Agreement and (ii) that there would be no adequate remedy
at law or damages to compensate the non-breaching Party for any such breach. The
Parties agree that the non-breaching Party shall be entitled to injunctive
relief requiring specific performance by the breaching Party of its obligations
under this Agreement, and the Parties hereby consent and agree to the entry of
such injunctive relief.

12.4 Representations. Each Party represents to the other Party during the term
hereof as follows: (i) there are no suits, proceedings, judgments, or orders by
or before any governmental authority that materially adversely affect its
ability to perform this Agreement or the rights of the other Parties hereunder,
(ii) it is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its formation, and it has the legal right, power and
authority and is qualified to conduct its business, and to execute and deliver
this Agreement and perform its obligations hereunder, (iii) the making and
performance by it of this Agreement is within its powers, and has been duly
authorized by all necessary action on its part, (iv) this Agreement constitutes
a legal, valid, and binding act and obligation of it, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization and
other laws affecting creditor’s rights generally, and with regard to equitable
remedies, to the discretion of the court before which proceedings to obtain same
may be pending, and (v) there are no bankruptcy, insolvency, reorganization,
receivership or other arrangement proceedings pending or being contemplated by
it. Producers and Gatherer jointly acknowledge and agree that the movement of
Gas on the Springridge Gathering System under this Agreement constitutes (and is
intended to constitute for purposes of all Applicable Laws in effect in each
state) a movement of Producers’ Gas and MV Mitigation Gas that is not subject to
the jurisdiction of the FERC pursuant to the Natural Gas Act or Section 311 of
the Natural Gas Policy Act, (a) the Springridge

 

26



--------------------------------------------------------------------------------

Fees have been freely negotiated and agreed upon as a result of good faith
negotiations and are not discriminatory or preferential, but are just, fair, and
reasonable in light of the Parties’ respective covenants and undertakings herein
during the term of this Agreement, and (b) neither Producers nor Gatherer had an
unfair advantage over the other during the negotiation of this Agreement.

12.5 Processing Rights. Producers retain all processing rights with respect to
Producers’ Gas and MV Mitigation Gas and Gatherer shall not process Producers’
Gas or MV Mitigation Gas unless Producers agree in writing to such processing.
Without the prior written consent of Gatherer, Producers shall have no right to
locate a processing plant or other processing-type facilities (whether owned by
Producers, their Affiliates, or a third party) on any portion or segment of any
of the Springridge Gathering System. If Producers propose to engage or contract
(or renew or extend the term of any existing contract or agreement) with a third
party to process any of Producers’ Gas gathered on the Springridge Gathering
System, Producers shall provide Gatherer with the opportunity to submit a
proposal to Producers to perform such processing services.

12.6 Enforceability. If any provision in this Agreement is determined to be
invalid, void, or unenforceable by any court having jurisdiction, such
determination shall not invalidate, void, or make unenforceable any other
provision, agreement or covenant of this Agreement.

12.7 Waiver. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

12.8 Rules of Construction. In construing this Agreement, the following
principles shall be followed:

(i) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

(ii) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(iii) the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions;

(iv) a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;

(v) unless otherwise specified, the plural shall be deemed to include the
singular, and vice versa; and

(vi) each gender shall be deemed to include the other genders.

12.9 No Third Party Beneficiaries. There is no third party beneficiary to this
Agreement.

 

27



--------------------------------------------------------------------------------

12.10 Headings. The headings and subheadings contained in this Agreement are
used solely for convenience and do not constitute a part of this Agreement
between the Parties and shall not be used to construe or interpret the
provisions of this Agreement.

12.11 Confidentiality. Neither Party shall disclose, directly or indirectly,
without the prior written consent of the other Party the terms of this Agreement
to a third party (other than Affiliates, employees, lenders, royalty owners,
co-working interest owners, counsel, accountants, and agents of the Party, or a
prospective or permitted assignee under Article 9 or prospective or actual
purchaser of an interest in the Springridge Gathering System or in any of the
Springridge Dedicated Properties, provided such Persons shall have agreed to
keep such terms confidential), except (i) to comply with any Applicable Law or
exchange rule, (ii) to the extent necessary for the enforcement of this
Agreement, or (iii) to the extent necessary to comply with a regulatory agency’s
reporting requirements. Each Party shall notify the other Party of any
proceeding of which it is aware which may result in disclosure of the terms of
this Agreement (other than as permitted hereunder) and use reasonable efforts to
prevent or limit the disclosure. The existence of this Agreement is not subject
to this confidentiality obligation. The entry into, or filing of a memorandum in
the applicable public records with respect to this Agreement, a Separate GGA, a
Dedicated Properties Owner Acknowledgment Agreement, or a Gathering System Owner
Acknowledgment Agreement shall not constitute a breach of this Section 12.11.
The Parties shall be entitled to all remedies available at law or in equity to
enforce, or seek relief in connection with this confidentiality obligation. The
terms of this Agreement shall be kept confidential by the Parties for one Year
from the expiration or termination of this Agreement. If disclosure is required
by a Governmental Authority or Applicable Law, the Party subject to such
requirement may disclose the material terms of this Agreement to the extent so
required, but shall promptly notify the other Party, prior to disclosure, and
shall cooperate (consistent with the disclosing Party’s legal obligations) with
the other Party’s efforts to obtain protective orders or similar restraints with
respect to such disclosure at the expense of the other Party.

 

  12.12 Easements.

(a) Surface Rights. Oil and gas leases, oil and gas rights derived under farmout
agreements, surface damage releases, right of way agreements, pooling orders and
similar agreements and rights held by Producers covering the Springridge
Dedicated Properties (collectively referred to herein as an “Oil and Gas Lease”)
may permit Producers to lay gathering pipelines and related facilities for the
purpose of moving natural gas and crude oil from any well producing from the
oil, gas and mineral estate covered by such Oil and Gas Lease or lands pooled or
unitized with such Oil and Gas Lease. The surface of the land covered by an Oil
and Gas Lease is referred to herein as the “Surface Estate” and the owner of
such Surface Estate is referred to herein as a “Surface Estate Owner.”

(b) Cooperation. With respect to any easements/rights of way across Surface
Estates needed by Gatherer to connect the Springridge Gathering System to
existing or future wells producing from the oil, gas and mineral estate covered
by the related Oil and Gas Lease or lands pooled or unitized with such Oil and
Gas Lease (a “Subject Well”), Gatherer shall first attempt to obtain such
easements/right of ways from the Surface Estate Owners. If Gatherer is unable to
obtain any such easement/right of way from a Surface Estate Owner, Gatherer may
notify the Producers thereof and request that the Producer holding the related
Oil and Gas Lease

 

28



--------------------------------------------------------------------------------

reasonably cooperate with Gatherer in attempting to obtain the needed
easement/right of way and such Producer shall so reasonably cooperate with
Gatherer. The aforesaid obligation of Producer to reasonably cooperate with
Gatherer shall not require Producer to pay any consideration to a Surface Estate
Owner unless there is a contemporaneous reimbursement by Gatherer.

(c) Partial Assignment. If the needed easement/right of way has not been
obtained after such cooperative efforts or Gatherer in good faith believes that
such efforts will not be successful, Gatherer may request that the applicable
Producer execute and deliver to Gatherer an assignment in the form of Exhibit F
(a “Oil and Gas Lease Partial Assignment”). Provided that the applicable Oil and
Gas Lease permits the assignment contemplated by the form attached as Exhibit F
and (if applicable) any required consent from the other party to the Oil and Gas
Lease is obtained, Gatherer and the applicable Producer shall cooperate in
completing such form by inserting or attaching a description of the applicable
Oil and Gas Lease, Subject Well and Surface Estate, Gatherer and Producer shall
execute such completed Oil and Gas Lease Partial Assignment, and Producer shall
have the right to record such Oil and Gas Lease Partial Assignment in the
applicable public records. Gatherer shall not be required to pay any separate
consideration to Producers for any such Oil and Gas Lease Partial Assignment. As
reflected in the form attached as Exhibit F, Gatherer’s use of the Surface
Estate covered by each Oil and Gas Lease Partial Assignment shall be subject to
the terms of the related Oil and Gas Lease.

(d) Removal. As between Gatherer and Producers, any property of Gatherer placed
in, on or under any such Surface Estate pursuant to an Oil and Gas Lease Partial
Assignment shall remain the property of Gatherer, subject to removal by Gatherer
(at its expense) when necessary or desirable (as determined by Gatherer in its
sole and reasonable judgment provided that such removal shall not result in
Gatherer being in breach of its other obligations under this Agreement).
Gatherer shall have a reasonable time after the expiration or termination of
this Agreement to remove its property placed on, in or under a Surface Estate
under any such Oil and Gas Lease Partial Assignment. If under the terms of the
Oil and Gas Lease applicable to any Oil and Gas Lease Partial Assignment the
property placed in, on or under the Surface Estate by Gatherer is required to be
removed upon the expiration or termination of such Oil and Gas Lease, then
Gatherer shall be obligated to effect such removal (at its expense) in a manner
consistent with the terms of such Oil and Gas Lease and any applicable
regulations. The obligations of Gatherer under this Section 12.12 shall survive
the expiration or termination of this Agreement.

12.13 Cooperation and Development. As frequently as necessary, CEMI, on behalf
of Producers, and Gatherer shall meet at a mutually agreeable location to
discuss and review Producers’ drilling and other development plans on the
Springridge Dedicated Properties, Gatherer’s development and construction plans
(including, but not limited to, scope, timing and costs) for the Springridge
Gathering System, and any other information regarding Producers’ and Gatherer’s
operations that may be appropriate or helpful to the performance under this
Agreement. For proposed Springridge Gathering System infrastructure, compression
or treating capital expenditures not approved under the then-current Annual Plan
(as defined in that certain Amended and Restated Limited Liability Company
Agreement of Chesapeake Midstream GP, L.L.C. (the “CHKM GP”), dated as of
August 3, 2010), if requested in writing by Producers, Gatherer shall seek the
approval of the Board of CHKM GP at the next regularly scheduled meeting of
CHKM’s board of directors.

 

29



--------------------------------------------------------------------------------

12.14 Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of Gatherer and Producers.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

CEMI: CHESAPEAKE ENERGY MARKETING, INC. By:  

/s/ James C. Johnson

Name:   James C. Johnson Title:   President CHK Producers: EMPRESS, L.L.C. By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:  

Senior Vice President, Treasurer and

Corporate Secretary

CHESAPEAKE LOUISIANA, L.P. By:  

CHESAPEAKE OPERATING, INC.

its General Partner

By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and  
Corporate Secretary CHESAPEAKE OPERATING, INC. By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and  
Corporate Secretary Gatherer:

SIGNATURE PAGE

GAS GATHERING AGREEMENT



--------------------------------------------------------------------------------

MAGNOLIA MIDSTREAM GAS SERVICES, L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

SIGNATURE PAGE

GAS GATHERING AGREEMENT



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibits

  

Exhibit A

   Springridge Gathering System Terms and Conditions

Exhibit B

   Nominations and Measurement Practices

Exhibit C

   Addresses for Notice

Exhibit D

   Gathering System Owner Acknowledgement Agreement

Exhibit E

   Dedicated Properties Owner Acknowledgement Agreement

Exhibit F

   Oil and Gas Lease Partial Assignment

Exhibit G

   Memorandum of Gathering Agreement

Exhibit H

   Marketing and Noncompete Agreement

Schedules

  

Schedule A1

   Springridge Gathering System

Schedule A2

   Springridge Delivery Points

Schedule A3

   Springridge Dedicated Wells, Receipt Points, Fees, and Pressures

Schedule A4

   Springridge AMI

Schedule A5

   Springridge Annual Minimum Volume

Schedule A6

   Springridge Redetermination Model and Examples

Schedule A7

   Minimum Volume Commitment Example

Schedule A8

   Springridge Type Curve

Schedule A9

   [Intentionally Omitted]

Schedule A10

   Springridge North Compression Fee

Schedule A11

   Producers’ Operatorships



--------------------------------------------------------------------------------

Exhibit A

SPRINGRIDGE GATHERING SYSTEM TERMS AND CONDITIONS

The following terms and conditions shall apply to the gathering of Producers’
Gas and (where applicable) MV Mitigation Gas on the Springridge Gathering
System.

 

1. Springridge Dedication.

(a) Producers’ Commitment. Subject only to Producers’ Springridge Reservations,
Producers exclusively dedicate and commit to the performance of this Agreement
the Springridge Dedicated Properties, represent that the Springridge Dedicated
Properties are not otherwise subject to any other gas gathering agreement or
other commitment or arrangement that would permit or require Producers’ Gas from
the Springridge Dedicated Properties to be gathered on any other gas gathering
system, and agree not to deliver any Gas produced from the Springridge Dedicated
Properties and owned or controlled by Producers or their Affiliates to any other
gas gatherer, gas purchaser, gas marketer, or other Person prior to the
Springridge Delivery Points. Producers agree to cause any existing or future
Affiliates of Producers to be bound by, and to execute and join as a party, this
Agreement. The dedication and commitment made by Producers and their Affiliates
under this Agreement is a covenant running with the land.

(b) Producers’ Reservations. Producers reserve the following rights (“Producers’
Springridge Reservations”): (i) to operate wells producing from the Springridge
Dedicated Properties as a reasonably prudent operator, (ii) to separate or
process Gas prior to delivery at the Springridge Receipt Points so long as such
Producers’ Gas and MV Mitigation Gas meets the gas specifications herein after
such separation or processing, (iii) to use Gas produced from the Springridge
Dedicated Properties for lease operations, and (iv) to pool, communitize, or
unitize Producers’ interests in the Springridge Dedicated Properties.

(c) Producers’ Representation. Producers represent that (i) Producers and their
Affiliates own at least 80,000 Net Mineral Acres in the Springridge Dedicated
Properties on the Execution Date, (ii) Schedule A11 sets forth a true and
complete list of the governmental survey sections (each section being 640 acres
specified by Section, Township, Range, County, and State) of the Springridge
Dedicated Properties in Louisiana for which Producers or their Affiliates have
been confirmed as the operator by the Office of Conservation, Louisiana
Department of Natural Resources and entire survey areas (each specified by
Survey Name, Abstract No., County, and State) of the Springridge Dedicated
Properties in Texas for which Producers or their Affiliates have been recognized
as the operator by the Railroad Commission of Texas, as of the Execution Date,
and (iii) Producers and their Affiliates have the right to dedicate the
Springridge Dedicated Properties to Gatherer and to this Agreement.

(d) Transfer of Producers’ Interests. Any transfer by Producers or their
Affiliates of any of their interests in the Springridge Dedicated Properties
shall comply with Article 9 of this Agreement.

(e) Memorandum. Producers shall enter into and deliver to Gatherer, at
Gatherer’s request, a fully recordable memorandum of this Agreement,
substantially in the form of Exhibit G.

 

A-1



--------------------------------------------------------------------------------

(f) Right of First Offer. In the event any of Producers or their Affiliates
proposes to dedicate interests in oil, gas, and/or mineral leases outside of the
Applicable Formations but within the Springridge AMI, whether now owned or
hereafter acquired, to a gatherer other than Gatherer, the applicable Producers
shall, and Producers shall cause any such Affiliates to, prior to entering into
any such dedication, first give notice in writing to Gatherer (the “Dedication
ROFO Notice”) of its intention to enter into such dedication. The Dedication
ROFO Notice shall include any material terms, conditions and details as would be
necessary for Gatherer to make a responsive offer to enter into the contemplated
dedication with any of Producers or their Affiliates, which terms, conditions
and details shall at a minimum include any terms, condition or details provided
to third parties in connection with the proposed dedication. Gatherer shall have
sixty days following receipt of the Dedication ROFO Notice to propose an offer
to enter into the dedication with the applicable Producers or Affiliates (the
“Dedication ROFO Response”). The Dedication ROFO Response shall set forth the
terms and conditions pursuant to which Gatherer would be willing to enter into a
binding agreement for the dedication. Unless the Dedication ROFO Response is
accepted pursuant to written notice from the applicable Producers or Affiliates
delivered to Gatherer within sixty days of such delivery, such Dedication ROFO
Response shall be deemed to have been rejected by the applicable Producers or
Affiliates. If a Dedication ROFO Response is accepted by the applicable
Producers or Affiliates, the applicable Producers shall (and Producers shall
cause the applicable Affiliates to) enter into an agreement with Gatherer
providing for the consummation of the dedication upon the terms set forth in the
Dedication ROFO Response. If a Dedication ROFO Response with respect to any
proposed dedication is rejected by the applicable Producers or Affiliates, the
applicable Producers or Affiliates shall be free to enter into such proposed
dedication with any gatherer on terms and conditions that are not more favorable
in the aggregate to such gatherer than those proposed in respect of Gatherer in
the Dedication ROFO Response.

 

2. Springridge Fees.

(a) Gathering and Compression Fees. As consideration for receiving Producers’
Gas or MV Mitigation Gas at each Springridge Receipt Point each Month, Producers
shall pay Gatherer each Month an amount equal to the applicable Springridge Fees
(expressed in $/Mcf) for each Springridge Receipt Point shown in Schedule A3 (as
supplemented from time to time) applied to the volume of Producers’ Gas and MV
Mitigation Gas received at each such Springridge Receipt Point during such Month
(excluding volumes redelivered for use in gas lift operations pursuant to
Section 10 of Exhibit A). In addition to payment of such amounts, Producers
shall reimburse Gatherer each Month for Producers’ allocated share of Electric
Power Charges on each Springridge Gathering System and any other Springridge
Fees shown in Schedule A3, in each case based on the volume of Producers’ Gas
and MV Mitigation Gas (net of gas lift volumes) received at each such
Springridge Receipt Point during such Month.

(b) Dehydration Service Fees. Producers’ Gas and MV Mitigation Gas delivered to
the Springridge Receipt Points may have a water vapor content that exceeds the
quality specification for water vapor content permitted from time to time by one
or more of the Springridge Receiving Transporters. In such event, Gatherer will
dehydrate, if necessary, Producers’ Gas or MV Mitigation Gas to reduce its water
vapor content to 7 pounds per million Cubic Feet. The fee for such dehydration
services is included in the Springridge Fees. In addition to the Springridge
Fees, Gatherer will charge Producer for, or retain Gas in connection

 

A-2



--------------------------------------------------------------------------------

with, as applicable, Producers’ allocable share of Fuel Gas and Lost and
Unaccounted for Gas incurred in connection with dehydration services performed
under this Section 2(b). Gatherer shall be responsible for the costs incurred in
disposing of water removed from Producers’ Gas or MV Mitigation Gas during
dehydration. If the quality specification for water content is reduced below 7
pounds per million Cubic Feet by one or more of the Springridge Receiving
Transporters, then the Parties shall promptly negotiate an additional fee that
includes separate components for incremental capital and incremental operating
expenses equal to an amount that would provide Gatherer with the Target IRR to
be paid by Producers to reimburse Gatherer for the cost of additional
dehydration services to comply with such specifications.

(c) Treating Service Fees. Producers’ Gas, In-Kind Gas or MV Mitigation Gas
delivered to the Springridge Receipt Points may have carbon dioxide or hydrogen
sulfide content that exceeds the quality specification for carbon dioxide or
hydrogen sulfide content required from time to time by one or more of the
Springridge Receiving Transporters. In such event, without limiting Gatherer’s
rights under Section 9(c) of this Exhibit A, Gatherer will treat, if necessary,
Producers’ Gas or MV Mitigation Gas to reduce the carbon dioxide content to 2%
and hydrogen sulfide to not more than 4 ppm of hydrogen sulfide. The fee for
Gatherer providing such treating services is included in the Springridge Fees to
the extent that the volume weighted average quality of Producers’ Gas, In-Kind
Gas, and MV Mitigation Gas at all of the Springridge Receipt Points (i) does not
exceed ** ppm for Hydrogen Sulfide or (ii) does not require more than ** gpm
amine treating capacity to reduce the carbon dioxide content of such Gas to not
more than 2% at the Springridge Delivery Points. If additional treating
facilities or injected Hydrogen Sulfide scavenger chemicals are required because
(x) the volume weighted average quality of all of Producers’ Gas, In-Kind Gas,
and MV Mitigation Gas at the Springridge Receipt Points exceeds ** ppm for
Hydrogen Sulfide or more than ** gpm amine treating capacity is required to
reduce the carbon dioxide content of such Gas to not more than 2% at the
Springridge Receipt Points (and such quality issues cannot be addressed pursuant
to Section 9(c) of this Exhibit A) or (y) the quality specification for carbon
dioxide or hydrogen sulfide of the Springridge Receiving Transporters is reduced
below 2% carbon dioxide and 4 ppm of hydrogen sulfide, then Gatherer shall,
subject to the negotiation of an additional fee that includes separate
components for incremental capital and incremental operating expenses equal to
an amount that would provide Gatherer with the Target IRR, take such actions as
are necessary to provide such additional treating services. If the Parties are
unable to agree upon an additional fee, then Gatherer may refuse to accept
receipt of such Producers’ Gas or MV Mitigation Gas for delivery to such
Springridge Receiving Transporter. Gatherer’s right to negotiate additional
treating fees or right to refuse further deliveries of such Producers’ Gas or MV
Mitigation Gas shall apply to each additional reduction in quality specification
for carbon dioxide or hydrogen sulfide content of the Springridge Receiving
Transporters. In addition to the fees referred to above, Gatherer will retain
Gas in connection with, as applicable, Producers’ allocable share of Fuel Gas
(subject to the cap on Fuel Gas to be negotiated among the Parties pursuant to
Section 11 of Exhibit A) incurred in connection with treating services performed
in accordance with this Section 2(c). If Gatherer removes carbon dioxide from
Producers’ Gas or MV Mitigation Gas gathered on any Springridge Gathering
System, Producers shall have the right (but not the obligation) to keep title to
and retain all such carbon dioxide removed from Producers’ Gas or MV Mitigation
Gas. If Producers so elect to retain title to such carbon dioxide, then
Producers shall be responsible (at their sole risk, cost and expense) to arrange
for the taking and delivery of such carbon dioxide at and from each point on the
Springridge Gathering System where such carbon dioxide is so

 

A-3



--------------------------------------------------------------------------------

removed, and Gatherer shall make such carbon dioxide available for taking at
prevailing pressures after treating. Notwithstanding the foregoing, nothing in
this Section 2.3(c) shall require Gatherer to install facilities or incur any
capital expense associated with such delivery. Producers shall have the right to
treat Producers’ Gas at the wellhead. Producers shall also have the right to
aggregate Producers’ Gas solely for the purpose of treating at a central point
prior to delivery to the Springridge Gathering System.

 

3. Redetermination of Springridge Fees.

(a) For the period that commences as of December 1, 2010 and ends on
December 31, 2020 (such period, the “Springridge Redetermination Period”) the
Parties agree that the Springridge Fees shall be subject to an annual
redetermination to be conducted in accordance with this Section 3 (each such
annual redetermination, an “Annual Redetermination”). The Annual
Redeterminations shall be conducted as follows: (i) the first Annual
Redetermination shall be for the 25-Month period commencing on December 1, 2010
and ending December 31, 2012; (ii) the next eight Annual Redeterminations shall
be for the calendar Year commencing on January 1, 2013 and as of January 1 for
each of the eight successive calendar Years; (iii) and the final Annual
Redetermination shall be for the portion of the Year commencing January 1, 2020
and ending December 31, 2020 (each Year (or portion thereof) for which an Annual
Redetermination is to be made is referred to herein as an “Annual
Redetermination Period”). Commencing on the first Business Day after each Annual
Redetermination Period, the Parties shall (unless Producers and Gatherer
mutually agree not to conduct any particular Annual Redetermination), as
promptly thereafter as is commercially practicable, enter into discussions and
negotiations regarding whether all or any portion of the Springridge Fees should
be adjusted, which discussions and negotiations shall take into account the
factors specified below in Section 3(b) of this Exhibit A.

(b) Factors for Redetermination. Gatherer and Producers acknowledge that the
purposes for the inclusion by the Parties of the right to redetermine and adjust
the Springridge Fees under this Section 3 of Exhibit A are (i) to mitigate the
high degree of uncertainty in forecasting (A) future capital expenditures
(including capital expenditures related to rights of way, construction labor,
maintenance, connections to or expansions or extensions of, or pipeline
integrity costs, of the Springridge Gathering System (hereinafter referred to as
“Springridge Cap Ex”), (B) future compression expenses (whether capitalized or
expensed) (including costs associated with rentals payments, standby fees,
mobilization and demobilization, facility construction, environmental testing,
pollution control equipment, permitting, acquisition of emissions allowances,
maintenance, overhauls, and electricity facilities such as power lines and
substations, but excluding electricity costs) (hereinafter referred to as
“Springridge Compression Expense”), (C) the impact (positive or negative) on
revenues realized by Gatherer related to Producers’ Gas and MV Mitigation Gas
from the Springridge Fees and (ii) to assure that after giving effect to the
True-Up Payment to be made in connection with the final Annual Redetermination
and to the annual adjustments to the Springridge Fees to be made as provided
herein, the Springridge Fees permit the Gatherer to achieve an acceptable return
(expressed in terms of the unlevered, pre-income tax IRR to Gatherer) over the
Springridge Redetermination Period on the actual increased or decreased cash
flow as compared to cash flow forecasted as of the date of this Agreement as set
forth on Schedule A6. The Parties shall as promptly as is commercially
practicable on the first Business Day after each Annual Redetermination Period

 

A-4



--------------------------------------------------------------------------------

enter into discussions and negotiations to determine whether the Springridge
Fees should be adjusted, which discussions and negotiations shall take into
account (in addition to other relevant factors) that Producers and Gatherer
intend, subject to the “Springridge Redetermination Cap” (as defined below) and
giving effect to payment of the True-Up Payment to be made in respect of the
final Annual Redetermination Period, that the net present value, discounted to
December 1, 2010 at an unlevered, pre-income tax IRR of **% (“Target IRR”), of
the “Annual Net Cash Flow Difference,” shall be equal to zero (0), where the
“Annual Net Cash Flow Difference” is (i) for the given Annual Redetermination
Period the sum of the following: (A) the Total Cap Ex Difference (as defined
below), (B) Estimated Cap Ex Ad Valorem Tax Change (as defined below),
(C) Applicable Springridge Revenue Difference (as defined below), including the
surcharge or credit as described below, and (D) the Springridge Compression
Expense Difference (as defined below). For purposes of this Section 3(b), the
first Annual Redetermination Period shall be deemed to have commenced on
December 1, 2010 (as if this Agreement were in effect on and started as of such
date) and shall end on December 31, 2012 and the final Annual Redetermination
Period shall begin on January 1, 2020 and end on December 31, 2020. For purposes
of adjusting the Springridge Fees pursuant to this Section 3(b), the Producers
and Gatherer shall determine and take into account (in addition to other
relevant factors) the following:

(i) the amount of the Springridge Cap Ex projected as of Effective Date to be
incurred from and after December 1, 2010 for each given Annual Redetermination
Period in respect of the Springridge Gathering System (the “Original Springridge
Cap Ex Projections”) as set forth in the first line under “Capital Expenditures
and Ad Valorem” in Schedule A6;

(ii) the amount of Springridge Cap Ex related to the Springridge Gathering
System actually expended by Gatherer during the Annual Redetermination Period in
respect of which the Annual Redetermination is being made (the “Actual
Springridge Cap Ex”);

(iii) for each Annual Redetermination Period, the difference (expressed as a
positive or negative number, as applicable) between (A) the amount for such
Annual Redetermination Period specified in the Original Springridge Cap Ex
Projections and (B) the Actual Springridge Cap Ex for such Annual
Redetermination Period (the difference for each Annual Redetermination Period,
the “Total Cap Ex Difference”);

(iv) for each Annual Redetermination Period, the estimated change (expressed as
a positive or negative number, as applicable) in the Springridge ad valorem tax
attributable to the Total Cap Ex Difference for such Annual Redetermination
Period, such estimated change to be calculated in accordance with the
methodology specified in footnote 1 of Schedule A6 hereto (the difference for
each Annual Redetermination Period, the “Estimated Cap Ex Ad Valorem Tax
Change”);

(v) the amount of the Springridge Compression Expense projected as of Effective
Date for each of the Annual Redetermination Periods in respect of the
Springridge Gathering System (the “Original Springridge Compression Expense”),
as set forth in the first line item under the caption “Compression Expenses” in
Schedule A6;

 

A-5



--------------------------------------------------------------------------------

(vi) the amount of Springridge Compression Expense actually expended by Gatherer
for the Springridge Gathering System during the Annual Redetermination Period
for which such Annual Redetermination is being conducted (the “Actual
Springridge Compression Expense”);

(vii) for each Annual Redetermination Period, the difference (expressed as a
positive or negative number, as applicable) between (A) the amount for such
Annual Redetermination Period specified in the Original Springridge Compression
Expense and (B) the Actual Springridge Compression Expense for such Annual
Redetermination Period (the difference for each Annual Redetermination Period,
the “Springridge Compression Expense Difference”);

(viii) the revenues projected as of Effective Date to be received by Gatherer
from and after December 1, 2010 from Producers’ Gas, MV Mitigation Gas, and
In-Kind Gas (as if the Springridge Fees were applicable to such In-Kind Gas) in
respect of the Springridge Gathering System for each of the Annual
Redetermination Periods (“Original Springridge Revenue Projections”), as
specified in the line item entitled “Original Springridge Revenue Projections”
under the caption “Revenues from Producers” in Schedule A6;

(ix) the actual revenues realized by Gatherer in respect of the Annual
Redetermination Period for which the Annual Redetermination is being made from
Producers’ Gas, MV Mitigation Gas, and In-Kind Gas (as if the Springridge Fees
were applicable to such In-Kind Gas) in respect to the Springridge Gathering
System (the revenues for each such Annual Redetermination Period, the “Actual
Springridge Revenues”);

(x) for the Annual Redetermination Period, the difference (expressed as a
positive or negative number, as applicable) between (A) the Actual Springridge
Revenues for such Annual Redetermination Period and (B) the Original Springridge
Revenue Projections for such Annual Redetermination Period (the amount for each
Annual Redetermination Period, the “Applicable Springridge Revenue Difference”);
and

(xi) for the Annual Redetermination to be made in respect of the final Annual
Redetermination Period, a “true-up” payment (the “True-Up Payment”) shall be
made equal to the sum of the “Ending Cash Flow Differential” (as defined below,
expressed as a positive or negative number) for the Annual Redetermination
Period immediately preceding the final Annual Redetermination Period and the
Annual Net Cash Flow Difference (expressed as a positive or negative number) for
the final Annual Redetermination Period; provided, however, that if this
Agreement is terminated prior to the end of the final Annual Redetermination
Period, the True-Up Payment shall be calculated and made as of such early
termination date. If the sum is a negative number, the True-Up Payment equal to
such sum shall be made by Producers to Gatherer in immediately available funds
promptly after the amount of such True-Up Payment is determined, or if the sum
is a positive number, the True-Up Payment equal to such sum shall be made by
Gatherer to Producers in immediately available funds promptly after the amount
of such True-Up Payment is determined.

 

A-6



--------------------------------------------------------------------------------

Taking into account the factors described in items (i) through (xi) above, the
annual fee adjustment, which shall be expressed as a surcharge (or credit)
expressed in $ per Mcf and applied to the then applicable Springridge Fees (as
then escalated and previously adjusted pursuant to this Section 3(b); such
surcharge (or credit) the “Springridge Fee Adjustment”), if any, to the
Springridge Fees proposed to be made in response to the Springridge
Redetermination Notice, (which adjusted Springridge Fees, if any, will be
effective as specified in Section 3(d) of this Exhibit A), shall be such that,
subject to the Springridge Redetermination Cap (as defined below) and giving
effect to payment of the True-Up Payment to be made in respect of the final
Annual Redetermination, the net present value, discounted to Effective Date at
the Target IRR, of the Annual Net Cash Flow Difference, shall be equal to zero
(0), with the Annual Net Cash Flow Difference to be calculated based on a
determination of Increased (or Decreased) Revenues from the Springridge Fee
Adjustment for such Annual Redetermination Period. Subject to the Springridge
Redetermination Cap (as defined below), the amount of the annual Springridge Fee
Adjustment (which adjustments are referred to herein and in Schedule A6 as a
“surcharge” if such adjustment is an increase in the Springridge Fees , or as a
“credit” if such adjustment is a decrease in the Springridge Fees ) for each of
the Annual Redetermination Periods (excluding the final Annual Redetermination
Period) will be equal to the quotient of (i) the product of (A) the sum of
(I) the Ending Cash Flow Differential (as defined below) as of the end of the
Annual Redetermination Period immediately preceding the Annual Redetermination
Period for which the Annual Redetermination is being made and (II) the Annual
Net Cash Flow Difference for the Annual Redetermination Period for which the
Annual Redetermination is being made multiplied by (B) **, divided by (ii) 100%
of the actual aggregate volume (expressed in Mcf) of Producers’ Gas and MV
Mitigation Gas received at Springridge Receipt Points during the preceding
period in which such Annual Redetermination is being made. The term “Ending Cash
Flow Differential” for any Annual Redetermination Period is equal the product of
(i) the sum the Annual Net Cash Flow Difference as of the end of such Annual
Redetermination Period plus the Ending Cash Flow Differential, if any, from the
Annual Redetermination Period immediately preceding such Annual Redetermination
Period, multiplied by (ii) ** (as illustrated under the caption “Redetermination
Calculations (Annual + Final True-Up Payment” in Schedule A6). In making any
determination with respect to whether the Springridge Fees should be adjusted
under this Section 3(b), any reduction or increase realized in actual operating
or general and administrative expenses (excluding Springridge Compression
Expense) shall be disregarded for purposes of such model determination. Any
Springridge Fee Adjustment made under this Section 3(b) of Exhibit A may result
in a surcharge or credit in the applicable Springridge Fees; provided, however,
that the annual upward or downward Springridge Fee Adjustments made under this
Section 3(b) of Exhibit A shall not exceed 15% of the Springridge Fees in effect
as of the last Day of the Annual Redetermination Period in respect of which such
Springridge Fee Adjustments were determined (as previously adjusted in
accordance with this Section 3 and inclusive of escalation as specified in
Schedule A3 for the Springridge Gathering System; such limitation the
“Springridge Redetermination Cap”). Schedule A6 sets forth an illustrative
example of the Springridge Fee Redetermination methodology assuming the first
redetermination is as of January 1, 2013.

(c) Industry Expert. If, within 30 Days after the first Business Day of the
period for which any Springridge Fee Adjustments are to be effective, the
Parties have not entered into an amendment to this Agreement reflecting the
Parties’ agreement regarding such annual adjustments to the Springridge Fee
Adjustments, then either Party may notify the other of its

 

A-7



--------------------------------------------------------------------------------

request to have an Industry Expert determine adjustments to the applicable
Springridge Fee Adjustments, if any, and the True-Up Payment, if any (the Party
to give such a notice, the “Notifying Party”, and the recipient of such a
notice, the “Receiving Party”). Upon the receipt of such a request for an
Industry Expert determination from the Notifying Party, the Notifying Party and
Receiving Party shall confer in good faith for up to 5 Business Days to agree on
the selection of an Industry Expert to determine if, taking into account the
factors enumerated above in Section 3(b) of this Exhibit A, an adjustment to the
Springridge Fees is appropriate and, with respect to the Annual Redetermination
for the final Annual Redetermination Period, the amount of any True-Up Payment
that is payable. If the Parties are unable to agree upon the selection of an
Industry Expert within such 5 Business Day period, then each of the Notifying
Party and Receiving Party will select an Industry Expert and the two firms so
selected will select a Person to serve as the Industry Expert. Following such
selection of an Industry Expert, each Party shall present to the Industry Expert
a written statement of its position on proposed adjustments to the Springridge
Fees (including its methodology for calculating such adjustments) not later than
30 Days after the selection of such Industry Expert. The Industry Expert may,
within 30 Days after its receipt of such statements, request such additional
information from either or both Parties as the Industry Expert may deem
reasonably necessary or desirable for purposes of making its determination. Each
Party agrees to promptly provide the Industry Expert with all information so
requested of it. The Industry Expert shall make its determination in a manner
consistent with Section 3(b) of this Exhibit A above and Schedule A6. The
Industry Expert shall be instructed to determine and submit to the Parties its
decision regarding (i) adjustments to all or any portion of the Springridge
Fees; provided, however, that any increase or decrease to any Springridge Fees
determined by the Industry Expert shall be subject to the Springridge
Redetermination Cap, and (ii) the amount of any True-Up Payment due in respect
of the final Annual Redetermination Period. The decision of the Industry Expert
shall be conclusive, binding upon, and non-appealable by the Parties; provided
that, the decision of the Industry Expert shall not be binding on the Gatherer
unless and until it has received an opinion from its counsel that such Fees as
proposed to be adjusted will be treated as qualifying income (as defined in
Section 7704(d) of the Internal Revenue Code of 1986, as amended). In making a
determination under this Section 3(c) of Exhibit A, an Industry Expert shall be
authorized to engage such independent consultants, which may include an
independent reservoir engineering firm or engineering firm that is a recognized
leader in advising midstream companies on the design and estimated construction
costs of gathering systems in the Springridge region, provided that each of such
consultants must not have a material conflict of interest in relation to
Producers and CHK, on the one hand, or Gatherer or its members, on the other
hand. The costs and expenses of the Industry Expert and such other consultants
shall be shared equally by the Parties.

(d) Effect of Redetermined Fee. Any Springridge Fees redetermined under this
Section 3 of Exhibit A shall apply as of the first day of the period in which
the Annual Redetermination is being made, and shall remain in effect until the
date as of which the redetermined Fees for the next Annual Redetermination are
to be effective.

(e) Excluded Cap Ex, Revenues and Compression Expenses. The amount of Actual
Springridge Cap Ex and Actual Springridge Compression Expense determined in
accordance with this Section 3 shall exclude any capital expended (in the case
of Actual Springridge Cap Ex) or costs paid (in the case of Actual Springridge
Compression Expense) for additional facilities in accordance with Section 6(c)
and Section 6(e) of this Exhibit A. The amount of revenues used in

 

A-8



--------------------------------------------------------------------------------

the calculations pursuant to Section 3(b) of this Exhibit A above shall exclude
(i) any additional fees agreed to by Producers and Gatherer for additional
facilities installed by Gatherer pursuant to Section 2(b) (but only the portion
of such fees that recovers Gatherer’s operating expenses), Section 2(c) (but
only the portion of such fees that recovers Gatherer’s operating expenses),
Section 6(c) and Section 6(e), of this Exhibit A, (ii) any revenues earned or
projected to be earned by Gatherer for services on the Springridge Gathering
System for Gas other than Producers’ Gas, MV Mitigation Gas, and In-Kind Gas (as
if the Springridge Fees were applicable to such In-Kind Gas), and (iii) any
revenues attributable to Fuel Gas or electricity costs in respect of the
Springridge Gathering System. Any capital expenditures made by Gatherer for
facilities that are used to flow Gas other than Producers Gas, In-Kind Gas, or
MV Mitigation Gas received at the Springridge Receipt Points shall be allocated
based on actual volumes of Producers Gas, In-Kind Gas, MV Mitigation Gas, and
third party Gas flowing through such facilities with the part thereof allocated
to such third party Gas to be excluded from the Actual Springridge Cap Ex under
this Section 3.

(f) Fees After the Final Annual Redetermination. If this Agreement remains in
effect following the expiration of the Primary Term pursuant to Section 2.1,
after the True-Up Payment has been made in full, the Springridge Fees effective
as of January 1, 2021 shall be equal to $**/Mcf for all volumes plus an
additional $**/Mcf for volumes that receive compression service pursuant to
Schedule A3 (subject to escalation thereafter as specified in Schedule A3).

 

4. Minimum Volume Commitment.

(a) Producers’ Obligation. Producers commit and agree to deliver to Gatherer for
gathering on the Springridge Gathering System in each Year during the Minimum
Volume Period no less than the Adjusted Springridge Annual Minimum Volume for
each such Year. The exclusive remedies for any failure of Producers to comply
with their obligations under the preceding sentence are set forth in
Section 4(b) of this Exhibit A.

(b) Deficit Volumes. If Annual Springridge Gathered Volumes in any Year of the
Minimum Volume Period are less than the Adjusted Springridge Annual Minimum
Volume for such Year, then Producers shall pay Gatherer, in cash, no later than
30 Days following the receipt by Producers from Gatherer of an invoice therefor,
accompanied by reasonable support for the deficit amount invoiced therein, an
amount equal to the Springridge Fee(s) for such Year multiplied by the deficit
volumes for such Year.

(c) Springridge Excess Volumes. Annual Springridge Excess Volumes shall be
accumulated as a credit to be used to reduce the Adjusted Springridge Annual
Minimum Volume in future Years as provided herein. Annual Springridge Excess
Volumes shall be used to first reduce the Adjusted Springridge Annual Minimum
Volume in the last Year of the Minimum Volume Period and then once the Adjusted
Springridge Annual Minimum Volume for such Year is completely satisfied from
such Annual Springridge Excess Volumes, any remaining Annual Springridge Excess
Volumes will credited to the Adjusted Springridge Annual Minimum Volume for the
preceding Year or Years.

(d) Adjusted Springridge Annual Minimum Volume. The “Adjusted Springridge Annual
Minimum Volume” shall be determined for each Year in the Minimum Volume Period,

 

A-9



--------------------------------------------------------------------------------

solely for purposes of the calculation under Section 4(b) of this Exhibit A
above, as follows: for each such Year the Springridge Annual Minimum Volume, as
shown in Schedule A5, shall be (i) decreased by (w) volumes of Producers’ Gas
and In-Kind Gas not delivered in such Year that are attributable to Springridge
Delayed Connections, (x) any Force Majeure Volumes or Maintenance Suspension
Volumes not delivered in such Year, (y) the Annual Springridge Excess Volumes,
if any, that are applicable to such Year as provided in Section 4(c) of this
Exhibit A above, and (ii) increased by (x) the volumes of Producers’ Gas and
In-Kind Gas attributable to Springridge Delayed Connections that are connected
to a Springridge Gathering System in such Year and (y) the Force Majeure Volumes
credited under clause (i)(y) above after resumption of deliveries on the
affected Springridge Gathering System.

(e) No Suspension. Producers’ obligations to make payments under this Exhibit A
shall not be suspended by the inability of Producers to deliver Producers’ Gas
or MV Mitigation Gas under this Agreement due to the occurrence of Force Majeure
Events affecting Producers.

(f) Example Calculation. An example calculation of payments that may be due
under this Section 4 of Exhibit A is shown in Schedule A7.

 

5. Gas Delivery.

(a) Receipt and Delivery. Producers agree to tender, or cause to be tendered, to
the Springridge Receipt Points, Producers’ Gas and MV Mitigation Gas, each Day,
and Gatherer agrees to accept Producers’ Gas and MV Mitigation Gas at the
Springridge Receipt Points and redeliver Producers’ Gas and MV Mitigation Gas to
the Springridge Delivery Points, subject to and on the terms provided in this
Agreement. If Gatherer does not have sufficient capacity to accept Producers Gas
or MV Mitigation Gas, Gatherer shall use all commercially reasonable and
diligent efforts to construct the necessary facilities. If after the use of such
efforts the necessary facilities have not been constructed or Gatherer
determines in good faith that it will not be able to construct such facilities
using commercially reasonable and diligent efforts, the Producers may request
and Gatherer shall provide a written release of the wells that would have been
served by such Facilities and the acreage inclusive of and nearest to the
affected wells as may reasonably be required to attract a third party gatherer
to connect to the affected wells, up to a maximum of three governmental survey
sections (each section being 640 acres specified by Section, Township, Range,
County, and State, if in Louisiana) or entire survey areas (each specified by
Survey Name, Abstract No., County, and State, if in Texas) of the Springridge
Dedicated Properties; provided, however, that such written release shall exclude
wells already connected, or in the process of being connected, to the
Springridge Gathering System. Nominations of Producers’ Gas and MV Mitigation
Gas shall be made in accordance with the procedures in Exhibit B.

(b) Equivalent Quantities. Gatherer shall, as nearly as practicable each Day,
deliver for Producers’ account Equivalent Quantities of Gas at the Springridge
Delivery Points. All receipts and deliveries of Producers’ Gas and MV Mitigation
Gas less System Fuel and Losses shall be balanced on a MMBtu basis, and all
quantities referred to herein shall be adjusted for the Gross Heating Value
thereof.

 

A-10



--------------------------------------------------------------------------------

(c) Equal Receipt and Delivery. The Parties intend that Producers’ Gas and MV
Mitigation Gas will be received and delivered hereunder at reasonably uniform
rates, and Producers shall not, in any manner, use any Springridge Gathering
System for storage or peaking purposes without Gatherer’s prior written
approval, which approval may be withheld in Gatherer’s discretion.

(d) Proration. Producers shall, at all times, be holders of Priority 1 Service
with respect to all Producers’ Gas and MV Mitigation Gas received by the
Springridge Gathering System up to the capacity of the Springridge Delivery
Points, subject to Gatherer’s obligations under third party gas gathering
agreements relating to the Springridge Gathering System under which Gatherer
provides a similar level of service. If capacity on a Springridge Gathering
System is curtailed or reduced, or capacity is insufficient for the needs of all
shippers desiring to use such capacity, the holders of Priority 3 Service will
be curtailed first, the holders of Priority 2 Service will be curtailed next,
and the holders of Priority 1 Service shall be curtailed last. As among the
holders of Priority 1 Service, the capacity available to Priority 1 Service
under the preceding sentence shall be allocated among the holders of Priority 1
Service based on the Economic Value of each contract granting such Priority 1
Service, with the contract having the highest Economic Value being the last Gas
curtailed; provided, however, that Gatherer may designate third party gas
gathering agreements with an aggregate capacity of up to five percent of the
available total capacity of the Springridge Gathering System that will be
curtailed on a pro rata basis with Producers’ Gas and MV Mitigation Gas with
respect to curtailments affecting receipt point capacity. For avoidance of
doubt, pro rata curtailment shall not apply to Producers’ Springridge Delivery
Point capacity into the Centerpoint and/or Tiger pipelines to the extent that
such capacity is utilized to fulfill Producers’ firm transportation commitments
on such pipelines. As among the holders of Priority 2 Service, the capacity
available to Priority 2 Service (if any) under the first sentence of this
paragraph shall be allocated among the holders of such Priority 2 Service based
on the percentage derived by dividing the volume of Gas nominated by each holder
of Priority 2 Service by the total volume of Gas nominated by all holders of
Priority 2 Service, in each case as such nominations exist as of the first of
the relevant Month or, if applicable, such other day as such nominations are
required to be made. As among holders of Priority 3 Service, the capacity
available to Priority 3 Service (if any) under the first sentence of this
Section 5(d) of Exhibit A shall be fully interruptible.

(e) Delivery Point Change. To the extent Producers’ nominations of Gas to a
Springridge Delivery Point would not permit Gatherer to confirm all volumes of
Producers’ Gas and MV Mitigation Gas on the Springridge Gathering System and
subject to Section 5(d) of this Exhibit A above, Producers shall exercise
commercially reasonable efforts to nominate Gas at other Springridge Delivery
Points to permit Gatherer to accept all volumes of Producers’ Gas and MV
Mitigation Gas on the Springridge Gathering System.

(f) Information. Each Party will furnish or cause to be furnished to the other
Party hereto all data required to accurately account for all Producers’ Gas and
MV Mitigation Gas received and delivered hereunder.

(g) Third Party Arrangements. Producers shall make, or cause to be made, all
necessary arrangements with other pipelines or third parties at or upstream of
the Springridge Receipt Points and at or downstream of the Springridge Delivery
Points to effect Gatherer’s

 

A-11



--------------------------------------------------------------------------------

receipt and delivery of Producers’ Gas and MV Mitigation Gas. Such arrangements
must be coordinated with Gatherer’s Gas Control Department and must, at all
times, be acceptable to Gatherer, in its sole discretion.

(h) Allocations. The Springridge Receipt Points and Springridge Delivery Points
may be at locations through which other volumes of Gas are being measured. As a
result, the measurement of Producers’ Gas and MV Mitigation Gas under this
Agreement may involve the allocation of Gas delivered. Upon the written request
from a Party to the other Party, the Party receiving such request will furnish
or cause to be furnished to the other Party hereto all data reasonably available
to the furnishing Party that is required to account as accurately as reasonably
possible for all Gas received and delivered hereunder.

(i) Commingling.

(i) Although Producers shall retain title to Producers’ Gas and MV Mitigation
Gas delivered to Gatherer at the Springridge Receipt Points hereunder,
Producers’ Gas and MV Mitigation Gas shall constitute part of the supply of Gas
from all sources to the Springridge Gathering System, and as such Gatherer
shall, subject to its obligation to deliver an Equivalent Quantity each Day and
to the following provisions of this Section 5(i), have the right to commingle
Producers’ Gas and MV Mitigation Gas with Gas of other Persons.

(ii) If (A) a Person other than Producers or their Affiliates delivers Gas to a
Springridge Gathering System and (B) with respect to such Springridge Gathering
System Producers or their Affiliates have a processing agreement downstream of
such Springridge Gathering System with respect to Producers’ Gas and MV
Mitigation Gas moved through such Springridge Gathering System, then prior to
such Gas being delivered to such Springridge Gathering System Gatherer shall
take (or require the third party producer to take) such actions as may be
necessary to determine the Btu content of the Gas stream that would be delivered
to such Springridge Gathering System by such Person (the “Third Party Btu
Content”). If any such third party Gas has a Third Party Btu Content that is **
Btus higher or lower than the average Btu content of Producers’ Gas and MV
Mitigation Gas delivered to such Springridge Gathering System based on the most
recent Gas quality sample for which Btu content information is available
(“Applicable Third Party Gas”), then Gatherer will provide Notice to Producers
and the provisions of clause (iii) immediately below shall apply.

(iii) With respect to any Applicable Third Party Gas, Gatherer shall provide
Notice to Producers of the Person proposing to move such gas over the applicable
Springridge Gathering System if Gatherer receives the consent of such Person to
disclose such information to Producers. For a period of 30 Days after any such
Notice by Gatherer Producers and their Affiliates may pursue the establishment
of a marketing arrangement with such Person whereby Producers or their
Affiliates purchase such Third Party Gas at the wellhead. If Gatherer is unable
to disclose information about such Person or if Producers are unable to reach an
agreement with any such Person proposing to move Third Party Gas over the
applicable Springridge Gathering System by the end of such 30 Day period, then
promptly following request by Producers, Gatherer and

 

A-12



--------------------------------------------------------------------------------

Producers, together or separately, shall enter into discussions and negotiations
with the applicable gas processor to effect such changes as may be necessary to
eliminate or substantially mitigate any reduction in natural gas liquids that
would be allocated to Producers resulting from commingling such Applicable Third
Party Gas.

(iv) The provisions of this Section 5(i) shall not apply to volumes of Gas
delivered under third party gathering agreements in effect on the Effective
Date.

(j) Lost and Unaccounted for Gas. Gatherer will conduct the services required to
be performed by Gatherer under this Agreement using practices, methods and acts
which are engaged in or which have been approved by a significant portion of the
natural gas gathering industry. Producers acknowledge, however, that certain
volumetric losses in Producers’ Gas and MV Mitigation Gas will occur even if
such services are conducted in accordance with the preceding sentence, and such
losses attributable to Lost and Unaccounted for Gas shall be shared and
allocated among Producers and other third party shippers on the Springridge
Gathering System in the proportion that each party delivers Gas to the
Springridge Gathering System. Producers’ allocated share of Lost and Unaccounted
for Gas on the Springridge Gathering System shall be based on actual losses on
the Springridge Gathering System and shall be subject to the caps to be agreed
among the Parties pursuant to Section 11 of this Exhibit A.

(k) Fuel Gas. Reductions in volumes of Producers’ Gas and MV Mitigation Gas due
to Fuel Gas used for gathering, compression, dehydration, processing, and
treating shall be shared and allocated among Producers and other third party
shippers on the Springridge Gathering System in the proportion that each shipper
delivers Gas to the Springridge Gathering System. Reductions due to Fuel Gas use
on the Springridge Gathering System for dehydration and treating shall be shared
and allocated among Producers and third party shippers as specified in Sections
2(b) and 2(c) of this Exhibit A and subject to the caps to be agreed among the
Parties pursuant to Section 11 of this Exhibit A.

(l) Drip Liquids. Producers acknowledge that certain reductions in volumes of
Producers’ Gas and MV Mitigation Gas will occur due to shrinkage from Drip
Liquids in the Springridge Gathering System, and such reductions attributable to
Drip Liquids shall be shared and allocated among Producers and other third
parties whose Gas is gathered on the Springridge Gathering System in the
proportion to the C5+ constituents contained in the Gas delivered by each such
shipper to the Springridge Gathering System. Such allocations shall be based on
the most recent quality analysis available to Gatherer for such Gas. Gatherer
shall provide Notice to Producers from time to time of the quantities of Drip
Liquids collected on the Springridge Gathering System and attributable to
Producers’ Gas and MV Mitigation Gas. Gatherer (or Gatherer’s agent) will cause
such Drip Liquids to be collected and removed from Gatherer’s tanks and sold
from time to time. Within a reasonable period of time after any such sale,
Gatherer (or Gatherer’s agent) shall remit or credit to Producers their
allocated share of the net proceeds received from such sale of Drip Liquids less
the actual, reasonable costs and expenses incurred to collect, transport, and
sell such Drip Liquids. Drip Liquids shall be measured by the Drip Liquids
purchaser.

 

A-13



--------------------------------------------------------------------------------

6. New Connections to Springridge Gathering System.

 

  (a) Notice of New Pad and Well Connections.

(1) New Pad Connections. CEMI, on behalf of Producers, shall provide Gatherer
Notice as soon as practicable of the location of, and expected date of first
production for, new Producer Wells in the Springridge AMI. Such Notice to
Gatherer shall include the projected date of final completion and testing of
such pad(s) and/or well(s) specified in the Notice; provided, such notice may be
limited to the location of such pad(s) and/or well(s) and project scoping and/or
right of way acquisition only (a “Limited Notice”). If a Limited Notice is
given, Producers may subsequently provide Notice of the projected date of final
completion and testing of the well or wells and the expected date of first
production for such pad(s) and/or wells. Following such Notice(s), Producers and
Gatherer shall reasonably cooperate with each other in developing and providing
to the other Party such other information and data regarding such pads and wells
reasonably requested by such Party, including, if requested by Gatherer,
Producers’ good faith estimate of the Gas reserves for each such well or wells
and the projected monthly production profile for the first five years after
initial production for each such well or wells. Because of the interrelated
nature of the actions of the Parties required to obtain the necessary permits,
authorizations, and rights of way from the appropriate state and local agencies
and other Persons necessary to drill and complete each such well and construct
the required extensions of the Springridge Gathering System to the pad or pads
for such well or wells, the Parties agree to work together in good faith to
obtain such permits, authorizations, and rights of way as expeditiously as
reasonably practicable, as provided herein. The Parties agree to cooperate with
each other and to communicate regularly regarding their efforts to obtain such
permits, authorizations, and rights of way.

(2) New Well Connections. CEMI, on behalf of Producers, shall use its
commercially reasonable efforts to provide Gatherer no less than 90 days’ prior
Notice of the location of, and expected date of first production for, new
Producer Wells in the Springridge AMI on a pad or pads that are already
connected to the Springridge Gathering System. Such Notice to Gatherer shall
include the projected date of final completion and testing of such well or wells
located on the existing pad or pads specified in the Notice. Following such
Notice, Producers and Gatherer shall reasonably cooperate with each other in
developing and providing to the other Party such other information and data
regarding such pads and wells reasonably requested by such Party.

 

  (b) Completion of Connections.

(1) New Pad Connections. When CEMI, on behalf of Producers, provides Notice
under Section 6(a)(1) of this Exhibit A above, then Gatherer shall cause the
necessary facilities to be constructed to tie-in such pad or pads to the
applicable Springridge Gathering System, subject to Producers complying with
their obligations under Section 6(a)(1) of this Exhibit A. However, Gatherer
shall have the obligation to complete such facilities by the later of (x) 30
days after the date that such pad or pads with one or more Producer Wells is
ready to flow and (y) six months after the date of

 

A-14



--------------------------------------------------------------------------------

Producers’ Notice (as the same may be extended pursuant to the following
sentence, the “Completion Date”). For avoidance of doubt, the date of Producers’
Notice shall be the date on which Producers provide the expected date of first
production for such Producer Well or Wells. If Gatherer is delayed in completing
such facilities by (i) Force Majeure Events or (ii) the actions of Producers or
their representatives that are inconsistent with the cooperation requirements of
Section 6(a)(1) of this Exhibit A above, then the Completion Date for such
connection shall be extended for a period equal to that during which Gatherer’s
performance was precluded by such events or actions. During the Minimum Volume
Period, if Gatherer fails to complete its facilities necessary to connect any
such pad or pads to a Springridge Gathering System on or before the Completion
Date for that pad or pads, as such Completion Date may be extended as provided
above (the “Springridge Delayed Connections”), then the Producers, as their sole
remedy, for Gatherer failing to connect such Springridge Delayed Connections by
the applicable Completion Date (but without limiting the following provisions of
this Section 6(b)(1)), shall be entitled to a delay in their obligations with
respect to the Adjusted Springridge Annual Minimum Volume under Section 4(d) of
this Exhibit A for the volumes of Producers’ Gas that would have been delivered
from such Springridge Delayed Connections between the Completion Date for such
Springridge Delayed Connections and the date on which such Springridge Delayed
Connections are connected by Gatherer, as such delayed volumes are reasonably
determined by Gatherer based on the type curve shown in Schedule A8. After the
Minimum Volume Period, each Springridge Delayed Connection will be subject to a
penalty of $** per day for the first ** days, $** per day for days ** thru **,
$** per day for days ** thru ** and $** for every day thereafter, up to a cap of
$**. If at any time after Gatherer’s receipt of the notice from CEMI regarding
the connection of a new pad Gatherer becomes aware that it will not be able to
connect such pad to the Springridge Gathering System (whether before or after
the Completion Date for such pad) due to Force Majeure Events, then Gatherer
shall provide Notice thereof to CEMI as soon as practicable after becoming so
aware and shall include with such Notice evidence that substantiates such
inability to connect such pad (a “Pad Notice”). With respect to each pad covered
by a Pad Notice, the spacing/drilling units for the wells that will produce from
such pad shall be released from this Agreement pursuant to a written release
executed by Gatherer and delivered to CEMI promptly following the sending of the
related Pad Notice. During the Minimum Volume Period, if the release of any pad
occurs after such pad has become a Springridge Delayed Connection and any
volumes of Producers Gas that would have been delivered from such Springridge
Delayed Connection have been included in the Adjusted Springridge Annual Minimum
Volume under Section 4(d) of this Exhibit A, then the Parties shall reverse all
of such adjustment as soon as practicable after the related Pad Notice.

(2) New Well Connections. When CEMI provides Notice under Section 6(a)(2) of
this Exhibit A, Gatherer shall be responsible for the cost to install the pipe
and ancillary equipment from the outlet flange of the meter tube of the Primary
Measurement Device to the existing common gas header, including any
modifications thereto, on the existing pad for the Producers Wells covered by
such Notice but only where Gatherer has not installed a Gatherer’s Receipt Meter
on such existing pad. Producers shall be responsible for the cost of connecting
(i) such new Producer Wells on pads on a Springridge Gathering System where
Gatherer has installed a Gatherer’s Receipt Meter

 

A-15



--------------------------------------------------------------------------------

and (ii) new Springridge Delivery Points added to the Springridge Gathering
System for gas lift operations under Section 10 of this Exhibit A.

(3) MV Mitigation Gas. If requested by CEMI, Gatherer shall work with CEMI to
construct new connections to the Springridge Gathering System to accept
deliveries of MV Mitigation Gas to the extent (i) deliveries of MV Mitigation
Gas would meet all applicable requirements for Producers’ Gas delivered under
this Agreement, (ii) such connections are constructed entirely at CEMI’s
expense, and (iii) CEMI reasonably demonstrates to Gatherer that, during the
Minimum Volume Period, delivery of such Gas would permit CEMI to meet the
Adjusted Springridge Annual Minimum Volume in any Year and, after the Minimum
Volume Period, deliveries of such Gas would permit CEMI to meet the Original
Springridge Revenue Projection for the Annual Redetermination Period during
which the MV Mitigation Gas is delivered. Gas delivered through any such
connection will be charged at the then prevailing Springridge Fees for
Producers’ Gas delivered to such Springridge Gathering System.

(4) MAOP Limit. Notwithstanding the foregoing provisions of this Section 6,
Gatherer shall not be required to make any connection to the Springridge
Gathering System described in Part II of Schedule A1 if the delivery pressures
at such new connection would exceed the maximum allowable operating pressures
for such Springridge Gathering System.

(c) Wells Not Operated by Producers. CEMI shall use its good faith efforts to
provide Gatherer Notice of Producer Non-Operated Wells to be drilled in the
Springridge AMI after the Effective Date. Gatherer recognizes that such Notice,
in some instances, may occur after a Producer Non-Operated Well is producing.
Following such Notice, Producers and Gatherer shall reasonably cooperate with
each other in developing and providing to the other Party information and data
regarding such well reasonably requested by the other Party; provided, the
aforesaid cooperation rights shall not require Producers to take any action or
make any claim against the operator of such well. Gatherer shall have the right,
but not the obligation, to connect such Producer Non-Operated Wells to a
Springridge Gathering System, at Gatherer’s cost. If Gatherer elects to make
such a connection, then Gatherer will Notify CEMI of its determination within 15
Days after receipt of Producers initial Notice and Gatherer shall complete such
connection as soon as reasonably practicable. Notwithstanding anything expressed
or implied to the contrary, Gatherer’s connection to a Producer Non-Operated
Well shall cover all Producers’ Gas from such well and Producers shall have no
obligation or liability with respect to any other Gas produced from such well.
For Producers’ Gas produced from each Producer Non-Operated Well and received,
gathered, compressed, dehydrated, treated and processed, as applicable, and
redelivered on and from a Springridge Gathering System, Producers will be
charged at the then prevailing Springridge Fees for such Producers’ Gas.
Gatherer’s failure to Notify Producers within such 15-Day period shall be deemed
to constitute an election by Gatherer not to construct the connection. If
Gatherer elects not to make such a connection, Gatherer shall provide to
Producers a written release of the spacing/drilling unit for such Producer
Non-Operated Well. If the aggregate working interest of Producers’ and their
Affiliates in a spacing/drilling unit for a Producer Non-Operated Well to be
connected to a Springridge Gathering System is less than **%, then Producers
may, but shall not have the obligation to, comply with the Notice and connection
obligations under this Section 6(c). If

 

A-16



--------------------------------------------------------------------------------

Producers elect not to comply with the Notice requirements under this
Section 6(c) for such a Producer Non-Operated Well and the Operator of such well
is not one of their Affiliates, Producers may request, and Gatherer shall
provide, a written release of the spacing/drilling unit for such Producer
Non-Operated Well. Any capital expenditures made by Gatherer to connect Producer
Non-Operated Wells to the Springridge Gathering System shall not be included in
the Springridge Cap Ex or Actual Springridge Cap Ex under Section 3 of this
Exhibit A.

(d) Abandonment of Connection. If CEMI requests in a Notice delivered under this
Section 6 that Gatherer connect a pad or a well to the Springridge Gathering
System and such well or wells are not completed and ready to produce on or
before the first Day of the 13th Month following the date of completion of the
pad or other facilities for such well or wells, then Producers shall pay
Gatherer an amount equal to (i) all direct costs incurred by Gatherer to
complete such connection plus (ii) a disconnect fee equal to an amount that
would provide Gatherer the Target IRR on the direct costs (for clarification,
direct costs would not include overhead or general and administrative expenses)
incurred by Gatherer with respect to the installation of such connection.
Gatherer will provide CEMI a Notice of abandonment for such pad after the
expiration of such period. Payment by Producers will be made 30 Days after
receipt of such Notice of abandonment from Gatherer. Producers or their
Affiliates, at their option, may elect to take assignment of Gatherer’s right,
title, and interest in and to such pad or other facilities and related permits,
authorizations, and rights of way by providing Notice to Gatherer no later than
30 Days after receipt of such Notice of abandonment, whereupon Gatherer shall
assign to Producers (or their designee) all of Gatherer’s right, title, and
interest in and to such pad or other facilities and related permits,
authorizations, and rights of way, without any representation or warranty
whatsoever, except that Gatherer shall represent that there are no liens or
encumbrances created by or through Gatherer burdening Gatherer’s title to the
transferred assets.

(e) New Delivery Points. CEMI, on behalf of the Producers, shall furnish Notice
to Gatherer of any new Springridge Delivery Point connection desired by
Producers, which Notice shall include the location of such Springridge Delivery
Point, the projected Gas deliverability to such Springridge Delivery Point from
the Springridge Gathering System, and such other information as Gatherer
reasonably requests. Gatherer may elect to increase the deliverability of such
new Springridge Delivery Point above that requested by Producers. The cost of
such increased deliverability shall be borne by Gatherer. As soon as
commercially practicable after Gatherer’s receipt of Producers’ Notice, Gatherer
shall provide Notice to Producer of (i) the estimated cost to complete such new
Springridge Delivery Point in accordance with Producers’ specifications,
(ii) any increase in the deliverability of such new Springridge Delivery Point
as determined by Gatherer (“Gatherer’s Increased Deliverability”) and Gatherer’s
estimated cost of such increase, and (iii) the estimated date of completion of
such new Springridge Delivery Point. If CEMI determines to proceed with
completion of such new Springridge Delivery Point after receipt of Gatherer’s
Notice, CEMI shall Notify Gatherer of such election accompanied by Producers’
agreement to pay the cost to complete such connection (or, if Gatherer has
determined to increase deliverability, Producers’ proportionate share of the
cost based on the estimated costs submitted by Gatherer). If Producers pay the
entire cost of a new Springridge Delivery Point, Producers shall have Priority 1
Service for the deliverability of such new Springridge Delivery Point, and
Gatherer shall pay to Producers (or deduct from amounts owed by Producers
hereunder) a fee of $** per Mcf for third party Gas delivered at such new

 

A-17



--------------------------------------------------------------------------------

Springridge Delivery Point in excess of Gatherer’s Increased Deliverability. All
such third party Gas shall have Priority 3 Service level. If, however, Gatherer
pays the cost to increase the deliverability of any new Springridge Delivery
Point, Producers shall have Priority 1 Service for the deliverability of the new
Springridge Delivery Point up to the amount requested by CEMI in its Notice and
Gatherer shall have the right to provide Priority 1 Service for third party Gas
volumes up to the Gatherer’s Increased Deliverability for such new Springridge
Delivery Point. Any capital expenditures made by Gatherer to add Gatherer’s
Increased Deliverability to a Springridge Delivery Point shall not be included
in the Springridge Cap Ex or Actual Springridge Cap Ex under Section 3 of this
Exhibit A.

 

7. Pressure.

(a) Receipt Point Pressure. Producer has sole responsibility for transporting
Gas to the Receipt Points. Producers’ Gas and MV Mitigation Gas shall be
delivered to Gatherer at the Springridge Receipt Points at pressures sufficient
to effect delivery into Gatherer’s facilities at the Springridge Receipt Points.
Delivery pressures at each Springridge Receipt Point shall not exceed the
maximum allowable operating pressures of the Springridge Gathering System at
each such Springridge Receipt Point. For the avoidance of doubt, Gatherer shall
not be required to compress any Producers’ Gas at the wellhead nor centrally,
unless subject to prior negotiations, in order to effectuate delivery hereunder,
and Producers shall not be required to compress Producers’ Gas at the wellhead
in order to effectuate delivery hereunder.

(b) Low Pressure Service. Any request for lower pressure service shall be
subject to the negotiation of an additional fee that includes Gatherer’s cost of
capital and shall be agreed to by Producers and Gatherer through a supplement to
Schedule A3 showing all affected Springridge Receipt Points, the new lower
pressure or pressures, and the effective date of such lower pressure service.

 

8. Measurement and Testing.

 

  (a) Meters.

(1) Existing Springridge Receipt Points. The Parties recognize that Gatherer
does own and maintain custody transfer meters (both Primary and Secondary
Measurement Devices) at most of the Springridge Receipt Points on the Effective
Date (“Gatherer’s Receipt Meters”). Such custody transfer meters are comprised
of pad-level meters and Production Wellhead Meters. The Parties also recognize
that Producers own Production Wellhead Meters at some of the Springridge Receipt
Points.

(2) Production Wellhead Meters. If Gatherer uses Producer-owned Production
Wellhead Meters for custody transfer purposes, Producers will share with
Gatherer, at no cost to Gatherer, the signal and information from the Secondary
Measurement Device, either, at Gatherer’s option, directly from the field or
from an office location where the signal has been transmitted. Producers shall
be responsible for maintenance and repair of such Secondary Measurement Devices.
On those drill pads where Gatherer relies on Producer-owned Production Wellhead
Meters for custody transfer purposes, Gatherer shall maintain, calibrate, and
operate the Primary

 

A-18



--------------------------------------------------------------------------------

Measurement Devices, at Gatherer’s expense. If Producers drill a second well on
a pad that uses a Production Wellhead Meter for the custody transfer meter,
Gatherer shall install a pad-level meter at its own cost. Following the
installation of a pad-level meter on a drill pad where Gatherer owns the
Production Wellhead Meter, Gatherer shall offer to sell to Producers, and
Producers may buy from Gatherer, the Production Wellhead Meter (including the
Primary and Secondary Measurement Devices) for an amount equal to the net book
value of the meter. If Producers decline to buy the Production Wellhead Meter,
Gatherer may uninstall the Production Wellhead Meter for its own use. Following
the installation of a pad-level meter on a drill pad where Producers own the
Production Wellhead Meter, Gatherer shall no longer maintain, calibrate, and
operate the Production Wellhead Meter.

(3) New Springridge Receipt Points. For each new drill pad connection, Gatherer
shall install a custody transfer meter on the drill pad at its own cost. If the
drill pad contains wells in separate drilling or production units, Gatherer
shall install a custody transfer meter for each drilling or production unit.

(4) Field Telemetry. Producers will share the Field Telemetry signal or data
with Gatherer, at Gatherer’s option and at no cost to Gatherer, for those
Springridge Receipt Points which use a Production Wellhead Meter for custody
transfer purposes. Gatherer will share the Field Telemetry signal or data with
Producers, at Producers’ option and at no cost to Producers, for those
Springridge Receipt Points which use a Gatherer’s Receipt Meter for custody
transfer purposes. If requested, Producers, on the one hand, and Gatherer, on
the other hand, shall cause their respective Affiliates to make Field Telemetry
available to Gatherer for Gatherer’s Receipt Meters or Producers for Production
Wellhead Meters, as applicable, either new or existing. For Gatherer’s Receipt
Meters, Producers shall charge Gatherer its actual costs for such service
prorated based on the actual capacity used by Gatherer. For Production Wellhead
Meters, Gatherer shall charge Producers its actual costs for such service
prorated based on the actual capacity used by Producers. Additionally, costs for
system upkeep, ongoing maintenance, and repairs of Field Telemetry and
associated facilities to Springridge Receipt Points which use a Production
Wellhead Meter (i) will be billed by Producers to Gatherer prorated by the
actual capacity used by Gatherer at such times as Producers share Field
Telemetry signal or data with Gatherer, or (ii) will be billed by Gatherer to
Producers prorated by the actual capacity used by Producers at such times as
Gatherer shares Field Telemetry signal or data with Producer.

(b) Measurement Practices. Production Wellhead Meters and Gatherer’s Receipt
Meters shall be constructed, installed, and operated in accordance with the
standards in Exhibit B.

 

9. Quality Specifications.

(a) Producers’ Gas and MV Mitigation Gas. All Producers’ Gas and MV Mitigation
Gas delivered at the Springridge Receipt Points shall conform to the following
specifications:

 

A-19



--------------------------------------------------------------------------------

(1) Water: Producers’ Gas and MV Mitigation Gas shall not contain any free
water.

(2) Water Vapor: Producers’ Gas and MV Mitigation Gas shall not contain more
than 7 pounds of water per 1,000,000 Cubic Feet of Gas. Any Producers’ Gas or MV
Mitigation Gas containing water vapor content in excess of 7 pounds of water per
1,000,000 Cubic Feet of Gas is subject to Section 2(b) of this Exhibit A.

(3) Hydrogen Sulfide: Producers’ Gas and MV Mitigation Gas shall not contain
more than 4 ppm of hydrogen sulfide at the Springridge Receipt Points, as
determined by quantitative tests. Any Producers’ Gas or MV Mitigation Gas
containing excess hydrogen sulfide is subject to the provisions of Section 2(c)
of this Exhibit A.

(4) Total Sulfur: Producers’ Gas and MV Mitigation Gas shall not contain more
than 5 grains of total sulfur per 100 Cubic Feet of Gas at the Springridge
Receipt Points.

(5) Temperature: Producers’ Gas and MV Mitigation Gas shall not have a
temperature less than 40ºF or more than 120ºF.

(6) Carbon Dioxide: Producers’ Gas and MV Mitigation Gas shall not contain more
than 2% by volume of carbon dioxide. Any Producers’ Gas or MV Mitigation Gas
containing excess carbon dioxide is subject to the provisions of Section 2(c) of
this Exhibit A.

(7) Oxygen: Producers’ Gas and MV Mitigation Gas shall not contain oxygen.

(8) Nitrogen: Producers’ Gas and MV Mitigation Gas shall not contain more than
3% by volume of nitrogen.

(9) Nonhydrocarbons: Producers’ Gas and MV Mitigation Gas shall not contain more
than 4% by volume of total nonhydrocarbons. Nonhydrocarbons shall include, but
not be limited to, water, hydrogen sulfide, sulfur, carbon dioxide, oxygen and
nitrogen.

(10) Other Constituents: Producers’ Gas and MV Mitigation Gas shall not contain
any carbon monoxide, halogens or unsaturated hydrocarbons, and no more than 400
parts per million of hydrogen.

(11) Objectionable Liquids and Solids and Dilution: Producers’ Gas and MV
Mitigation Gas shall be free of all objectionable liquids and solids, shall not
contain any free hydrocarbon liquids, and shall be commercially free from dust,
gums, gum-forming constituents, and other liquids or solid matter which might
become separated from Producers’ Gas or MV Mitigation Gas in the course of
transportation through pipelines.

 

A-20



--------------------------------------------------------------------------------

(12) Gross Heating Value: Producers’ Gas and MV Mitigation Gas shall not have a
Gross Heating Value less than 950 Btu per Cubic Foot of Gas or more than 1300
Btu per Cubic Foot of Gas.

(13) Hydrocarbon Dewpoint: Producers’ Gas and MV Mitigation Gas shall conform to
the dewpoint specifications of the Springridge Receiving Transporters.

(b) Springridge Receiving Transporters. Notwithstanding the Gas specifications
above, if a Springridge Receiving Transporter notifies Gatherer or Producers of
different or additional quality specifications required at any Springridge
Delivery Point that are more stringent than the specifications shown above,
Gatherer will notify Producers of any such different or additional
specifications as soon as practicable after being notified of such
specifications. Such revised specifications will be considered as the quality
specifications for Producers’ Gas and MV Mitigation Gas under this Agreement for
as long as required by the Springridge Receiving Transporter.

(c) Failure to Meet Specifications. Notwithstanding anything in this
Section 9(c) to the contrary, if Gatherer determines at any time that acceptance
of Producers’ Gas or MV Mitigation Gas (even if blended as contemplated below in
this Section 9(c)) does not meet any of the quality specifications in
Section 9(a) of this Exhibit A (as revised in accordance with Section 9(b) of
this Exhibit A) is not operationally feasible and would result in a material
damage or harm to the Springridge Gathering System, then Gatherer shall have the
right, at its option and effective immediately upon Notice to Producers, to
refuse to accept such nonconforming Producers Gas or MV Mitigation Gas, as the
case may be, until Gatherer no longer believes that there is a risk of material
damage or harm to the Springridge Gathering System. If Producers’ Gas or MV
Mitigation Gas delivered hereunder fails to meet any of the quality
specifications above, Gatherer will blend, where feasible and when permitted by
the applicable Springridge Receiving Transporter, such nonconforming Producers’
Gas or MV Mitigation Gas with other Producers’ Gas or MV Mitigation Gas gathered
on that Springridge Gathering System to cause such nonconforming Producers’ Gas
or MV Mitigation Gas to meet the Gas quality specifications hereunder and of the
applicable Springridge Receiving Transporter. Producers shall reimburse Gatherer
for their prorata share of the direct costs incurred by Gatherer to blend such
nonconforming Producers’ Gas or MV Mitigation Gas. If Gatherer determines at any
time that the continued acceptance of such blended nonconforming Producers’ Gas
or MV Mitigation Gas is not operationally feasible or would result in any
material damage or harm to the applicable Springridge Gathering System, Gatherer
may notify Producers that it intends to discontinue blending and accepting such
nonconforming Producers’ Gas or MV Mitigation Gas. If Gatherer provides such
Notice to Producers that it intends not to accept nonconforming Gas or to
discontinue blending Producers’ Gas or MV Mitigation Gas, Gatherer will work
with Producers to determine the best method of treating such nonconforming
Producers’ Gas or MV Mitigation Gas. Within 30 Days of the date on which
Gatherer provides Notice to Producers that it will discontinue accepting or
blending Producers’ Gas or MV Mitigation Gas as provided above. Gatherer shall
prepare and provide to Producers an estimate of the costs to install the
equipment and other facilities necessary to treat such nonconforming Producers’
Gas or MV Mitigation Gas on such Springridge Gathering System and a proposed
treating fee based on such costs and other relevant factors customarily included
in the determination of such a treating fee. The Parties will use good faith
efforts to reach an agreement regarding a treating fee within 30

 

A-21



--------------------------------------------------------------------------------

Days following the provision of such information. If such an agreement is
reached, then Gatherer (at its cost) shall install and construct such facilities
as soon as commercially practicable. Subject to the first sentence of this
Section 9(c), during the notification process, the determination of the treating
fee and the installation of the facilities, Gatherer shall continue to receive,
accept and blend nonconforming Producers’ Gas and MV Mitigation Gas.
Notwithstanding the foregoing, if the applicable Springridge Receiving
Transporter refuses to accept such blended nonconforming Producers’ Gas or MV
Mitigation Gas at any time, then Gatherer shall have the right, at its option
and effective immediately upon Notice to Producers, to refuse to accept such
nonconforming Producers’ Gas or MV Mitigation Gas for so long as such
Springridge Receiving Transporter refuses to accept such nonconforming
Producers’ Gas or MV Mitigation Gas. Producers shall have the right to treat
Producers’ Gas at the wellhead. Producers shall also have the right to aggregate
Producers’ Gas solely for the purpose of treating at a central point prior to
delivery to the Springridge Gathering System.

(d) Acceptance of Nonconforming Gas. Without limiting the rights and obligations
of the Parties pursuant to Section 9(c) of this Exhibit A immediately above,
Gatherer may elect to accept receipt at any Springridge Receipt Point of
Producers’ Gas and MV Mitigation Gas that fails to meet any of the quality
specifications stated above. Such acceptance by Gatherer shall not be deemed a
waiver of Gatherer’s right to refuse to accept non-specification Gas at a
subsequent time, provided that Gatherer is in compliance with clause
(c) immediately above in so refusing. In addition, if Producers continue to flow
any Gas that fails to meet the quality specifications under this Section 9 of
Exhibit A, Producers shall be responsible for (i) any fees charged by any
Springridge Receiving Transporter; (ii) any costs incurred by Gatherer and
agreed to by Producers in order to avoid such fees for such Gas; and (iii) any
costs, expenses, or damages incurred by Gatherer or assessed to Gatherer by
third parties caused by such non-specification Producers’ Gas or MV Mitigation
Gas. If Gatherer does not object to non-specification Producers’ Gas and MV
Mitigation Gas within ** Days after the date of delivery, then Gatherer will be
deemed to have waived its right to be reimbursed under the preceding sentence
(but only as to such non-specification Gas volumes). Notwithstanding the
foregoing, Producers shall always be responsible for its proportional share of
fees charged by a Springridge Receiving Transporter due to non-specification
Producers’ Gas or MV Mitigation Gas and will indemnify Gatherer from Claims by a
Springridge Receiving Transporter arising from non-specification Producers’ Gas
or MV Mitigation Gas, unless such failure is a result of non-performance of
Gatherer for services to treat non-conforming Producers’ Gas and MV Mitigation
Gas provided as of the Effective Date or contracted with Gatherer at a later
date.

10. Gas Lift Operations. Producers shall have the right to establish from time
to time new Delivery Points on a pad on which Producers intend to use Gas for
gas lift operations to permit redelivery of Producers’ Gas gathered on the
Springridge Gathering System to Producers or their Affiliates for use in gas
lift operations in Producers’ Wells on the Springridge Dedicated Properties. For
avoidance of doubt, Gatherer is not responsible for compression, dehydration, or
treating gas for gas lift. Upon receipt of Notice from Producers to create such
a Delivery Point, Gatherer shall install the facilities required to establish
such Delivery Point for gas lift operations as soon as reasonably practicable.
Producers shall promptly reimburse Gatherer (without tax gross-up) for all costs
incurred by Gatherer to install, operate, maintain, and abandon such Springridge
Delivery Point for gas lift operations. Upon completion of gas lift operations
at such Springridge Delivery Point, Producers shall have the right to remove and
retain, or to request that

 

A-22



--------------------------------------------------------------------------------

Gatherer reuse, meters, equipment, and other facilities installed by Gatherer at
Producers’ expense for such gas lift operations.

11. FL&U Caps. Gather and Producers shall meet as soon as practicable to
negotiate in good faith provisions addressing appropriate, mutually agreeable
caps on Fuel Gas and Lost and Unaccounted for Gas. Such provisions shall be
consistent with the provisions to be agreed to as an amendment to that certain
Amended and Restated Gas Gathering Agreement, dated January 25, 2010, by and
among Chesapeake Midstream Partners, L.L.C., CEMI, COI, Chesapeake Exploration
L.L.C., CLLP, and DDJET Limited LLP, to the extent such provisions are relevant,
practical and considered to be useful by the Parties. Gatherer and Producers
shall execute an amendment to this Agreement incorporating such provisions, once
agreed, no later than February 15, 2011, with an effective date for such caps on
Fuel Gas and Lost and Unaccounted for Gas of January 1, 2011.

 

A-23



--------------------------------------------------------------------------------

Exhibit B

Nomination Procedures and Measurement Practices

1. Nomination Procedures. “Nominations” or “Nominate” means a request submitted
by Producers to Gatherer for the prospective gathering of specific volumes of
Producers’ Gas on a Springridge Gathering System. The nomination procedure for
each Springridge Gathering System is as follows:

(a) First-of-the-Month Nominations. Gatherer shall advise Producers of the
estimated percentage of Producers’ Gas to be consumed as System Fuel and Losses
on each Springridge Gathering System for the next Month. Producers shall submit
in writing to Gatherer, by facsimile or email, their total estimated volumes, in
Mcf per Day and MMBtu per Day, to be delivered to Gatherer at each Receipt Point
for redelivery by Gatherer at the Delivery Points on such Springridge Gathering
System, less System Fuel and Losses, during the then subsequent Month by 11:30
A.M. (CPT) on the first Business Day prior to the earliest deadline for
first-of-the-Month nominations of the Receiving Transporters. After the deadline
set forth herein, Gatherer shall accept nominations from Producers for
first-of-the-Month deliveries subject to Gatherer’s ability, through reasonable
efforts, to notify the applicable Receiving Transporter of such untimely
nomination and such Receiving Transporter’s confirmation of such untimely
nomination.

(b) Changes to First-of-the-Month Nominations. Producers shall submit changes to
their first-of-the-month nominations in writing to Gatherer, by facsimile or
email, as set forth in Section 1(a) above, no later than 11:30 a.m. (CPT) one
Business Day prior to the scheduled Day of flow. Subject to acceptance and
confirmation by the Receiving Transporter, such revised nominations shall be
effective for the remainder of the Month unless later changes are made in
accordance with this Section 1(b). After this deadline, Gatherer shall accept
such nomination changes from the Producers, subject to Gatherer’s ability,
through reasonable efforts, to notify the applicable Receiving Transporter of
such untimely nomination and such Receiving Transporter’s confirmation of such
untimely nomination.

(c) Nomination Confirmations. Upon receipt of Producers’ timely nomination,
Gatherer shall review said nominations and promptly notify Producers should a
discrepancy exist between Producers’ nominated volumes and volumes confirmed by
the Receiving Transporters for Producers at the applicable Delivery Points. If
it is determined that Producers are responsible for the discrepancy, it shall be
the Producers’ responsibility to correct the discrepancy and timely re-nominate
the corrected volumes. If the discrepancy is not resolved, the “corrected
volumes” will be considered the lesser of the volume nominated by Producers at
the applicable Delivery Points or the volume confirmed by the Receiving
Transporters. Gatherer shall notify Producers in writing, by facsimile or email,
of the confirmed nomination on the Springridge Gathering System for
first-of-the-Month nominations or changes thereto. Gatherer shall not be
obligated to provide service hereunder on any Day that Producers do not nominate
under the procedures herein or of the Receiving Transporters. Any waiver by
Gatherer of the provisions of this Section 1(c) shall not constitute a waiver of
Gatherer’s future rights under this Section 1.

(d) Producers’ Obligation to Maintain Balance. Producers shall manage receipts
and deliveries of Producers’ Gas and, if necessary, make adjustments to maintain
a balance of



--------------------------------------------------------------------------------

receipts and deliveries. Producers shall manage receipts and deliveries so that
the Imbalance shall be kept as near zero as practicable. “Imbalance” shall be
defined as the difference between the quantity (expressed in MMBtu) of
Producers’ Gas received at the Receipt Points on a Springridge Gathering System
on any Day, after deducting Producers’ allocated share of System Fuel and
Losses, and the quantity (expressed in MMBtu) of Producers’ Gas delivered to the
Delivery Points on such Springridge Gathering System on such Day.

(e) Gatherer’s Right to Minimize Variances and to Balance. Unless agreed between
the Parties, Gatherer shall not be required to receive quantities from Producers
in excess of the quantities of Producers’ Gas the Receiving Transporters will
accept at the Delivery Points on a concurrent basis plus Producers’ allocated
share of System fuel and Losses. Gatherer shall have the right, in its sole
discretion, to amend receipts or deliveries of Producers’ Gas 24 hours after
Notice to Producers if Producers fail to provide evidence to Gatherer’s
satisfaction that within such 24 hour period it has commenced a good faith
effort to eliminate any existing Imbalance within a reasonable time.

(f) Imbalance Resolution. Gatherer and Producers shall keep accurate records of
the quantities of Producers’ Gas nominated, confirmed, allocated, and
redelivered from the Receipt Points to the Delivery Points and any Imbalance
related thereto. Monthly imbalances shall be added/subtracted to/from the
cumulative imbalance from the previous Month and the newly calculated Imbalance
position will be considered in the subsequent months’ nominations to bring said
Imbalance position as close to zero as practicable.

(g) Receipt Allocations. If Producers’ Gas is commingled with other gas at a
Receipt Point, the allocation of Gas at each Receipt Point shall be based upon
each Producers’ marketing percentage as defined by the operator of that Receipt
Point.

(h) Curtailment Procedures. If Gatherer determines on any Day that for any
reason whatsoever, including Force Majeure Events and periods of normal and
routine maintenance, that confirmed nominations exceed the Springridge Gathering
System’s available capacity at any area or point, Gatherer shall, without
liability to Producers, curtail or interrupt deliveries of all Gas in such area
or point as provided in the Agreement, determined by confirmed nominations for
all Gas gathered in such area or point. In instances where gathering of
Producers’ Gas is interrupted and Gatherer has provided Producers Notice
thereof, Producers shall notify the applicable Receiving Transporters of any
modification to the confirmed nominations at the applicable Delivery Points. In
the event of a curtailment described herein, the applicable Fees shall apply
only to Producers’ Gas received by Gatherer at the affected Receipt Points
(expressed in Mcf).

(i) Operational Control. Gatherer shall retain full operational control of the
Springridge Gathering Systems and shall at all times be entitled to schedule
deliveries and to operate its facilities in a manner which, in Gatherer’s
judgment, is consistent with the obligations and operating conditions, inclusive
of normal and routine maintenance, as may exist from time to time on the
Springridge Gathering Systems or which will allow Gatherer to optimize the use
of the Springridge Gathering Systems consistent with the terms of this
Agreement. Gatherer’s performance shall be excused, in full or in part, during
periods of Force Majeure Events and normal and routine maintenance.



--------------------------------------------------------------------------------

(j) Coordination with Receiving Transporters. The Parties recognize that
Gatherer must coordinate its actions with those of the Receiving Transporters.
Accordingly, upon 30 Days Notice to Producers, Gatherer may modify provisions of
this Agreement to implement standards promulgated by the National Association of
Energy Standards Board adopted by any Receiving Transporter as it relates to a
Springridge Gathering System or to otherwise coordinate the provisions of this
Agreement with the operating conditions, rules, or tariffs of the Receiving
Transporters.

 

2. Meters.

(a) Practices. All Production Wellhead Meters and Gatherer’s Receipt Meters
shall be constructed, installed, and operated in accordance with the following
standards depending on the type of meters used.

(1) Orifice Meters - In accordance with ANSI/API 14.3.2 (American Gas
Association Report No. 3), Orifice Metering of Natural Gas and Other Hydrocarbon
Fluids, Fourth Edition, dated April 2000, and any subsequent amendments,
revisions or modifications thereof and shall include the use of flange
connections.

(2) Positive Meters - In accordance with the American Gas Association
Measurement Committee Report No. 6 (American Gas Association Report No. 6) dated
January 1971, and any subsequent amendments, revisions or modifications thereof.

(3) Turbine Meters - In accordance with the American Gas Association Measurement
Committee Report No. 7 (American Gas Association Report No. 7), First Revision,
dated November 1984, and any subsequent amendments, revisions or modifications
thereof.

(4) Electronic Transducers and Flow Computers - in accordance with the
applicable standards of the American Petroleum Institute, including but not
limited to API No. 21.1, and any subsequent amendments, revisions, or
modification thereof.

(5) Ultrasonic Meters - In accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998, and any subsequent amendments, revisions or modifications
thereof.

(6) Coriolis Meters - In accordance with American Gas Association Report No. 11,
and any subsequent amendments, revisions, or modifications, thereof.

Notwithstanding anything contained in this Exhibit to the contrary, Gatherer
shall not be required to replace or make any alterations to its measuring
equipment as a result of any subsequent amendments, revisions, or modifications
of the American Gas Association Reports cited in Subparagraphs (1) through
(6) of this Section 2(a), unless the Parties mutually agree to such replacement
or alteration.

(b) Testing. Gatherer shall give reasonable Notice to Producers of any cleaning,
changing, repairing, inspecting, testing, calibrating, or adjusting of
Gatherer’s Receipt Meters or Production Wellhead Meters or the measuring
equipment at the Delivery Points to permit



--------------------------------------------------------------------------------

Producers to have a representative present. The official charts (recordings)
from the measuring equipment shall remain the property of Gatherer. Upon
request, Gatherer will submit its records and charts, together with calculations
therefrom, to Producers for inspection and verification, subject to return to
Gatherer or its designee within 30 Days after receipt thereof.

(c) Accuracy of Meters. All Production Wellhead Meters and Gatherer’s Receipt
Meters shall be verified (and calibrated) at the following intervals: (i) if the
deliveries of Gas through the meter average less than 100 Mcf/d, at least once
each Year, (ii) if the deliveries of Gas through the meter average between 100
Mcf/d and 500 Mcf/d, at least once each 6 Months, (iii) if the deliveries of Gas
through the meter average between 500 Mcf/d and 5,000 Mcf/d, at least once each
3 Months, (iv) if the deliveries of Gas through the meter average more than
5,000 Mcf/d, at least 12 times per Year with no longer than 45 Days between each
meter verification and calibration. Meters located on land managed by the Bureau
of Land Management will be verified at least once each calendar quarter by
Gatherer. If, upon any test, the measuring equipment is found to be inaccurate
by 2% or less, previous readings of such equipment will be considered correct in
computing the deliveries of Producers’ Gas hereunder, but such equipment shall
immediately be adjusted to record accurately. If, upon any test, the measuring
equipment is found to be inaccurate by more than 2% of the average flow rate
since the last test, then any previous recordings of such equipment shall be
corrected to zero (0) error for any period which is known definitely or agreed
upon, using the procedure set forth in Section 2(d) below. If such period is not
known or agreed upon, such correction shall be made for a period covering 1/2 of
the time elapsed since the date of the latest test, but not to exceed 16 Days
when the equipment is tested every Month and not to exceed 45 Days when the
equipment is tested every 3 months. If Producers desire a special test of any
measuring equipment, then at least 72 hours advance Notice shall be given to
Gatherer by Producers, and both Parties shall cooperate to secure a prompt test
of the accuracy of such equipment. If the measuring equipment so tested is found
to be inaccurate by 2% or less, Gatherer shall have the right to bill Producers
for the costs incurred due to such special test, including any labor and
transportation costs and Producers shall pay such costs promptly upon invoice
thereof.

(d) Adjustments. If, for any reason, any measurement equipment is out of
adjustment, out of service, or out of repair and the total calculated hourly
flow rate through each meter run is found to be in error by an amount of the
magnitude described in Section 2(c), the total quantity of Producers’ Gas
delivered shall be redetermined in accordance with the first of the following
methods which is feasible:

(1) by using the registration of any check meters, if installed and accurately
registering (subject to testing as described in Section 2(c)), or

(2) where parallel multiple meter runs exist, by calculation using the
registration of such parallel meter runs; provided that they are measuring
Producers’ Gas from upstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering; or

(3) by correcting the error by rereading of the official charts, or by
straightforward application of a correcting factor to the quantities recorded
for the period



--------------------------------------------------------------------------------

(if the net percentage of error is ascertainable by calibration, tests or
mathematical calculation); or

(4) by estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.

(e) Meter Records Retention. Gatherer shall retain and preserve for a period of
at least 6 years all test data, charts, and other similar records.

(f) Nonuse of Receipt Point. If Producers have failed to nominate Producers’ Gas
for delivery at a Receipt Point for 3 consecutive Months, Gatherer shall have
the right, at any time thereafter, to Notify Producers of such nonuse. Upon
receipt of such nonuse Notice, Producers shall promptly provide Notice to
Gatherer whether they intend to resume deliveries of Producers’ Gas at such
Receipt Point and the date by which such deliveries will resume. If Producers
fail to provide such Notice or Notify Gatherer that they do not intend to resume
deliveries of Producers’ Gas at such Receipt Point, then Gatherer will have the
right to disconnect the pad level custody transfer meter at such Receipt Point
(or, if Gatherer has not installed a pad level custody meter at such Receipt
Point, to disconnect Production Wellhead Meter at such Receipt Point).

(g) Performance by Producers. Gatherer shall have the right to request that
Producers or its designee(s) provide the services necessary to read, test,
calibrate, and adjust Production Wellhead Meters and Gatherer’s Receipt Meters
on behalf Gatherer hereunder. Upon Notice by Gatherer to Producers to perform
such services for any of Production Wellhead Meters or Gatherer’s Receipt
Meters, Producers or its designee(s) shall commence performing such services as
soon as reasonably practicable. Such services shall be performed by Producers or
its designee(s) for Gatherer at a reasonable allocated cost for the actual,
recorded time spent by the employees of Producers or its designee(s) performing
such services.

(h) Pulsation. If Gas pulsation problems occur upstream of the Barnett Receipt
Points, Producers, or their designee, shall take the reasonable and customary
industry adopted steps necessary to mitigate such pulsation. If Gas pulsation
occurs downstream of the Barnett Receipt Points, Gatherer, or its designee,
shall take the reasonable and customary industry adopted steps necessary to
mitigate such pulsation

 

3. Measurement Specifications.

(a) Units. The unit of volume for measurement shall be one (1) Cubic Foot. Such
measured volumes shall be multiplied by their Gross Heating Value per Cubic Foot
and divided by 1,000,000 to determine MMBtu delivered hereunder.

(b) Temperature. The temperature of Producers’ Gas shall be determined by a
recording thermometer installed so that it may record the temperature of
Producers’ Gas flowing through the meters, or such other means of recording
temperature as may be mutually agreed upon by the Parties. The average of the
record to the nearest one degree Fahrenheit (1°F), obtained while Producers’ Gas
is being delivered, shall be the applicable flowing Gas temperature for the
period under consideration.

 



--------------------------------------------------------------------------------

(c) Specific Gravity. The specific gravity of Producers’ Gas shall be determined
by a recording gravitometer or chromatographic device installed and located at a
suitable point to record representative specific gravity of Gas being metered
or, at Gatherer’s option, by spot samples or continuous sampling using standard
type gravity methods. If a recording gravitometer or chromatographic device is
used, the gravity to the nearest one-thousandth (0.001) obtained while
Producers’ Gas is being delivered shall be the specific gravity of the Gas used
for the recording period. If the spot sample or continuous sampling method is
used, the gravity shall be determined to the nearest one-thousandth (0.001).
Spot sampling shall be determined at the same frequency as Gross Heating Value
is determined pursuant to Section 3(f), below. The result should be applied
during such Month for the determination of Producers’ Gas volumes delivered.

(d) Supercompressibility. Adjustments to measured Gas volumes for the effects of
supercompressibility shall be made in accordance with accepted American Gas
Association standards. Gatherer shall obtain appropriate carbon dioxide and
nitrogen mole fraction values for Producers’ Gas delivered as may be required to
compute such adjustments in accordance with standard testing procedures. At
Gatherer’s option, equations for the calculation of supercompressibility may be
taken from either the American Gas Association Manual for the Determination of
Supercompressibility Factors for Natural Gas, dated December, 1962 (also known
as the “NX 19 Manual”) or the American Gas Association Report No. 8, dated
December 1985, Compressibility and Supercompressibility for Natural Gas and
Other Hydrocarbon Gases, latest revision.

(e) Pressure. For purposes of measurement and meter calibration, the atmospheric
pressure for each of the Receipt Points and Delivery Points shall be assumed to
be the pressure value determined by Gatherer, or its designee, for the county
elevation in which such point is located under generally accepted industry
practices irrespective of the actual atmospheric pressure at such points from
time to time. For the purposes herein, such atmospheric pressure will be assumed
to be 14.65 pounds per square inch absolute.

(f) Gross Heating Value. The Gross Heating Value of the Gas delivered at the
Receipt Points and Delivery Points shall be determined using the following
schedule: (i) if the deliveries of Gas through the meter average less than 100
Mcf/d, at least once each Year, (ii) if the deliveries of Gas through the meter
average between 100 Mcf/d and 500 Mcf/d, at least once each 6 Months, (iii) if
the deliveries of Gas through the meter average between 500 Mcf/d and 5,000
Mcf/d, at least once each 3 Months, (iv) if the deliveries of Gas through the
meter average more than 5,000 Mcf/d, at least 12 times per Year with no longer
than 45 Days between each test, by means of some approved method of general use
in the Gas industry.

(g) Quality Specifications. Determination of the Gross Heating Value, relative
density and compressibility at the Receipt Points and Delivery Points will be
made using the following standards (as amended from time to time by the relevant
professional association):

(1) Gas Processors Association (GPA) 2166 – Obtaining Natural Gas Samples for
Analysis of Gas.

 



--------------------------------------------------------------------------------

(2) Gas Processors Association (GPA) 2261 – Analysis for Natural Gas and Similar
Gaseous Mixtures by Gas Chromatography.

(3) Gas Processors Association (GPA) 2145 – Physical Constants for paraffin
Hydrocarbons and Other Components of Natural Gas.

(4) Gas Processors Association (GPA) 2172 – Calculation of Gross Heating Value,
Relative Density, and Compressibility of Natural Gas Mixtures from Compositional
Analysis.

(h) Other Contaminants. Other tests to determine water content, sulfur, hydrogen
sulfide, inert gases, and other impurities in Producers’ Gas shall be conducted
whenever requested by either Party and shall be conducted in accordance with
standard industry testing procedures.

(i) New Test Methods. If a new method or technique is developed with respect to
Gas measurement or the determination of the factors used in such Gas
measurement, then such new method or technique may be substituted for a method
set forth in this Section 3 when such methods or techniques are in accordance
with the currently accepted standards of the American Gas Association if
mutually agreed to by the Parties.

 



--------------------------------------------------------------------------------

Exhibit C

ADDRESSES FOR NOTICE

If to Chesapeake Midstream Partners, L.L.C., to:

 

Chesapeake Midstream Partners, L.L.C.

777 Northwest Grand Avenue

Oklahoma City, OK 73118

Attention: Nick Dell-Osso

Fax: (405) 840-6125

With a copy to:

Vinson & Elkins LLP

1001 Fannin Street

Suite 2300

Houston, TX 77002-6760

Attention: Alan Beck

Phone: (713) 758-3638

Fax: (713) 615-5620

With a copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, NY 10017

Attention: Salim Samaha

Fax: (646) 282-1599

If to Chesapeake Energy Marketing, Inc., Chesapeake Operating, Inc.,

Chesapeake Louisiana L.P. or Empress, L.L.C.

Chesapeake Energy Marketing, Inc.

6100 North Western Avenue

Oklahoma City, OK 73118

Attention: James C. Johnson

Fax: (405) 849-9163

 

and

Attention: Mark C. Edge

Fax: (405) 849.9239

 



--------------------------------------------------------------------------------

Exhibit D

GATHERING SYSTEM OWNER ACKNOWLEDGMENT

THIS GATHERING SYSTEM OWNER ACKNOWLEDGMENT (this “Acknowledgment”) is entered
into as of                     , by                     , a
                    , (“Acquirer”), and Magnolia Midstream Gas Services, L.L.C.,
an Oklahoma limited liability company (“Gatherer”). As indicated in Section 3
below, Chesapeake Energy Marketing, Inc., Chesapeake Operating, Inc., Chesapeake
Louisiana L.P., and Empress, L.L.C., (collectively the “Producers”) and their
Affiliates are third party beneficiaries under this Acknowledgment.

Recitals

Gatherer and Producers are parties to that certain Gas Gathering Agreement,
dated as of                      (the “GGA”). This Acknowledgment is entered
into by Gatherer and Acquirer pursuant to Section 9.2 of the GGA. Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the GGA.

NOW THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Acquirer and Gatherer
agree as follows:

1. Acquired System. As of                     , Acquirer has acquired from
Gatherer the natural gas gathering system or interest in a natural gas gathering
system described in Exhibit A hereto (the “Acquired System”).

2. Acknowledgments and Agreements. Gatherer and Acquirer (i) acknowledge that
Gatherer has provided to Acquirer a copy of the GGA (excluding the exhibits and
schedules thereto that do not relate to the Acquired System); (ii) acknowledge
that the term of the GGA commenced on November 30, 2010 (the “Effective Date”)
and, unless terminated sooner in accordance with its terms, continues in effect
through December 31, 2020 (the “Primary Term”) and continues in effect from year
to year thereafter, unless terminated by Producers or Gatherer upon notice to
the other no less than 6 months prior to the end of the Primary Term or any year
thereafter; (iii) acknowledge that the Acquired System is a part of the
Springridge Gathering System; (iv) acknowledge Producers’ rights to have
Producers’ Gas connected to, received by, gathered, compressed, dehydrated,
treated and processed, as applicable, and redelivered to Producers on and over
the Springridge Gathering System, on and subject to the terms and conditions
provided in the GGA; and (v) agree that Producers, the successors and permitted
assigns of Producers under the GGA, and any Persons who acquire any interest in
the Dedicated Properties and enter into a separate gas gathering agreement
pursuant to Section 9.3(a) of the GGA covering any part of the Acquired System
(collectively, the “Producer Parties”) shall have the rights referenced in
clause (iv) above in respect of the Acquired System. Acquirer agrees that if
Acquirer sells, transfers or otherwise disposes of an interest in or all or any
part of the Acquired System during the term of the GGA, Acquirer shall execute
(and shall cause the Person acquiring such interest or part to execute) an
acknowledgment substantially in the same form and content as this Acknowledgment
and otherwise acceptable to Producers, acting reasonably.

 

1



--------------------------------------------------------------------------------

3. No Assumption. Without limiting Acquirer’s acknowledgments, agreements and
obligations pursuant to Section 2, the execution by Acquirer of this
Acknowledgment shall not constitute any assumption by Acquirer of any of
Gatherer’s liabilities or obligations under the GGA, nor shall it serve to make
Acquirer a party to, or give Acquirer any rights (as a third party beneficiary
or otherwise) under, the GGA.

4. Beneficiaries. Producer Parties are expressly intended by Acquirer and
Gatherer to be third party beneficiaries of the acknowledgments and agreements
set forth in this Acknowledgment. Any one or more of the Producer Parties shall
have the right to enforce the terms of this Acknowledgment without the joinder
or consent of Gatherer. Likewise, Gather shall have the right to enforce the
terms of this Acknowledgment without the joinder or consent of the Producer
Parties.

5. No Amendment to GGA. Nothing contained in this Acknowledgment shall be deemed
to modify, amend, alter, limit or otherwise change any of the provisions of the
GGA itself or the rights or obligations of Gatherer or Producers thereunder.

6. Counterparts. This Acknowledgment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same document. To facilitate recordation, there may
be omitted from the exhibits to this Acknowledgment in certain counterparts
descriptions of assets located in recording jurisdictions other than the
jurisdiction (county, parish, state, Indian or federal agency) in which the
particular counterpart is to be filed or recorded.

7. Governing Law. This Acknowledgment shall be construed, enforced and
interpreted according to the laws of the State of Texas, without regard to the
conflicts of laws rules thereof.

8. Amendment. This Acknowledgment shall not be amended or modified except
pursuant to a written instrument executed by Gatherer and Acquirer and consented
to in writing by the Producer Parties.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgment as of the
day first above written.

 

ACQUIRER: [ACQUIRER] By:  

 

  [Name]   [Title] GATHERER:

MAGNOLIA MIDSTREAM GAS SERVICES,

L.L.C.

By:  

 

  [Name]   [Title]

[Add appropriate state acknowledgment forms for notaries public]

Signature Page to Gathering System Owner Acknowledgment



--------------------------------------------------------------------------------

EXHIBIT A

Acquired System

[See attached.]

Exhibit A to Gathering System Owner Acknowledgment



--------------------------------------------------------------------------------

Exhibit E

DEDICATED PROPERTIES OWNER ACKNOWLEDGMENT

THIS DEDICATED PROPERTIES OWNER ACKNOWLEDGMENT (this “Acknowledgment”) is
entered into as of                     , by                     , a
                    , (“Acquirer”), and [insert name of seller/transferor of the
Acquired Interests described on Exhibit A] (the “Producer”). As indicated in
Section 3 below, Magnolia Midstream Gas Services, L.L.C., a                     
limited liability company (“Gatherer”) and its Affiliates are third party
beneficiaries under this Acknowledgment.

Recitals

Gatherer, Producer and certain Affiliates of Producer are parties to a Gas
Gathering Agreement dated as of             , 2010 (the “GGA”). This
Acknowledgment is made by Acquirer pursuant to Section 9.3 of the GGA. Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the GGA.

NOW THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Acquirer and Producer
agree as follows:

1. Acquired Interests. As of                     , Acquirer has acquired from
Producer the interest in the oil and gas leases and properties described in
Exhibit A hereto (the “Acquired Interests”).

2. Acknowledgments and Agreement. Producer and Acquirer (i) acknowledge that
Producer has provided to Acquirer a copy of the GGA (excluding the exhibits and
schedules thereto that do not relate to the Acquired Interests);
(ii) acknowledge that the term of the GGA commenced on November 30, 2010 (the
“Effective Date”) and, unless terminated sooner in accordance with its terms,
continues in effect through December 31, 2020 (the “Primary Term”) and continues
in effect from year to year thereafter, unless terminated by Producer or
Gatherer upon notice to the other no less than 6 months prior to the end of the
Primary Term or any 12-month period thereafter; (iii) acknowledge that the
Acquired Interests are a part of the Springridge Dedicated Properties and are
exclusively dedicated and committed to the performance of the GGA;
(iv) acknowledge that Gas produced from the Acquired Interests and owned or
controlled by Acquirer or its Affiliates shall not be gathered on any other gas
gathering system or delivered to any other gas gatherer, gas purchaser, gas
marketer, or other Person prior to the Springridge Delivery Points in each case
on and subject to the terms and conditions provided in the GGA; and (v) agree
that Gatherer, the successors and permitted assigns of Gatherer under the GGA,
and any Persons who acquire any interest in the Springridge Gathering System and
enter into a separate gas gathering agreement pursuant to Section 9.3 of the GGA
covering any part of the Acquired Interests (collectively, the “Gatherer
Parties”) shall have the dedication rights referenced in clause (iv) above in
respect of the Acquired Interests. Acquirer agrees that if Acquirer sells,
transfers or otherwise disposes of an interest in or all or any part of the
Acquired Interests during the term of the GGA, Acquirer shall execute (and shall
cause the

 

1



--------------------------------------------------------------------------------

Person acquiring such interest or part to execute) an acknowledgment
substantially in the same form and content as this Acknowledgment and otherwise
acceptable to Gatherer, acting reasonably.

3. No Assumption. Without limiting Acquirer’s acknowledgments, agreements and
obligations pursuant to Section 2, the execution by Acquirer of this
Acknowledgment shall not constitute any assumption by Acquirer of any of
Producers’ liabilities or obligations under the GGA, nor shall it serve to make
Acquirer a party to, or give Acquirer any rights (as a third party beneficiary
or otherwise) under, the GGA.

4. Beneficiaries. Gatherer Parties are expressly intended by Acquirer and
Producer to be third party beneficiaries of the acknowledgments and agreements
set forth in this Acknowledgment. Any one or more of the Gatherer Parties shall
have the right to enforce the terms of this Acknowledgment without the joinder
or consent of Producer. Likewise, any one or more of Producers shall have the
right to enforce the terms of this Acknowledgment without the joinder or consent
of the Gatherer Parties.

5. No Amendment to GGA. Nothing contained in this Acknowledgment shall be deemed
to modify, amend, alter, limit or otherwise change any of the provisions of the
GGA itself or the rights or obligations of Gatherer or Producers thereunder.

6. Counterparts. This Acknowledgment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same document. To facilitate recordation, there may
be omitted from the exhibits to this Acknowledgment in certain counterparts
descriptions of assets located in recording jurisdictions other than the
jurisdiction (county, parish, state, Indian or federal agency) in which the
particular counterpart is to be filed or recorded.

7. Governing Law. This Acknowledgment shall be construed, enforced and
interpreted according to the laws of the State of Texas, without regard to the
conflicts of laws rules thereof.

8. Amendment. This Acknowledgment shall not be amended or modified except
pursuant to a written instrument executed by Producer and Acquirer and consented
to in writing by the Gatherer Parties.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgment as of the
day first above written.

 

ACQUIRER: [ACQUIRER] By:  

 

  [Name]   [Title] PRODUCER:

[insert name of seller/transferor of the Acquired

Interests described on Exhibit A]

By:  

 

  [Name]   [Title]

[Add appropriate state acknowledgment forms for notaries public]

Signature Page to Dedicated Properties Owner Acknowledgment



--------------------------------------------------------------------------------

EXHIBIT A

Acquired Interests

[See attached.]

 

Exhibit A to Dedicated Properties Owner Acknowledgment



--------------------------------------------------------------------------------

Exhibit F

OIL AND GAS LEASE PARTIAL ASSIGNMENT

KNOW ALL MEN BY THESE PRESENTS:

THIS OIL AND GAS LEASE PARTIAL ASSIGNMENT (this “Assignment”), made and entered
this                      day of             ,         , by and between [name of
Chesapeake entity], a                    , hereinafter referred to as Assignor,
and Magnolia Midstream Gas Services, L.L.C., an Oklahoma limited liability
company, hereinafter referred to as “Assignee.”

RECITALS

Assignor is a party of those certain oil and gas leases and/or farmout
agreements, right of way agreements, pooling orders and other instruments
described on Annex 1 to this Assignment (collectively, the “Leases”). The Leases
cover and include the drilling and spacing unit described as [insert description
of the Unit] (the “Unit”).

The Leases grant Assignor the right to construct, operate and maintain pipelines
for the purpose of transporting hydrocarbons from the premises covered by the
Leases or lands pooled therewith.

NOW, THEREFORE, for the consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, and subject
to the following terms, Assignor does hereby grant, convey, assign and transfer
unto Assignee on a non-exclusive basis, without representation or warranty of
title, either express or implied, part of the rights granted to Assignor as
Lessee under the Leases to construct, operate and maintain pipelines to and from
the [name of well] located in the Unit together with rights of ingress and
egress to the premises covered by the Leases and all other necessary rights and
purposes incident to construction, operation and maintenance of pipelines (the
“Assigned Non-Exclusive Rights”). Assignor reserves the right to exercise itself
or to assign to other parties the rights granted to



--------------------------------------------------------------------------------

Assignor under the Lease to construct pipelines and also reserves all other
rights, obligations and benefits under the Leases not expressly assigned herein.

Assignee agrees to comply with any and all terms, conditions and restrictions
contained in the Leases relating to the exercise of the Assigned Non-Exclusive
Rights especially those concerning use of the surface for laying pipelines and
conducting related operations.

This Assignment is executed on the date first referenced above.

 

ASSIGNOR [Name of Chesapeake entity] By: Name: Title: ASSIGNEE

MAGNOLIA MIDSTREAM

GAS SERVICES, L.L.C.

By: Name: Title:

[Insert forms of applicable State acknowledgements]



--------------------------------------------------------------------------------

Annex 1 to Partial Assignment of Oil and Gas Leases

[insert description of oil and gas leases, farmout agreements, right of way
agreements, pooling orders and other instruments constituting the Leases]



--------------------------------------------------------------------------------

Exhibit G

MEMORANDUM OF GAS GATHERING AGREEMENT

THIS MEMORANDUM OF GAS GATHERING AGREEMENT (this “Memorandum”) is made and
entered into as of December 20, 2010 (the “Effective Date”), by and among
(i) Magnolia Midstream Gas Services, L.L.C., an Oklahoma limited liability
company (“Gatherer”), (ii) Chesapeake Energy Marketing, Inc., an Oklahoma
corporation (“CEMI”), (iii) Chesapeake Operating, Inc., an Oklahoma corporation
(“COI”), (iv) Empress, L.L.C., an Oklahoma limited liability company
(“Empress”), and (v) Chesapeake Louisiana L.P., an Oklahoma limited partnership
(“CLLP”, and together with Empress, the “CHK Producers”). CEMI, COI, and the CHK
Producers are referred to herein collectively as the “Producers.” Gatherer and
Producers are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Recitals

Gatherer and Producers entered into that certain Gas Gathering Agreement (the
“Agreement”) dated of even date herewith.

The Parties desire to file this Memorandum in the applicable real property
records to give notice of the existence of the Agreement and certain provisions
contained therein.

NOW THEREFORE, for and in consideration of the premises and mutual covenants
contained in the Agreement, the Parties hereby agree as follows:

1. Certain Terms. The following terms shall have the meanings indicated below:

(A) “Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person, whether by contract, voting power, or
otherwise. For purposes of this definition, Gatherer shall not be considered an
Affiliate of any of Producers or any of their other Affiliates and Producers and
their Affiliates (other than Gatherer) shall not be considered an Affiliate of
Gatherer.

(B) “Control” (and the syntactical variants “controlling,” “controlled by,” and
“under common control with”) means as to any entity the possession, directly or
indirectly, through one or more intermediaries, by any Person or group (within
the meaning of Section 13(d)(3) under the Securities Exchange Act of 1934, as
amended) of the power or authority, through ownership of voting securities, by
contract, or otherwise, to control or direct the management and policies of the
entity. Notwithstanding anything herein to the contrary, other than with respect
to the term “Affiliates” as used in the definition of “Producers’ Gas”, the term
“Control” and its syntactical variants shall not apply to the definition of
“Producers’ Gas” or “In-Kind Gas.”

(C) “Effective Date” means November 30, 2010.

 

1



--------------------------------------------------------------------------------

(D) “Gas” means any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

(E) “Producers’ Springridge Reservations” means Producers’ rights (i) to operate
wells producing from the Springridge Dedicated Properties as a reasonably
prudent operator, (ii) to separate or process Gas prior to delivery at the
Springridge Receipt Points so long as such Producers’ Gas meets the gas
specifications set forth in the Agreement after such separation or processing,
(iii) to use Gas produced from the Springridge Dedicated Properties for lease
operations, and (iv) to pool, communitize, or unitize Producers’ interests in
the Springridge Dedicated Properties.

(F) “Springridge AMI” means the geographic area described in Exhibit A hereto.

(G) “Springridge Dedicated Properties” means all interests of Producers and
their Affiliates (and their successors and assigns) in oil, gas, and/or mineral
leases in so far as covering or pertaining to the Applicable Formations within
the Springridge AMI, whether now owned or hereafter acquired, and all Gas
produced or delivered therefrom or attributable thereto, and all interests of
Producers or their Affiliates (and their successors and assigns) in all oil or
gas wells, whether now existing or drilled hereafter, on, or completed on, lands
covered by any such oil, gas, and/or mineral lease or on other lands within the
Springridge AMI, including the wells described in Part I of Exhibit B, but
excluding (i) any oil, gas, and/or mineral leases purchased by Producers or
their Affiliates after the Effective Date that are subject to a dedication to a
gas gathering system owned and operated by a Person not an Affiliate of
Producers (other than Gatherer) (other than the Springridge Gathering System)
that was in effect prior to (and was not entered into in connection with or as
part of) such acquisition (but only to the extent of such dedication), (ii) the
properties described in Part II of Exhibit B, and (iii) any other non-material
properties dedicated by Producers as of the Effective Date to a gathering system
owned and operated by a Person not an Affiliate of Producers (other than
Gatherer), not to exceed 3,200 Net Mineral Acres.

(H) “Springridge Delivery Points” means (i) the points identified in Schedule A2
to the Agreement at which Gas is delivered to a Springridge Receiving
Transporter by Gatherer, (ii) any additional delivery points that, from time to
time, are added at the request of Producers (at Producers’ expense without tax
gross up) to the Springridge Gathering Systems after the Effective Date to
permit delivery of Gas to the same or other Springridge Receiving Transporters,
and (iii) any additional delivery points added to the Springridge Gathering
Systems for gas lift operations at Producer’s request and expense.

(I) “Springridge Gathering System” means each of the discrete gas gathering
systems described in Exhibit C, together with any modifications, alterations,
replacements, extensions, or expansions made by Gatherer, from time to time,.

(J) “Springridge Receiving Transporters” means the intrastate or interstate
pipeline companies, gathering companies, local distribution companies, or
end-users taking delivery or custody of Producers’ Gas, or immediately
downstream of, a Springridge Delivery Point.

 

2



--------------------------------------------------------------------------------

2. Notice. Notice is hereby given of the existence of the Agreement and all of
its terms, provisions, covenants and conditions to the same extent as if the
Agreement was fully set forth herein. Certain provisions of the Agreement are
summarized in Sections 3 through 6 below.

3. Term. The term of the Agreement commenced on the Effective Date and, unless
terminated sooner in accordance with its terms, continues in effect through
December 31, 2020 (the “Primary Term”) and continues in effect from year to year
thereafter, unless terminated by either Party upon notice to the other Party no
less than 6 months prior to the end of the Primary Term or any
12-month period thereafter.

4. Dedication. Subject to the terms and conditions of the Agreement, including,
without limitation, those relating to Producers’ Springridge Reservations,
Producers have (i) exclusively dedicated and committed to the performance of the
Agreement the Springridge Dedicated Properties, (ii) represented that the
Springridge Dedicated Properties are not otherwise subject to any other gas
gathering agreement or other commitment or arrangement that would permit or
require Producers’ Gas from the Springridge Dedicated properties to be gathered
or any other gas gathering system, (iii) agreed not to deliver any Gas produced
from the Springridge Dedicated Properties and owned or controlled by Producers
or their Affiliates to any other gas gatherer, gas purchaser, gas marketer, or
other person prior to the Springridge Delivery Points, and (iv) agreed to cause
any existing or future Affiliates of Producers to be bound by, and to execute
and join as a party, the Agreement.

5. Gathering Services. Gatherer has agreed to connect, receive, gather,
compress, dehydrate, treat, and process, as applicable, and redeliver, any Gas
produced from or otherwise attributable to the Springridge Dedicated Properties
and owned or controlled by Producers or their Affiliates, on the Springridge
Gathering System, for the fees and on and subject to the terms and conditions
provided in the Agreement.

6. Covenant Running with the Land. The dedication and commitment made by
Producers and their Affiliates referenced in Section 4 above is a covenant
running with the land. Any transfer by Producers or their Affiliates of any of
Producers’ interests in the Springridge Dedicated Properties shall comply with
Article 9 of the Agreement.

7. Incorporation of Terms. The terms and conditions of the Agreement are
incorporated herein and made a part hereof for all purposes by this reference.
In the event of a conflict between the terms of the Agreement and the terms of
this Memorandum, the terms of the Agreement shall govern and control.

8. Counterparts of Conveyance. Executed counterparts of the Agreement are in
possession of Producers, CEMI, COI, and Gatherer and are available for review at
the offices of Gatherer at the address set forth above.

9. Exhibits. All references in this Memorandum to exhibits and schedules are to
the exhibits and schedules to this Memorandum unless otherwise specified. All
exhibits attached hereto are hereby made a part hereof and incorporated herein
by reference. References in such exhibits to instruments on file in the public
records are notice of such instruments for all

 

3



--------------------------------------------------------------------------------

purposes. Unless provided otherwise, all recording references in such exhibits
are to the appropriate records of the parishes in which the Springfield
Dedicated Properties are located.

10. Counterparts. This Memorandum may be executed in one or more originals, but
all of which together shall constitute one and the same instrument.

11. Contact Information. The contact information of the Parties is as follows:

If to Chesapeake Midstream Partners, L.L.C., to:

Chesapeake Midstream Partners, L.L.C.

777 Northwest Grand Avenue

Oklahoma City, OK 73118

Attention: Nick Dell-Osso

Fax: (405) 840-6125

With a copy to:

Vinson & Elkins LLP

1001 Fannin Street

Suite 2300

Houston, TX 77002-6760

Attention: Alan Beck

Phone: (713) 758-3638

Fax: (713) 615-5620

With a copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, NY 10017

Attention: Salim Samaha

Fax: (646) 282-1599

If to Chesapeake Energy Marketing, Inc., Chesapeake Operating, Inc.,

Chesapeake Louisiana L.P. or Empress, L.L.C.

Chesapeake Energy Marketing, Inc.

6100 North Western Avenue

Oklahoma City, OK 73118

Attention: James C. Johnson

Fax: (405) 849-9163

And

Attention: Mark C. Edge

Fax: (405) 849.9239

[signature pages follow]

 

4



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date first above written.

 

WITNESSES:       GATHERER:

 

      MAGNOLIA MIDSTREAM GAS SERVICES, L.L.C.

Printed Name:  

 

     

      By:

 

      J. Mike Stice

 

Printed Name:

 

 

      Chief Executive Officer

THE STATE OF                                          §

                                                                      §

COUNTY OF                                              §

BEFORE ME, the undersigned authority, and the above subscribed witnesses, on
this day personally appeared                     , known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
same is the                      of Chesapeake Operating, Inc., a corporation,
in its capacity as General Partner of Chesapeake Louisiana, L.P., a
                     limited partnership, and that he/she executed the same as
the free act and deed of such limited partnership, for the purposes and
consideration therein expressed, in the capacity therein stated and with the
authorization of the limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the                      day of
December, 2010.

 

 

Notary Public

 

5



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date first above written.

 

WITNESSES:       CEMI:

 

      CHESAPEAKE ENERGY MARKETING, INC.

Printed Name:  

 

     

      By:

 

      James C. Johnson

 

Printed Name:

 

 

      President

THE STATE OF                                          §

                                                                      §

COUNTY OF                                              §

BEFORE ME, the undersigned authority, and the above subscribed witnesses, on
this day personally appeared                     , known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
same is the                      of Chesapeake Operating, Inc., a corporation,
in its capacity as General Partner of Chesapeake Louisiana, L.P., a
                     limited partnership, and that he/she executed the same as
the free act and deed of such limited partnership, for the purposes and
consideration therein expressed, in the capacity therein stated and with the
authorization of the limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the                      day of
December, 2010.

 

 

Notary Public

 

6



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date first above written.

 

WITNESSES:       COI:

 

      CHESAPEAKE OPERATING, INC.

Printed Name:  

 

     

      By:       Jennifer M. Grigsby

 

      Senior Vice President, Treasurer and Corporate Secretary

Printed Name:  

 

     

THE STATE OF                                          §

                                                                      §

COUNTY OF                                              §

BEFORE ME, the undersigned authority, and the above subscribed witnesses, on
this day personally appeared                     , known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
same is the                      of Chesapeake Operating, Inc., a corporation,
in its capacity as General Partner of Chesapeake Louisiana, L.P., a
                     limited partnership, and that he/she executed the same as
the free act and deed of such limited partnership, for the purposes and
consideration therein expressed, in the capacity therein stated and with the
authorization of the limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the                      day of
December, 2010.

 

 

Notary Public

 

7



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date first above written.

 

WITNESSES:       CHK PRODUCERS:

 

      EMPRESS, L.L.C.

Printed Name:  

 

     

      By:       Jennifer M. Grigsby

 

      Senior Vice President, Treasurer and Corporate Secretary

Printed Name:  

 

     

THE STATE OF                                          §

                                                                      §

COUNTY OF                                              §

BEFORE ME, the undersigned authority, and the above subscribed witnesses, on
this day personally appeared                     , known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
same is the                      of Chesapeake Operating, Inc., a corporation,
in its capacity as General Partner of Chesapeake Louisiana, L.P., a
                     limited partnership, and that he/she executed the same as
the free act and deed of such limited partnership, for the purposes and
consideration therein expressed, in the capacity therein stated and with the
authorization of the limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the                      day of
December, 2010.

 

 

Notary Public

 

8



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date first above written.

 

WITNESSES:       CHK PRODUCERS:

 

      CHESAPEAKE LOUISIANA, L.P.

Printed Name:  

 

     

 

By: CHESAPEAKE OPERATING, INC.

 

      Its General Partner Printed Name:  

 

     

      By:       Jennifer M. Grigsby       Senior Vice President, Treasurer and
Corporate Secretary

THE STATE OF                                          §

                                                                      §

COUNTY OF                                              §

BEFORE ME, the undersigned authority, and the above subscribed witnesses, on
this day personally appeared                     , known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
same is the                      of Chesapeake Operating, Inc., a corporation,
in its capacity as General Partner of Chesapeake Louisiana, L.P., a
                     limited partnership, and that he/she executed the same as
the free act and deed of such limited partnership, for the purposes and
consideration therein expressed, in the capacity therein stated and with the
authorization of the limited partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the                      day of
December, 2010.

 

 

Notary Public

 

9



--------------------------------------------------------------------------------

Exhibit A

[Springridge AMI]



--------------------------------------------------------------------------------

Exhibit B

[Springridge Dedicated Wells, Receipt Points, Fees, and Pressures]



--------------------------------------------------------------------------------

Exhibit C

Springridge Gathering System

 

GGS Name    CMP Area    Location / Parish    Location
/ State    Active
Constructed
Pipe
Length in  Miles    Constructed
Pipe Not in
Service
Length in
Miles    # ROW
Agreements    # ROW
Related
Permits

Springridge GGS

   Haynesville    Caddo and Desoto    LA    180.88    5.88    977    119

 



--------------------------------------------------------------------------------

Exhibit H

MARKETING AND NONCOMPETE AGREEMENT

THIS MARKETING AND NONCOMPETE AGREEMENT (this “Agreement”), dated as of December
__, 2010 (the “Effective Date”), is by and among (i) Magnolia Midstream Gas
Services, L.L.C., a Delaware limited liability company (“Gatherer”), and
(ii) Chesapeake Energy Marketing, Inc., an Oklahoma corporation (“CEMI”),
Chesapeake Louisiana L.P., an Oklahoma limited partnership (“CLLP”) and Empress,
L.L.C., an Oklahoma limited liability company (“Empress” and, collectively with
CEMI and CLLP, the “Producers”). Gatherer and Producers are referred to herein
individually as a “Party” and collectively as the “Parties.”

Recitals:

A. Gatherer owns and operates natural gas gathering systems and related
facilities in Texas and Louisiana (the “Gathering Systems”).

B. Gatherer and Producers are parties to a Gas Gathering Agreement, dated of
even date herewith (as amended or modified from time to time during the term of
this Agreement, the “Gathering Agreement”).

C. Under the Gathering Agreement, Gatherer has agreed to provide gathering,
compression, dehydration, treating, and processing services for gas delivered by
Producers to the Gathering Systems, on the terms and subject to the conditions
in the Gathering Agreement.

D. Gatherer now desires to appoint CEMI as its agent to perform certain
activities in connection with the Gathering System and (i) the Producers, as
consideration for Gatherer appointing CEMI agent hereunder and as additional
consideration for Gatherer performing its obligations under the Gathering
Agreement, have agreed to certain non-compete covenants with respect to the
Gathering Agreement, as more fully provided herein, and (ii) Gatherer, as
consideration for CEMI agreeing to act as agent hereunder and as additional
consideration for the Producers performing their respective obligations under
the Gathering Agreement, has agreed to certain non-compete covenants with
respect to the purchase of gas, each case as more fully provided herein.

Agreements:

NOW, THEREFORE, in consideration of the covenants in this Agreement, Producers
and Gatherer agree as follows:

1. Definitions. The following capitalized terms used in this Agreement shall
have the meanings set forth below:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person, whether by contract, voting power, or
otherwise. For purposes of this definition, the MLP Entities shall not be
considered an Affiliate of any of Producers or any of their other Affiliates and
Producers and their Affiliates (other than

 

1



--------------------------------------------------------------------------------

Gatherer) shall not be considered an Affiliate of the MLP Entities.
Additionally, none of the following shall be considered an Affiliate of
Gatherer: (i) Credit Suisse Group or the General Electric Company, or their
respective Affiliates that are not under the control of Global Infrastructure
Management, LLC (solely as a result of their respective involvement in Global
Infrastructure Management, LLC and the funds controlled or managed thereby),
(ii) any limited partner in any fund managed by Global Infrastructure
Management, LLC (solely as a result of its status as a limited partner in such
fund), or (iii) any portfolio companies of Global Infrastructure Management, LLC
with immaterial gas purchasing or marketing activities in the Springridge AMI.

“Agreement” is defined in the preamble.

“Applicable Law” means any applicable law, statute, rule, regulation, ordinance,
order, or other pronouncement, action, or requirement of any Governmental
Authority.

“CEMI” is defined in the preamble.

“Control” (and the correlative terms “Controlling,” “Controlled by,” and “under
common Control with”) means as to any entity the possession, directly or
indirectly, through one or more intermediaries, by any Person or group (within
the meaning of Section 13(d)(3) under the Securities Exchange Act of 1934, as
amended) of the power or authority, through ownership of voting securities, by
contract, or otherwise, to control or direct the management and policies of the
entity.

“Effective Date” is defined in the preamble.

“Force Majeure Event” is defined in the Gathering Agreement.

“Gatherer” is defined in the preamble.

“Gathering Agreement” is defined in the recitals.

“Gathering Systems” is defined in the recitals.

“Governmental Authority” means any court, government (federal, state, local, or
foreign), department, political subdivision, commission, board, bureau, agency,
official, or other regulatory, administrative, or governmental authority.

“MLP Entities” means Chesapeake Midstream Ventures, L.L.C., a Delaware limited
liability company, Chesapeake Midstream GP, L.L.C., a Delaware limited liability
company, and Chesapeake Midstream Partners, L.P., a Delaware limited
partnership, and its subsidiaries.

“MV Mitigation Gas” is defined in the Gathering Agreement.

“Notice” is defined in Section 12.

“Party” and “Parties” are defined in the preamble.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association (whether incorporated or unincorporated),
joint-stock company, trust, Governmental Authority, unincorporated organization,
or other entity.

“Producer Non-Operated Wells” is defined in the Gathering Agreement.

“Producer Wells” is defined in the Gathering Agreement.

“Producers” is defined in the preamble.

“Services” is defined in Section 4.

“Springridge AMI” is defined in the Gathering Agreement.

“Transaction Documents” is defined in the Asset Purchase Agreement, dated as of
November __, 2010, by and among Gatherer, Louisiana Midstream Gas Services,
L.L.C., an Oklahoma limited liability company, and                     , an
                    .

2. Term. Unless terminated sooner as provided below, the term of this Agreement
shall commence on the Effective Date and continue in effect through the close of
December 31, 2020 and shall continue in effect from month to month thereafter,
unless terminated by either Party upon Notice to the other Party no less than 30
days prior to the end of the initial term or any month thereafter. A Party may
terminate (or partially terminate) this Agreement early as follows:

 

  (i) by Gatherer if (A) any Producer fails to perform any of their material
obligations under this Agreement and (B) such failure is not cured by Producers
within 60 Days after Notice thereof by Gatherer to Producers;

 

  (ii) by Producers if (A) Gatherer fails to perform any of its material
obligations under this Agreement and (B) such failure is not cured by Gatherer
within 60 Days after Notice thereof by Producers to Gatherer; or

 

  (iii) by Gatherer, as to CEMI’s appointment as agent under Section 3 and as to
the performance of all or part of the Services under Section 4, if (A) CEMI
fails to perform any of its material obligations under this Agreement and
(B) such failure is not (x) excused by a Force Majeure Event under Section 10 or
(y) cured by CEMI within 60 Days after Notice thereof by Gatherer to CEMI.

3. Appointment of Agent. Gatherer hereby appoints CEMI as its agent for the
limited purpose of performing the Services described in Section 4 below, and
CEMI accepts such appointment, upon and subject to the terms and conditions of
this Agreement. Any third party dealing with CEMI’s authorized representatives
shall, for all purposes, be entitled to rely solely upon the presentation of
this instrument or a photocopy or facsimile copy hereof and shall have no
obligation to make further inquiry as to the power or authority of CEMI, as
agent, to act on behalf of Gatherer within the scope of the authority expressly
granted herein.

 

3



--------------------------------------------------------------------------------

4. Duties of Agent. CEMI, acting as agent for Gatherer, shall have the authority
to purchase gas on behalf of Gatherer, at agreed market responsive prices and
for an agreed marketing fee, to settle accrued gas imbalances on the Gathering
Systems, when requested by Gatherer. Such marketing fee charged by CEMI shall be
reasonable and no less favorable to Gatherer than the fees CEMI charges to other
Persons, including its Affiliates, for the same or similar services. The
activities and services performed hereunder are referred to as the “Services.”
CEMI shall have no rights, powers, or duties to perform or provide any other
services or activities on behalf of Gatherer, unless requested and agreed to by
Gatherer.

5. Noncompete Covenants. (a) As consideration for CEMI being designated
Gatherer’s agent to perform the Services as provided above and as additional
consideration to Gatherer for performing its obligations under the Gathering
Agreement on behalf of Producers, except for the permitted activities described
in Section 6 below, Producers hereby covenant and agree not to, and agree to
cause their Affiliates not to, during the term hereof, directly or indirectly,
engage in or participate in activities to gather or transport natural gas in the
Springridge AMI, whether for their own account or on behalf of third parties.

(b) As consideration for CEMI acting as Gatherer’s agent to perform the Services
as provided above and as additional consideration to Producers for performing
their respective obligations under the Gathering Agreement, Gatherer hereby
covenants and agrees not to, and agrees to cause its Affiliates not to, during
the term hereof, engage in or participate in activities to purchase or market
natural gas in the Springridge AMI if CEMI or its Affiliates are then
performing, or willing to perform, such activities on behalf of Gatherer.

6. Permitted Activities. Anything herein to the contrary notwithstanding, this
Agreement shall not be construed to prohibit or restrict:

 

  (i) Producers or their Affiliates from gathering or delivering MV Mitigation
Gas under the Gathering Agreement;

 

  (ii) Producers or any of their Affiliates from conducting gas processing
activities or owning gas processing facilities in the Springridge AMI to the
extent permitted by the Gathering Agreement;

 

  (iii) Producers or any of their Affiliates from constructing and owning
gathering facilities necessary to deliver gas and perform their obligations
under the Gathering Agreement or under the excluded contracts described in
Schedule A3 of the Gathering Agreement;

 

  (iv) Producers or any of their Affiliates from gathering or transporting gas
in the Springridge AMI that is attributable to their working interests in
Producer Non-Operated Wells or Producer Wells that are released under the
Gathering Agreement;

 

  (v) Producers or any of their Affiliates from conducting other activities
which are permitted or required under the Gathering Agreement or the other
Transaction Documents;

 

4



--------------------------------------------------------------------------------

  (vi) Producers or any of their Affiliates from conducting any activities
outside of the Springridge AMI; or

 

  (vii) Gatherer from purchasing gas to satisfy and manage the operational
requirements for its facilities in the Springridge AMI.

7. Remedies for Violation of Noncompete. The Parties recognize that the
covenants and obligations in Section 5 relate to special and unique matters and
the conditions and restraints herein are necessary for the reasonable protection
of the respective Parties and are reasonable as to subject matter, length of
time, and geographic area. The Parties further acknowledge and agree that a
violation of any of the terms hereof by either Party or its Affiliates would
cause irreparable injury to such Party in an amount that would be impossible to
estimate or determine and for which any remedy at law would be inadequate. As
such, the Parties shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the other Party or their
Affiliates of any of the covenants in Section 5, and each Party shall have the
right of injunctive relief requiring specific performance by the breaching Party
of its obligations under Section 5, and the Parties hereby consent and agree to
the entry of such injunctive relief.

8. Invalidity of Duration or Scope. The Parties acknowledge their belief and
agreement that the duration and scope of the noncompetition covenants of
Producers set forth herein are fair and reasonable. If any restriction contained
in this Agreement is determined by any court of competent jurisdiction to be
invalid or unenforceable in any particular area or jurisdiction, or to be
enforceable in such area or jurisdiction only if modified in duration or scope,
each of the Parties agrees that:

 

  (i) this Agreement shall be automatically amended and modified in duration or
scope, without any further action by any of the Parties, so as to provide the
maximum duration and/or scope enforceable in accordance with Applicable Law;

 

  (ii) the reviewing court is authorized and empowered to rewrite any such
unenforceable provision in a manner which will result in such restriction being
enforceable; and

 

  (iii) the terms and provisions of this Agreement shall remain in full force
and effect, as originally written, in all other areas and jurisdictions.

9. Applicable Law. This Agreement shall be subject to all Applicable Laws and to
any other applicable rules, regulations, or orders of any Governmental Authority
having jurisdiction, and the Parties shall be entitled to regard all Applicable
Laws as valid and may act in accordance with them until such time as they may be
declared invalid by final judgment of a court of competent jurisdiction and such
judgment is not subject to appeal.

10. Force Majeure. If a Party is rendered unable, wholly or in part, by reason
of a Force Majeure Event to perform its obligations under this Agreement, then
such Party’s obligations shall be suspended to the extent affected by the Force
Majeure Event. The Party whose performance is affected by a Force Majeure Event
must provide Notice to the other Party. Initial Notice may be given orally, but
Notice with reasonably full particulars of the Force

 

5



--------------------------------------------------------------------------------

Majeure Event is required as soon as reasonably possible after the occurrence of
the Force Majeure Event. The Party affected by a Force Majeure Event shall use
reasonable commercial efforts to (i) remedy and (ii) mitigate the effects of the
Force Majeure Event.

11. Binding Effect. Neither Party shall assign its rights or delegate its
obligations under this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their successors and permitted assigns.

 

  12. Notices.

(a) Form of Notice. All notices, invoices, payments, and other communications
made under this Agreement (“Notice”) shall be in writing and sent to the
addresses shown in Annex I hereto.

(b) Method. All Notices may be sent by facsimile, a nationally recognized
overnight courier service, first class mail, or hand delivered.

(c) Delivery. Notice shall be given when received on a Business Day by the
addressee. In the absence of proof of the actual receipt date, the following
presumptions will apply. Notices sent by facsimile shall be deemed to have been
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission. If the Day on which such facsimile is
received is not a Business Day or is after five p.m. on a Business Day, then
such facsimile shall be deemed to have been received on the next following
Business Day. Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving Party. Notice by first class mail shall be considered
delivered five Business Days after mailing.

 

  13. [Intentionally Deleted]

14. Governing Law. This Agreement shall be construed, enforced, and interpreted
according to the laws of the State of Texas, without regard to the conflicts of
law rules thereof. Each Party hereby irrevocably submits to the jurisdiction of
the courts of the State of Texas and the federal courts of the United States of
America located in Harris County, Texas over any dispute or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each Party hereby irrevocably agrees that all claims in respect of
such dispute or proceeding shall be heard and determined in such courts. Each
Party hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute or action. A judgment in any dispute heard
in the venue specified by this section may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.

15. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

6



--------------------------------------------------------------------------------

16. Enforceability. If any provision in this Agreement is determined to be
invalid, void, or unenforceable by any court having jurisdiction, such
determination shall not invalidate, void, or make unenforceable any other
provision, agreement or covenant of this Agreement.

17. No Waiver. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

18. Rules of Construction. In construing this Agreement, the following
principles shall be followed:

 

  (1) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

 

  (2) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

 

  (3) the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions;

 

  (4) a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;

 

  (5) unless otherwise specified, the plural shall be deemed to include the
singular, and vice versa; and

 

  (6) each gender shall be deemed to include the other genders.

19. No Third Party Beneficiaries. There is no third party beneficiary to this
Agreement.

20. Agreements Superceded. This Agreement, together with the Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the Transaction Documents, whether oral or written.

21. Headings. The headings and subheadings contained in this Agreement are used
solely for convenience and do not constitute a part of this Agreement between
the Parties and shall not be used to construe or interpret the provisions of
this Agreement.

22. Relationship of Parties. (a) Except as provided in Sections 3 and 4 of this
Agreement, no Party shall be an agent, partner, joint venturer, or legal
representative of any other Party for any purpose whatsoever, and no Party is
authorized to assume or create any obligation, liability, or responsibility,
expressed or implied, on behalf of or in the name of any other Party or to bind
any other Party to any third party in any manner whatsoever. Any provision of
this Agreement that appears to give Gatherer a measure of control over the
details of the Services shall be deemed to mean that CEMI shall follow the
provisions hereof in order to accomplish the

 

7



--------------------------------------------------------------------------------

desires of Gatherer, but Gatherer shall look to CEMI for results only and shall
have no right at any time to direct or supervise CEMI’s servants or employees in
the performance of such work or as to the manner, means, and method in which the
Services are performed. No one employed by CEMI or its Affiliates shall be
deemed to be an employee, agent or servant of Gatherer. Except as expressly
stated in this Agreement, none of the Parties shall have any separate
obligations or duties, including any fiduciary duties or other implied duties.

(b) CEMI and its Affiliates are in the business of buying and selling gas and
other products throughout the United States for their own account or for the
account of others, and nothing in this Agreement shall prohibit CEMI and its
Affiliates from doing so. Notwithstanding anything to the contrary (other than
Section 5, which is not modified or otherwise affected by the following
provisions of this sentence), CEMI and its Affiliates may engage in buying,
trading, or selling gas and other products even in the same geographic region as
the Gathering System, CEMI shall not be obligated to disclose such activities,
and such activities shall not create any liability on the part of CEMI or its
Affiliates under this Agreement.

23. Confidentiality. No Party shall disclose, directly or indirectly, without
the prior written consent of the other Parties the terms of this Agreement to a
third party (other than the employees, lenders, counsel, accountants, investment
committee members, fund participants, and agents of the Party, or a prospective
or permitted assignee under Section 11, provided such Persons shall have agreed
to keep such terms confidential), except (a) to comply with any Applicable Law
or exchange rule, (b) to the extent necessary for the enforcement of this
Agreement, or (c) to the extent necessary to comply with a regulatory agency’s
reporting requirements. Each Party shall notify the other Parties of any
proceeding of which it is aware which may result in disclosure of the terms of
this Agreement (other than as permitted hereunder) and use reasonable efforts to
prevent or limit the disclosure. The existence of this Agreement is not subject
to this confidentiality obligation. The Parties shall be entitled to all
remedies available at law or in equity to enforce, or seek relief in connection
with this confidentiality obligation. The terms of this Agreement shall be kept
confidential by the Parties for one Year from the expiration or termination of
this Agreement. If disclosure is required by a Governmental Authority or
Applicable Law, the Party subject to such requirement may disclose the material
terms of this Agreement to the extent so required, but shall promptly notify the
other Parties, prior to disclosure, and shall cooperate (consistent with the
disclosing Party’s legal obligations) with the other Parties’ efforts to obtain
protective orders or similar restraints with respect to such disclosure at the
expense of such other Parties.

[signatures on the following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

Producers: CHESAPEAKE ENERGY MARKETING, INC.

By:

 

/s/ James C. Johnson

Name:   James C. Johnson Title:   President EMPRESS, L.L.C.

By:

 

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and
Corporate Secretary CHESAPEAKE LOUISIANA L.P. By:   CHESAPEAKE OPERATING, INC.  
its General Partner By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and
Corporate Secretary Gatherer: MAGNOLIA MIDSTREAM GAS SERVICES, L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

[Signature Page to Marketing and Noncompete Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TO

MARKETING AND NONCOMPETE AGREEMENT

If to any of the Producers:

Chesapeake Energy Marketing, Inc.

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attention:        James C. Johnson

Telecopy:        (405) 849-9163

and

Attention:        Mark C. Edge

Telecopy:        (405) 849-9239

If to Gatherer:

Magnolia Midstream Gas Services, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma 73118

Attention: J. Mike Stice

Fax:  (405) 849-6134

with a copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, New York 10017

Attention:        Salim Samaha

Facsimile:        (646) 282-1599

 

10



--------------------------------------------------------------------------------

Schedule A1

Springridge Gathering System

 

GGS Name

   CMP Area    Location /
Parish    Location /
State    Active
Constructed
Pipe
Length in  Miles    Constructed
Pipe Not in
Service
Length in
Miles    # ROW
Agreements    # ROW
Related
Permits

Springridge GGS

   Haynesville    Caddo and Desoto    LA    180.88    5.88    977    119



--------------------------------------------------------------------------------

Schedule A2

[Springridge Delivery Points]



--------------------------------------------------------------------------------

Schedule A3

[Springridge Dedicated Wells, Receipt Points, Fees, and Pressures]



--------------------------------------------------------------------------------

Schedule A4

[Springridge AMI]



--------------------------------------------------------------------------------

Schedule A5

 

Year

   Springridge Annual minimum Volume        (Mcf per year)  

2011

     103,741,500   

2012

     118,462,500   

2013

     134,581,500   



--------------------------------------------------------------------------------

Schedule A6

Springridge Illustrative Fee Redetermination

 

($ in millions, except as otherwise indicated)                                  
                

Redetermination Period

13 Months

                                                    Year              2011    
2012     2013     2014     2015     2016     2017     2018     2019     2020    
Thereafter       

Revenues from Producers

                           Original South Annual Volumes (Mcf)     **        **
       **        **        **        **        **        **        **        **
          Original North Annual Volumes (Mcf)     **        **        **       
**        **        **        **        **        **        **          
Original Springridge Annual Volumes (Mcf)     **        **        **        **
       **        **        **        **        **        **          

 

Original Springridge South Fee Projections ($/Mcf)

  $  **      $ **      $  **      $  **      $  **      $  **      $  **      $
 **      $  **      $  **      $  **         Original Springridge North Fee
Projections ($/Mcf)   $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $  **         Original Springridge
Blended Fee Projections ($/Mcf)   $ **      $ **      $ **      $ **      $ **
     $ **      $ **      $ **      $ **      $ **      $ **        

 

Original Springridge Revenue Projections

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **        **        Actual Springridge Volumes (Mcf)     **       
**        **        **        **        **        **        **        **       
**          

 

Actual Springridge Fees Before Surcharge/Credit ($/Mcf)

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **           Surcharge (Credit) ($/Mcf)   $ **      $ **      $ **
     $ **      $ **      $ **      $ **      $ **      $ **      $ **          
Actual Springridge Fees ($/Mcf)   $ **      $ **      $ **      $ **      $ **
     $ **      $ **      $ **      $ **      $ **          

 

Actual Springridge Revenues Before Surcharge / Credit

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **           Surcharge (Credit) Realized in Period   $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **      $
**           Actual Springridge Revenues (Including Surcharge / Credit)   $ **
     $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **
     $ **          

 

Original Springridge Revenue Projections

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **           Actual Springridge Revenues (Including Surcharge /
Credit)   $ **      $ **      $ **      $ **      $ **      $ **      $ **     
$ **      $ **      $ **           Applicable Springridge Revenue Difference
(Including Surcharge/Credit)   $ **      $ **      $ **      $ **      $ **     
$ **      $ **      $ **      $ **      $ **          

 

Compression Expenses

                           Original Springridge Compression Expense   $ **     
$ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **     
$ **        **        Actual Springridge Compression Expense   $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
       Springridge Compression Expense Difference   $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **      $ **          

 

Capital Expenditures and Ad Valorem

                           Original Springridge Cap Ex Projections   $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **      $
**        **        Actual Springridge Cap Ex   $ **      $ **      $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **           Total
Cap Ex Difference   $ **      $ **      $ **      $ **      $ **      $ **     
$ **      $ **      $ **      $ **          

 

Cumulative Cap Ex Difference

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **           Accumulated Depreciation on Cap Ex Difference     **
       **        **        **        **        **        **        **        **
       **           Net Value of Cap Ex Difference   $ **      $  **      $ **
     $ **      $ **      $ **      $ **      $ **      $ **      $ **       
**       

 

Estimated Cap Ex Ad Valorem Tax Change (1)

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **          

 

Redetermination Calculations (Annual + Final True-Up Payment)

                           Applicable Springridge Revenue Difference (Including
Surcharge / Credit)   $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **           Springridge Compression Expense
Difference   $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **           Estimated Cap Ex Ad Valorem Tax Change (1)
  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **           Total Cap Ex Difference   $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $        $ **          
Annual Net Cash Flow Difference   $ **      $ **      $ **      $ **      $ **
     $ **      $ **      $ **      $ **      $ **          

 

Beginning Cash Flow Differential

  $ **      $ **      $  **      $  **      $  **      $  **      $  **      $
**      $ **      $ **           Annual Net Cash Flow Difference   $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **      $
**           True-up Payment by Producers (to Producers)   $ **      $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **       
**        Ending Cash Flow Differential (Including Gross-Up for Target IRR)   $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **      $
**      $ **       



--------------------------------------------------------------------------------

        13 Months               2011     2012     2013     2014     2015    
2016     2017     2018     2019     2020         Surcharge (Credit) Calculation
                        Ending Cash Flow Differential (Including Gross-Up for
Target IRR)   $  **      $  **      $ **      $  **      $  **      $  **      $
 **      $  **      $  **      $  **     

**    

  ÷ Actual Volume Used for Surcharge (Credit) Calculation (2)     **        **
       **        **        **        **        **        **        **        **
       Surcharge (Credit) Needed ($/Mcf)   $  **      $  **      $ **      $  **
     $  **      $  **      $  **      $  **      $  **      $  **     

**    

  Max Incremental Fee Change Allowed Each Year (15% Annual Cap) ($/Mcf) (3)   $
 **      $  **      $ **      $ **      $ **      $ **      $ **      $ **     
$ **      $ **        Surcharge (Credit) Applied in Each Year ($/Mcf)     $ **
     $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **
       ÷ Actual Volume Used for Surcharge (Credit) Calculation (2)         **   
    **        **        **        **        **        **        **       
Surcharge (Credit) Applied to Current Year ($/Mcf)       $ **      $ **      $
**      $ **      $ **      $ **      $ **      $ **        Surcharge (Credit)
Realized in Period         **        **        **        **        **        **
       **        **        True-up Payment by Producers (to Producers)          
          $ **        NPV Calculation                         Applicable
Springridge Revenue Difference (Including Surcharge/Credit)   $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
    Springridge Compression Expense Difference   $ **      $ **      $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **        Estimated
Cap Ex Ad Valorem Tax Change (1)   $ **      $ **      $ **      $ **      $ **
     $ **      $ **      $ **      $ **      $ **        Total Cap Ex Difference
  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **        True-up Payment by Producers (to Producers)   $ **     
$ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **     
$  **        Annual Net Cash Flow Difference (+) True-Up Payment   $ **      $
**      $ **      $ **      $ **      $ **      $ **      $ **      $ **      $
**        NPV Calculation   $ **          Target IRR          ** %             

 

(1) For simplicity, the Estimated Cap Ex Ad Valorem Tax Change is calculated
based upon the differences between (A) the Actual Springridge Cap Ex and (B) the
Original Springridge Cap Ex Projections, to be calculated based on **% of the
cumulative difference in any given year in such capital expenditures and
calculating accumulated depreciation using 20-year straight line method.

(2) **% of last year’s Actual Volume used for Surcharge (Credit) calculation.

(3) **% multiplied by ‘Actual Springridge Fees on a $/Mcf basis (including
surcharge)’; applied to the following year volumes.



--------------------------------------------------------------------------------

Schedule A7: Minimum Volume Commitment Example

 

($ thousands)    2011      2012      2013  

Annual Springridge Gathered Volumes (Mcf)

     **         **         **   

Springridge Annual Minimum Volume (Mcf)

     **         **         **                              

Difference

     **         **         **   

A - Deficit Volumes

     ** A         **         **   

Illustrative Adjustments:

        

B - Annual Springridge Excess Volumes

     **         ** B         ** B   

C - Springridge Delayed Connections Volumes

     **         ** C         ** C   

D - Force Majeure Volumes

     **         **         **   

E - Maintenance Suspension Volumes

     **         **         ** E   

Illustrative Adjusted Springridge Annual Minimum Volume (Mcf)

     **         **         **   

Springridge Fees ($ / Mcf)

   $ **       $ **       $ **   

Illustrative Payments:(1)

        

Monthly Invoiced Amount

   $ **       $ **       $ **   

True Up Payment

   $ **       $ **       $ **                              

Illustrative Total Payments (1)

   $ **       $ **       $ **   

 

(1) Illustrative payments, which does not reflect total charges under the GGA,
e.g., does not include electric and other charges.

A - Assumes a **% volume shortfall relative to the Springridge Annual Minimum
Volume Commitment in 2011.

         Description of Illustrative Adjustments:

B - Assumes Producers’ Gas exceeds Springridge Annual Minimum Volume Commitment
by **% in 2012.

C - Springridge Delayed Connections Volumes; annual adjustments based on volume
shift as per the Springridge Type Curve. Example illustratively assumes 10 wells
delayed for a period of 3 months in 2012 (July 1 to October 1); see example
volume adjustment for one well below.

D - Force Majeure Volumes; annual adjustments based on volume shift as per the
Springridge Type Curve under same methodology as Springridge Delayed Connections
Volumes.

E - Maintenance Suspension Volumes; adjustments may result only in a decrease in
Adjusted Springridge Annual Minimum Volume.

Illustrative Springridge Delayed Connections Volumes (1 well example)

 

     2011     2012     2013     Total  

Illustrative Volume Shift (Mcf):(1)

        

Illustrative Volume - Target Completion Date (7/1/2012)

     * *      * *      * *      * * 

Illustrative Volume - Delayed Connection (10/1/2012)

     * *      * *      * *      * *                                  

Illustrative Impact on Adjusted Springridge Annual Minimum Volume

     * *      * *      * *      * * 

 

(1) Volume based on well production profile as per the Springridge Type Curve.
Example illustratively assumes 1 well delayed from a target Completion Date of
7/1/2012 by 3 months to 10/1/2012.

Methodology For Volume Increases / Decreases

Methodology applied to any Springridge Delayed Connections Volumes and Force
Majeure Volumes

 

(1) In the event of a Springridge Delayed Connection, Adjusted Springridge
Annual Minimum Volume decreased during period of delay based on Springridge Type
Curve. Adjustment based on Springridge Type Curve to include period from target
Completion Date to end of Minimum Volume Period.

(2) Upon actual connection, Adjusted Springridge Annual Minimum Volume increased
based on Springridge Type Curve. Adjustment based on Springridge Type Curve to
include period from actual connection to end of Minimum Volume Period.

(3) In each year, net impact of (1) and (2) above is increase / decrease to
Adjusted Springridge Annual Minimum Volume. At end of Minimum Volume Period, any
remaining volume attributable to the Springridge Annual Minimum Volume over the
Minimum Volume Period is accumulated in the final period of the Minimum Volume
Period. In no event should total volume adjustments reduce the nominal
Springridge Minimum Volume.



--------------------------------------------------------------------------------

Schedule A8

[Springridge Type Curve]



--------------------------------------------------------------------------------

Schedule A9

[Intentionally Omitted]



--------------------------------------------------------------------------------

Schedule A10 Springridge North Compression Fees Monthly Fee Table December
2010-December 2012

 

     MMcf/D   2010 Fee
$/Mcf     2011 Fee
$/Mcf     2012 Fee
$/Mcf  

Tier 1

   **-**   $ * *    $ * *    $ * * 

Tier 2

   **-**   $ * *    $ * *    $ * * 

Tier 3

   **-**   $ * *    $ * *    $ * * 

Tier 4

   **-**   $ * *    $ * *    $ * * 

Tier 5

   **-**   $ * *    $ * *    $ * * 

Tier 6

   **+   $ * *    $ * *    $ * * 



--------------------------------------------------------------------------------

Schedule A11

[Producers’ Operatorships]